Exhibit 10.1

 

 

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December
19, 2017 (this “Amendment No. 2”), among HMS Holdings Corp., a Delaware
corporation (the “Borrower”), the other Loan Parties (as defined in the Existing
Credit Agreement (as defined below)), Citibank, N.A., as administrative agent
under the Existing Credit Agreement (in such capacity, the “Administrative
Agent”), the Issuing Bank, the Swingline Lender, certain Lenders party to the
Existing Credit Agreement (as defined therein) (such lenders, the “Existing
Revolving Credit Lenders”) and the other 2017 Revolving Credit Lenders (as
defined below) party hereto.

 

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of May
3, 2013 (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), by and
among the Borrower, the financial institutions from time to time party thereto,
the Administrative Agent and the other agents parties thereto, the Existing
Lenders have agreed to make, and have made, certain commitments, loans and other
extensions of credit to the Borrower;

 

WHEREAS, pursuant to Section 2.21 and Section 10.05(b) of the Existing Credit
Agreement, the Borrower has requested that (i) the termination date of all of
the outstanding Revolving Credit Commitments (the “Existing Revolving Credit
Commitments”; the loans thereunder, the “Existing Revolving Credit Loans”; and
the Lenders holding such Existing Revolving Credit Commitments, collectively,
the “Existing Revolving Lenders”) be extended to the date set forth in the
Amended Credit Agreement (as defined below) and (ii) the Existing Credit
Agreement be further amended as set forth herein and in the form attached hereto
as Exhibit A (the Existing Credit Agreement as so amended and restated by this
Amendment No. 2 is referred to herein as the “Amended Credit Agreement”);

 

WHEREAS, on the date hereof, the Borrower, the Administrative Agent and each
Person that has submitted a signature page to this Amendment No. 2 as a “2017
Revolving Credit Lender” (which includes certain Existing Revolving Credit
Lenders and other Persons party hereto, collectively, the “2017 Revolving Credit
Lenders”) desire to (i) extend the termination date of the Existing Revolving
Credit Commitments outstanding immediately prior to the Amendment No. 2
Effective Date (as defined below) to the date set forth in the Amended Credit
Agreement and (ii) amend the Existing Credit Agreement in its entirety as set
forth herein and in the Amended Credit Agreement;

 

WHEREAS, effective on the date hereof, each 2017 Revolving Credit Lender has
delivered its signature page hereto; and

 

WHEREAS, Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association are acting as joint lead arrangers and joint bookrunners for this
Amendment (in such capacity, the “Amendment No. 2 Lead Arrangers”);

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

 



 

 

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Existing Credit Agreement
or the Amended Credit Agreement, as the context may require.

 

Section 2. Amendment of the Existing Credit Agreement.

 

(a)        Part I. Effective as of the Part I Effective Date (as defined below),
the Existing Credit Agreement is hereby amended by inserting the following
sentence at the end of Section 2.21(d) of the Existing Credit Agreement (such
amendment, the “Part I Amendment”):

 

“Notwithstanding the foregoing, in connection with Amendment No. 2, (A) the
Borrower shall not be required to provide at least ten (10) Business Days’ prior
written notice to the Administrative Agent, and (B) any Revolving Credit Lender
(each an “Existing Revolving Credit Lender” and, collectively, the “Existing
Revolving Credit Lenders”) that is holding Revolving Credit Commitments (such
commitments, the “Existing Revolving Credit Commitments”) or Revolving Credit
Loans (such loans, the “Existing Revolving Credit Loans”) immediately prior to
the Amendment No. 2 Effective Date that does not execute Amendment No. 2 as a
2017 Revolving Credit Lender (as defined in Amendment No. 2) as of the Amendment
No. 2 Effective Date (any such Lender, a “Non-Extending Lender” and,
collectively, the “Non-Extending Lenders”) shall not be required to sign an
Assignment and Assumption with respect to any required assignment of its
Existing Revolving Credit Commitments or its Existing Revolving Credit Loans
pursuant to this Section 2.21, and the assignment of any Non-Extending Lender’s
Existing Revolving Credit Commitments or Existing Revolving Credit Loans to an
assignee pursuant to this Section 2.21 shall become effective immediately upon
receipt by (i) such Non-Extending Lender of a notice that all Non-Extending
Lender’s Existing Revolving Credit Commitments or Existing Revolving Credit
Loans are being required to be assigned to the 2017 Revolving Credit Lenders,
each as an assignee, in the applicable commitment amounts set forth in Schedule
1.01, which notice shall be signed by the Borrower and the Administrative Agent,
on behalf of itself and each of the assignees, and (ii) the Administrative Agent
(for the account of each Existing Revolving Credit Lender holding Existing
Revolving Credit Loans) of immediately available funds (x) from the net proceeds
of the Borrower’s borrowing under the Amended Credit Agreement on the Amendment
No. 2 Effective Date, in an amount equal to the principal amount of the Existing
Revolving Credit Loans outstanding immediately prior to the Amendment No. 2
Effective Date, and (y) from the Borrower, the amounts required to be paid to
the Existing Revolving Credit Lenders pursuant to Section 3(a)(iii) of Amendment
No. 2, and such proceeds shall be used by the Administrative Agent on the
Amendment No. 2 Effective Date to pay each Existing Revolving Credit Lender an
amount equal to such Lenders’ outstanding Existing Revolving Credit Loans,
together, with any unpaid and accrued interest and fees required to be paid to
such Lender pursuant to Section 3(a)(iii) of Amendment No. 2.”

 

(b)        Part II. After giving effect to the Part I Amendment on the Part I
Effective Date, effective as of the Amendment No. 2 Effective Date, the
termination date of the Existing Revolving Commitments shall be extended to the
date set forth in the Amended Credit Agreement (such commitments, as so
extended, the “2017 Revolving Credit Commitments”) and the Existing Credit
Agreement (as amended by the Part I Amendment pursuant to Section 2(a) above) is
hereby amended as follows (all such amendments, the “Part II Amendments”):

 



 2 

 

(i)        the Existing Credit Agreement is hereby amended in the form of the
Amended Credit Agreement as set forth as Exhibit A hereto: (a) by deleting each
term thereof which is reflected in strike-through font (indicated textually in
the same manner as the following example: stricken text) and (b) by inserting
each term thereof which is reflected in double underlined font (indicated
textually in the same manner as the following example: double-underlined text),
in each case in the place where such term appears therein;

 

(ii)        all schedules to the Existing Credit Agreement shall be replaced in
the form attached hereto as Schedule I; and

 

(iii)        all exhibits to the Existing Credit Agreement in the forms thereof
immediately prior to the Amendment No. 2 Effective Date, shall be replaced in
the form attached hereto as Schedule II.

 

Section 3. Effectiveness.

 

(a)                The Part I Amendment shall become effective on the date (such
date, the “Part I Effective Date”) on which each of the following conditions has
been satisfied:

 

(i)the Administrative Agent shall have received counterparts of this Amendment
No. 2 signed by the Borrower, each of the other Loan Parties, each of the 2017
Revolving Credit Lenders, the Administrative Agent, the Issuing Lenders, and the
Swingline Lenders;

 

(ii)the Administrative Agent shall have received from the Borrower (A) a notice
of prepayment relating to the Existing Credit Agreement, requesting the
prepayment on the Amendment No. 2 Effective Date of any and all of the Existing
Revolving Credit Loans outstanding under the Existing Credit Agreement
immediately prior to the Amendment No. 2 Effective Date (such amount, the
“Prepayment Amount”), and (B) a Borrowing Request relating to the initial credit
extensions under this Amendment No. 2, in an amount sufficient for the Borrower
to pay the Prepayment Amount; and

 

(iii)the Administrative Agent, for the account of each Existing Revolving Credit
Lender, shall have received from the Borrower any and all (A) accrued and unpaid
interest in respect of such Existing Revolving Credit Lender’s Existing
Revolving Loans outstanding immediately prior to the Amendment No. 2 Effective
Date to, but excluding, the date of such payment (it being understood and agreed
that any existing Interest Period in effect immediately prior to the Amendment
No. 2 Effective Date shall be deemed not to have been broken and shall continue
in full force and effect until its original expiration) and (B) accrued and
unpaid fees owing to such Existing Revolving Credit Lender under Sections
2.11(a) and (b)(i) of the Existing Credit Agreement immediately prior to the
Amendment No. 2 Effective Date.

 



 3 

 

(b)               The Part II Amendments shall become effective on the date
(such date, the “Amendment No. 2 Effective Date”) on which each of the following
conditions has been satisfied:

 

(i)     the effectiveness of the Part I Amendment on the Part I Effective Date;

 

(ii)   the representations and warranties of the Borrower set forth in
Article IV of the Amended Credit Agreement, and of each Loan Party in each of
the other Loan Documents to which it is a party, shall be true and correct in
all material respects on such date (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date); provided, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects;

 

(iii) at the time of and immediately after giving effect to the transactions
contemplated by this Amendment No. 2, no Default or Event of Default shall have
occurred and be continuing under the Amended Credit Agreement;

 

(iv) the Borrower shall have delivered to the Administrative Agent a
certificate, dated as of the Amendment No. 2 Effective Date and signed by a
senior executive officer of the Borrower, confirming compliance with the
conditions precedent set forth in clauses (ii) and (iii) above;

 

(v)   the Administrative Agent shall have received each of the following, each
of which shall be originals or facsimiles (or delivered by other electronic
transmission, including “.pdf”) unless otherwise specified:

 

(A) copies of the certificate of formation, certificate of organization,
operating agreement, articles of incorporation and bylaws, as applicable (or
comparable organizational documents) of each Loan Party and any amendments
thereto, certified in each instance by its Secretary, Assistant Secretary, Chief
Financial Officer or Chief Accounting Officer and, with respect to
organizational documents filed with a Governmental Authority, by the applicable
Governmental Authority;

 

(B)  copies of resolutions of the board of directors (or similar governing body)
of each Loan Party approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, together with specimen
signatures of the persons authorized to execute such documents on each Loan
Party’s behalf, all certified as of the Amendment No. 2 Effective Date in each
instance by its Secretary, Assistant Secretary, Chief Financial Officer or Chief
Accounting Officer as being in full force and effect without modification or
amendment;

 

(C)  copies of the certificates of good standing (if available) for each Loan
Party from the office of the secretary of state or other appropriate
governmental department or agency of the state of its formation, incorporation
or organization, as applicable;

 

(D) a favorable written opinion (addressed to the Administrative Agent and the
Lenders) of (a) Sidley Austin LLP, special counsel to the Loan Parties and (b)
Brownstein Hyatt Farber Schreck, LLP, special Nevada counsel to the Loan
Parties, in each case, in form and substance reasonably satisfactory to the
Administrative Agent;

 



 4 

 

(E)  an executed Solvency Certificate, signed by the chief financial officer of
the Borrower, dated the Amendment No. 2 Effective Date; and

 

(F)   the results of a recent Lien, tax and judgment lien search, dated a date
reasonably near the date hereof, with respect to each Loan Party (under its
current legal name or any previous legal name within the past five years),
together with copies of such financing statements or other evidence of Liens,
and such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted by Section 7.02 of the Amended Credit Agreement or
discharged on or prior to the Amendment No. 2 Effective Date pursuant to
documentation satisfactory to the Administrative Agent;

 

(vi) the Administrative Agent shall have received the Amended and Restated
Security Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Borrower and each other Loan Party,
together with, to the extent not previously delivered to the Administrative
Agent prior to the Amendment No. 2 Effective Date, (A) certificates, if any,
representing the Pledged Equity (as defined in the Security Agreement)
accompanied by undated stock powers executed in blank and instruments, if any,
evidencing the Pledged Debt (as defined in the Security Agreement) indorsed in
blank, and (B) each document (including, without limitation, any UCC financing
statement and filings with the United States Patent and Trademark Office or
United States Copyright Office) required by the Security Documents or under law
or reasonably requested by the Administrative Agent or Collateral Agent to be
delivered to the Administrative Agent or filed, registered or recorded in order
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a perfected Lien on the property of the Loan Parties subject to the
security interests under the Security Agreement, subject to no other Liens
(other than Liens expressly permitted by Section 7.02 of the Amended Credit
Agreement), which shall have been delivered to the Administrative Agent in
proper form for filing, registration or recordation;

 

(vii)                       the Administrative Agent shall have received in
advance of the Amendment No 2. Effective Date all documentation and other
information about the Loan Parties as shall have been reasonably requested in
writing at least ten (10) Business Days prior to the Amendment No. 2 Effective
Date by the Lenders through the Administrative Agent that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act;

 

(viii)                     the Administrative Agent shall have received payment
from the Borrower for the account of each 2017 Revolving Credit Lender that
executed and delivered a counterpart signature page to this Amendment No. 2, at
or prior to 3:00 p.m., New York City time, on December 8, 2017 (the “Consent
Deadline”), an amendment fee in an amount equal to 0.25% of the aggregate
principal amount of such 2017 Revolving Credit Lender’s 2017 Revolving Credit
Commitment on the Amendment No. 2 Effective Date, which fees shall be payable in
immediately available funds on the Amendment No. 2 Effective Date, in U.S.
dollars, and, once paid, be non-refundable; and

 



 5 

 

(ix) the Administrative Agent shall have received all fees, other payments and
expenses owing to the Administrative Agent and the Amendment No. 2 Lead
Arrangers as previously agreed in writing by the Borrower to be due and payable
on or prior to the Amendment No. 2 Effective Date (to the extent invoiced at
least three (3) Business Days prior to the Amendment No. 2 Effective Date (or
such later date as the Borrower may reasonably agree)), including, without
limitation, (A) any reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party under any Loan Document and (B) any fees or
expenses pursuant to any separate written agreements between the Borrower, the
Administrative Agent and the Amendment No. 2 Lead Arrangers.

 

Section 4. Joinder.

 

Reimbursement Services Group, Inc., a New York corporation (“RSG”), hereby
acknowledges, agrees and confirms that, by its execution of this Amendment No.
2, RSG will, concurrently with the Amendment No. 2 Effective Date, be (a) deemed
to be a party to the Amended Credit Agreement and (b) a “Guarantor” for all
purposes of the Amended Credit Agreement and shall have all of the obligations
of a Guarantor thereunder as if it had directly executed the Credit Agreement.
Concurrently with the execution of this Amendment No. 2, RSG shall also execute
and deliver the Security Agreement (as defined in the Amended Credit Agreement),
as a “Securing Party” thereunder for all purposes of the Security Agreement (as
defined in the Amended Credit Agreement) and shall have all obligations of a
Securing Party thereunder, and shall take any and all such actions necessary to
satisfy Section 3(b)(vi) hereof and Section 6.13(a) of the Amended Credit
Agreement. RSG hereby ratifies, as of the Amendment No. 2 Effective Date, and
agrees to be bound by, all of the terms, provisions and conditions applicable to
the Guarantors contained in the Amended Credit Agreement and the Securing
Parties contained in the Security Agreement (as defined in the Amended Credit
Agreement). Without limiting the generality of the foregoing terms of this
Section 4, RSG hereby (a) jointly and severally, together with the other
Guarantors, guarantees to each Lender, each Affiliate of a Lender, the
Administrative Agent and Collateral Agent the prompt payment of the Borrower
Guaranteed Obligations (as defined in the Amended Credit Agreement) in full when
due (whether at stated maturity, by acceleration or otherwise) in accordance
with the terms of Article III of the Amended Credit Agreement, and (b) by
execution of the Security Agreement (as defined in the Amended Credit
Agreement), pledges and grants to the Collateral Agent, for the ratable benefit
of the Secured Parties (as defined in the Security Agreement (as defined in the
Amended Credit Agreement)), a Lien upon all of its right, title and interest in
and to the Collateral pursuant to Section 3 of the Security Agreement (as
defined in the Amended Credit Agreement).

 

Section 5. Effect of Amendment.

 

(i)               Except as expressly set forth herein or in the Amended Credit
Agreement, this Amendment No. 2 shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders or the Administrative Agent under the Existing Credit Agreement or
any other Loan Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants, agreements or Liens
contained in the Existing Credit Agreement or any other Loan Document or any
other provision of the Existing Credit Agreement or of any other Loan Document,
all of which are ratified and affirmed by each Loan Party in all respects and
shall continue in full force and effect. It is the intention of the parties
hereto that neither this Amendment nor anything contained herein constitute a
novation of the obligations outstanding under the Existing Credit Agreement or
any guaranty thereof or collateral securing the same, all of which shall remain
in full force and effect after the date hereof, as amended hereby. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement,
the Amended Credit Agreement or any other Loan Document in similar or different
circumstances.

 



 6 

 

(ii)               Each Loan Party agrees that (A) all of its obligations,
liabilities and indebtedness under any Loan Document to which it is a party,
including its guarantee obligations, shall remain in full force and effect on a
continuous basis after giving effect to this Amendment No. 2; (B) all of the
Liens and security interests created and arising under such Loan Documents shall
remain in full force and effect on a continuous basis after giving effect to
this Amendment No. 2, and the validity and perfected status and priority of each
such Lien and security interest shall continue in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged, after giving
effect to this Amendment No. 2 as collateral security for its obligations,
liabilities and indebtedness under the Amended Credit Agreement, for its
guarantees in the other Loan Documents and all other Obligations; and (C) all
Obligations are payable or guaranteed, as applicable, by each of the Loan
Parties in accordance with the Amended Credit Agreement and the other Loan
Documents, and each Loan Party unconditionally and irrevocably waives any claim
or defense in respect of the Obligations existing on, or arising out of facts
occurring at any time on or prior, to the Amendment No. 2 Effective Date,
including, without limitation, any claim or defense based on any right of
set-off or counterclaim and hereby ratifies and affirms each and every waiver of
claims and defenses granted under the Loan Documents.

 

(iii)               On and after the Amendment No. 2 Effective Date, each
reference in the Existing Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference to the Existing
Credit Agreement in any other Loan Document shall be deemed a reference to the
Amended Credit Agreement. This Amendment No. 2 shall constitute a “Loan
Document” for all purposes of the Amended Credit Agreement and the other Loan
Documents. On and after the Amendment No. 2 Effective Date, (A) each 2017
Revolving Credit Commitment and each loan made on or otherwise outstanding on
the Amendment No. 2 Effective Date shall constitute a Revolving Credit
Commitment and a Revolving Credit Loan, respectively, for all purposes of the
Amended Credit Agreement, and all provisions of the Amended Credit Agreement
applicable to Revolving Credit Commitments and Revolving Credit Loans shall be
applicable to such 2017 Revolving Credit Commitments and such loans,
respectively, and (B) each 2017 Revolving Credit Lender shall constitute a
“Revolving Credit Lender” under the Amended Credit Agreement with all rights and
obligations of a “Revolving Credit Lender” as provided pursuant to the Amended
Credit Agreement and the other Loan Documents.

 

(iv)               The changes to the definition of “Applicable Rate” in Section
1.01 of the Amended Credit Agreement effected pursuant to this Amendment No. 2
shall apply and be effective on and after the Amendment No. 2 Effective Date.
The definition of “Applicable Rate” in Section 1.01 of the Existing Credit
Agreement shall apply and be effective for the period ending on, but not
including, the Amendment No. 2 Effective Date.

 



 7 

 

Section 6. General.

 

(i)                        GOVERNING LAW. THIS AMENDMENT NO. 2 AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(ii)               Counterparts. This Amendment No. 2 may be executed by one or
more of the parties to this Amendment No. 2 on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Amendment No. 2 by email or facsimile transmission shall be effective as
delivery of an original counterpart hereof.

 

(iii)               Headings. The headings of this Amendment No. 2 are used for
convenience of reference only, are not part of this Amendment No. 2 and shall
not affect the construction of, or be taken into consideration in interpreting,
this Amendment No. 2.

 

Section 7. Loss of FATCA Grandfathering.

 

For purposes of FATCA, from and after the Amendment No. 2 Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Borrower and Administrative Agent to treat), the Amended Credit
Agreement and any Loans made thereunder (including any Loans already
outstanding) as not qualifying as “grandfathered obligations” within the meaning
of Treasury Regulation Section 1.1472-2(b)(2)(i).

 

[remainder of page intentionally left blank]

 



 8 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their respective duly authorized officers as of
the day and year first above written.

 


hms holdings corp.

 

By: /s/ Jeffrey S. Sherman
Name: Jeffrey S. Sherman
Title: Executive Vice President, Chief Financial Officer
and Treasurer

 

GUARANTORS:

 

ALLIED MANAGEMENT GROUP SPECIAL INVESTIGATION UNIT, INC.

 

By: /s/ Jeffrey S. Sherman
Name: Jeffrey S. Sherman
Title: Executive Vice President, Chief Financial Officer
and Treasurer

 

ELIZA CORPORATION

 

By: /s/ Jeffrey S. Sherman
Name: Jeffrey S. Sherman
Title: Executive Vice President, Chief Financial Officer
and Treasurer

 

ELIZA HOLDING CORP.

 

By: /s/ Jeffrey S. Sherman
Name: Jeffrey S. Sherman
Title: Executive Vice President, Chief Financial Officer
and Treasurer

 

ELIZALIVE, INC.

 

By: /s/ Jeffrey S. Sherman
Name: Jeffrey S. Sherman
Title: Executive Vice President, Chief Financial Officer
and Treasurer

 



[Signature Page – Amendment No. 2]



 

 

ESSETTE, INC.

 

By: /s/ Jeffrey S. Sherman
Name: Jeffrey S. Sherman
Title: Executive Vice President, Chief Financial Officer
and Treasurer

 

HEALTHDATAINSIGHTS, INC.

 

By:/s/ Gary Call
Name: Gary Call
Title: Interim President

 

HMS CARE ANALYTICS, INC.

 

By: /s/ Jeffrey S. Sherman
Name: Jeffrey S. Sherman
Title: Executive Vice President, Chief Financial Officer
and Treasurer

 

HEALTH MANAGEMENT SYSTEMS, INC.

 

By: /s/ Jeffrey S. Sherman
Name: Jeffrey S. Sherman
Title: Executive Vice President, Chief Financial Officer
and Treasurer

 

INTEGRIGUARD, LLC

 

By:/s/ Douglas M. Williams, Jr.
Name: Douglas M. Williams, Jr.
Title: Chairman

 

PERMEDION, INC.

 

By: /s/ Jeffrey S. Sherman
Name: Jeffrey S. Sherman
Title: Executive Vice President, Chief Financial Officer
and Treasurer

 



[Signature Page – Amendment No. 2]



 

 

REIMBURSEMENT SERVICES GROUP INC.

 

By: /s/ Jeffrey S. Sherman
Name: Jeffrey S. Sherman
Title: Executive Vice President, Chief Financial Officer
and Treasurer

 

 

 

 

 

 

 

 

 

 



[Signature Page – Amendment No. 2]



 

 

CITIBANK, N.A., as Administrative Agent, Issuing Lender, Swingline Lender and
2017 Revolving Credit Lender

 

By:/s/ Michael Tortora
Name: Michael Tortora
Title: Vice President

 

 

 

 

 

 

 

 



[Signature Page – Amendment No. 2]



 

 

Bank of America, N.A., as a 2017 Revolving Credit Lender

 

 

By: /s/ Darren Merten

Name: Darren Merten
Title: Vice President

 

 

 

 

 

 

 



[Signature Page – Amendment No. 2]



 

 

JPMorgan Chase Bank, N.A., as a 2017 Revolving Credit Lender

 

 

By: /s/ Gregory T Martin

Name: Gregory T Martin
Title: Authorized Signer

 

 

 

 

 

 

 

 

 



[Signature Page – Amendment No. 2]



 

 

Wells Fargo Bank, NA, as a 2017 Revolving Credit Lender

 

 

By: /s/ Kent S. Davis

Name: Kent S. Davis
Title: Managing Director

 

 

 

 

 

 

 

 



[Signature Page – Amendment No. 2]



 

 

TD Bank, N.A., as a 2017 Revolving Credit Lender

 

 

By: /s/ Shivani Agarwal

Name: Shivani Agarwal
Title: Senior Vice President

 

 

 

 

 

 

 

 



[Signature Page – Amendment No. 2]



 

 

Compass Bank, as a 2017 Revolving Credit Lender

 

 

By: /s/ Jay Tweed

Name: Jay Tweed
Title: Senior Vice President

 

 

 

 

 

 

 

 

 



[Signature Page – Amendment No. 2]



 

 

Citizens Bank, N.A., as a 2017 Revolving Credit Lender

 

 

By: /s/ Christopher J. DeLauro

Name: Christopher J. DeLauro
Title: Vice President

 

 

 

 

 

 

 

 



[Signature Page – Amendment No. 2]



 

 

Fifth Third Bank, as a 2017 Revolving Credit Lender

 

 

By: /s/ Thomas Avery

Name: Thomas Avery
Title: Director

 

 

 

 

 

 

 

 

 



[Signature Page – Amendment No. 2]



 

 

Mizuho Bank Ltd., as a 2017 Revolving Credit Lender

 

 

By: /s/ Bertram H. Tang

Name: Bertram H. Tang
Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 



[Signature Page – Amendment No. 2]



 

 

MUFG Union Bank, N.A., as a 2017 Revolving Credit Lender

 

 

By: /s/ Jaime Johnson

Name: Jaime Johnson
Title: Director

 

 

 

 

 

 

 

 

 

 



[Signature Page – Amendment No. 2]



 

 

Siemens Financial Services, Inc., as a 2017 Revolving Credit Lender

 

 

By: /s/ John Finore

Name: John Finore
Title: Vice President

 

By: /s/ Melissa J. Brown

Name: Melissa J. Brown
Title: Sr. Transaction Coordinator

 

By: /s/ William D. Jentsch

Name: William D. Jentsch
Title: Vice President

 

 

 

 

 

 

 

 

 



[Signature Page – Amendment No. 2]



 

 

EXHIBIT A

 

[Blackline of Amended Credit Agreement]

 

 

[See attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXECUTION VERSION

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

May 3, 2013, as amended by Amendment No. 1
dated as of March 8, 2017 and
Amendment No. 2 dated as of December 19, 2017

among

HMS HOLDINGS CORP.,

The GUARANTORS Party Hereto,

The LENDERS Party Hereto
and

CITIBANK, N.A.,
as Administrative Agent

_______________________

$500,000,000

 

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners

Fifth Third Bank
SunTrust Bank
Union Bank
US Bank National Association,
as Co-Syndication Agents

TD SECURITIES (USA) LLC

COMPASS BANK

Compass Bank
Mizuho Corporate Bank, Ltd.
RBS CitizensCITIZENS BANK, N.A.

FIFTH THIRD BANK

TD Bank, N.AMIZUHO BANK, LTD.,

as Co-DocumentationCo-Syndication Agents

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 



 

 



TABLE OF CONTENTS

 

Page

 

TABLE OF CONTENTS

 

Page



 

 

 



Article I           DEFINITIONS 2 Section 1.01.   Defined Terms 2 Section 1.02.
  Terms Generally 3237



Section 1.03.   Accounting Terms; GAAP 3238 Section 1.04.   Limited Condition
Transaction 38 Section 1.05.   Cashless Rollovers 40 Section 1.06.   Additional
Rules of Construction 40 Article II           THE CREDITS 41 Section 2.01.  
Commitments 3341 Section 2.02.   Loans and Borrowings 3341 Section 2.03.  
Requests for Borrowings 3342 Section 2.04.   Swingline Loans 3443 Section 2.05.
  Letters of Credit 3644 Section 2.06.   Funding of Borrowings 4049
Section 2.07.   Interest Elections 4149 Section 2.08.   Termination and
Reduction of the Commitments 4251 Section 2.09.   Repayment of Loans; Evidence
of Debt 4351 Section 2.10.   Prepayment of Loans 4452 Section 2.11.   Fees 4553
Section 2.12.   Interest 4654 Section 2.13.   Alternate Rate of Interest 4755
Section 2.14.   Increased Costs 4755 Section 2.15.   Break Funding Payments 4857
Section 2.16.   Taxes 4957 Section 2.17.   Payments Generally; Pro Rata
Treatment; Sharing of Set-offs 5260 Section 2.18.   Mitigation Obligations;
Replacement of Lenders 5462 Section 2.19.   Increase in Commitments 5563
Section 2.20.   Defaulting Lenders 5766 Section 2.21.   Extension Offers 5968
Article III           GUARANTEE 70 Section 3.01.   Guarantee 6170 Section 3.02.
  Obligations Unconditional 6270 Section 3.03.   Reinstatement 6371
Section 3.04.   Subrogation 6371

i

 

 

TABLE OF CONTENTS

 

Page

 

Section 3.05.   Remedies 6372 Section 3.06.   Instrument for the Payment of
Money 6372 Section 3.07.   Continuing Guarantee 6372 Section 3.08.   Rights of
Contribution 6372 Section 3.09.   General Limitation on Guaranteed Obligations
6473 Article IV           REPRESENTATIONS AND WARRANTIES 73 Section 4.01.  
Organization; Powers 6473 Section 4.02.   Authorization; Enforceability 6573
Section 4.03.   Governmental Approvals; No Conflicts 6573 Section 4.04.  
Financial Condition; No Material Adverse Change; No Default 6574 Section 4.05.  
Properties 6574 Section 4.06.   Litigation and Environmental Matters 6675
Section 4.07.   Compliance with Laws and Contractual Obligations 6775
Section 4.08.   Investment Company Act Status 6775 Section 4.09.   Taxes 6775
Section 4.10.   ERISA 6776 Section 4.11.   Disclosure 6776 Section 4.12.   Use
of Credit 6876 Section 4.13.   Labor Matters 6876 Section 4.14.   Indebtedness
68[Reserved] 76 Section 4.15.   Liens 68[Reserved] 76 Section 4.16.   Restricted
Subsidiaries 6877 Section 4.17.   Solvency 6977 Section 4.18.   [Reserved] 6977
Section 4.19.   Anti-Terrorism/Anti-Corruption Laws 6977 Section 4.20.  
Security Documents 6978 Section 4.21.   Insurance 7078 Article V          
CONDITIONS 79 Section 5.01.   Conditions of Initial Credit Extensions 70 on the
Amendment No. 2 Effective Date 79 Section 5.02.   Each Credit Event 7279
Article VI           AFFIRMATIVE COVENANTS 80 Section 6.01.   Financial
Statements and Other Information 7280 Section 6.02.   Notices of Material Events
7382 Section 6.03.   Existence; Conduct of Business 7482 Section 6.04.   Payment
of Taxes and Other Obligations 7483 Section 6.05.   Maintenance of Properties
7483

ii

 

TABLE OF CONTENTS

 

Page

 

Section 6.06.   Maintenance of Insurance 7483 Section 6.07.   Books and Records
7583 Section 6.08.   Inspection Rights 7583 Section 6.09.   Lender MeetingsCalls
7584 Section 6.10.   [Reserved] 7584 Section 6.11.   Compliance with Laws and
Contractual Obligations 7584 Section 6.12.   Use of Proceeds and Letters of
Credit 7584 Section 6.13.   Additional Guarantors; Further Assurances 7584
Section 6.14.   Qualified ECP Guarantors 7786 Section 6.15.   Designation of
Subsidiaries 86 Article VII           NEGATIVE COVENANTS 87 Section 7.01.  
Indebtedness 7787 Section 7.02.   Liens 7990 Section 7.03.   Mergers,
Consolidations, Etc 7992 Section 7.04.   Dispositions 8094 Section 7.05.   Lines
of Business 8196 Section 7.06.   Investments and Acquisitions 8196 Section 7.07.
  Restricted Payments 8198 Section 7.08.   Transactions with Affiliates 8299
Section 7.09.   Restrictive Agreements 83100 Section 7.10.   Swap Agreements
83101 Section 7.11.   Financial Covenants 83101 Section 7.12.   Sale-Leasebacks
84102 Section 7.13.   Modifications of Organizational Documents and Certain
Other Agreements 84102 Section 7.14.   Prepayments, Etc. of Certain Indebtedness
84102 Section 7.15.   Fiscal Year 84103 Article VIII           EVENTS OF DEFAULT
103 Section 8.01.   Events of Default 84103 Article IX           THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT 105 Section 9.01.   Appointment
and Authority 87105 Section 9.02.   Administrative Agent and Collateral Agent
Individually 87106 Section 9.03.   Duties of the Administrative Agent and
Collateral Agent; Exculpatory Provisions 88107 Section 9.04.   Reliance by
Administrative Agent and Collateral Agent 89108 Section 9.05.   Delegation of
Duties 90108 Section 9.06.   Resignation of Administrative Agent and Collateral
Agent 90109

iii

 

TABLE OF CONTENTS

 

Page

 

Section 9.07.   Non-Reliance on Administrative Agent and Collateral Agent and
Other Lender Parties 92110 Section 9.08.   Withholding Taxes 93111 Section 9.09.
  Certain ERISA Matters. 112 Article X           MISCELLANEOUS 114
Section 10.01.   Notices 94114 Section 10.02.   Posting of Approved Electronic
Communications 95116 Section 10.03.   [Reserved] 96117 Section 10.04.  
Treatment of Information 96117 Section 10.05.   Waivers; Amendments 98119
Section 10.06.   Expenses; Indemnity; Damage Waiver 100122 Section 10.07.  
Successors and Assigns 102123 Section 10.08.   Survival 106127 Section 10.09.  
Counterparts; Integration; Effectiveness 106127 Section 10.10.   Severability
106128 Section 10.11.   Right of Setoff 106128 Section 10.12.   Governing Law;
Jurisdiction; Consent to Service of Process 107128 Section 10.13.   WAIVER OF
JURY TRIAL 107129 Section 10.14.   Headings 108129 Section 10.15.  
Confidentiality 108129 Section 10.16.   USA PATRIOT Act 109130 Section 10.17.  
No Advisory or Fiduciary Responsibility 109130 Section 10.18.   Interest Rate
Limitation 109131 Section 10.19.   Acknowledgments Relating to the Restatement
Date 110131 Section 10.20.   Original Credit Agreement Superseded 110132
Section 10.21.   Acknowledgment and Consent to Bail-In of EEA Financial
Institutions 132 Section 10.22.   Release of Collateral and Guarantee
Obligations; Subordination of Liens 133



 

 



iv

 

 



SCHEDULE 1.01 – Commitments SCHEDULE 1.02 – Immaterial Subsidiaries SCHEDULE
4.061.01(aB) – LitigationExisting Letters of Credit SCHEDULE 4.06(b) – Disclosed
Matters SCHEDULE 4.16 – Subsidiaries SCHEDULE 7.01 – Existing Indebtedness
SCHEDULE 7.02 – Existing Liens SCHEDULE 7.06 – Existing Investments SCHEDULE
7.09 – Restrictive Agreements EXHIBIT A – Form of Assignment and Assumption
EXHIBIT B-1 – Form of Revolving Credit Note EXHIBIT B-2 – Form of Swingline Loan
Note EXHIBIT C – [Reserved] EXHIBIT D – Form of Subsidiary Joinder Agreement
EXHIBIT E – Form of Opinion of Counsel to the Loan Parties[Reserved] EXHIBIT F-1
– Form of Perfection Certificate EXHIBIT F-2 – Form of Perfection Certificate
Supplement EXHIBIT G – Form of Solvency Certificate



 

 

 

 



v

 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of May 3,
2013, as amended by Amendment No. 1, dated as of March 8, 2017, and Amendment
No. 2 dated as of December 19, 2017 (this “Agreement”), among HMS HOLDINGS CORP.
(the “Borrower”), the GUARANTORS party hereto, the LENDERS party hereto, and
CITIBANK, N.A., as Administrative Agent.

 

WHEREAS, the Borrower, the Guarantors, the lenders party thereto as of the
Restatement Date and the Administrative Agent are party to that certain Credit
Agreement, dated as of December 16, 2011 (the “Original Credit Agreement”),
pursuant to which the lenders thereunder made certain loans and other extensions
of credit to the Borrower;

 

WHEREAS, the Borrower, the Guarantors, the Lenders party hereto and the other
parties hereto desire to amend and restate the Original Credit Agreement in its
entirety on and subject to the terms and conditions set forth herein;

 

WHEREAS, the parties hereto intend that (a) the Obligations (as defined in the
Original Credit Agreement) of the Borrower and the other Loan Parties under the
Original Credit Agreement and the other Loan Documents (as defined in the
Original Credit Agreement) (the “Original Obligations,” and such other Loan
Documents, the “Original Loan Documents”) that remain unpaid and outstanding on
and after the Restatement Date shall continue to exist under and be evidenced by
this Agreement and the other Loan Documents (as defined below), (b) any letters
of credit outstanding under the Original Credit Agreement as of the Restatement
Date (the “Original Letters of Credit”) shall be Letters of Credit outstanding
hereunder and as defined herein, (c) the grants of security interests and Liens
under and pursuant to the Loan Documents shall continue unaltered to secure,
guarantee, support and otherwise benefit the Obligations of the Borrowers and
the other Loan Parties under this Agreement, and each other Loan Document shall
continue in full force and effect in accordance with its terms except as
expressly amended thereby or hereby, and the parties hereto hereby ratify and
confirm the terms thereof as being in full force and effect and unaltered by
this Agreement except as expressly amended thereby or hereby and (d) this
Agreement and the other Loan Documents do not constitute a novation or
termination of the Original Obligations;

 

WHEREAS, the Loan Parties and each Lender who has executed this Agreement agree
that upon the effectiveness of this Agreement all of such Lender’s Revolving
Credit Commitments (as defined in the Original Credit Agreement) shall be
converted into Revolving Credit Commitments hereunder; and

 

WHEREAS, the Lenders are willing to amend and restate the Original Credit
Agreement and are willing to continue and extend such credit to the Borrower and
each Issuing Lender is willing to issue letters of credit for the account of the
Borrower and the other parties hereto are willing to amend and restate the
Original Credit Agreement, in each case on the terms and subject to the
conditions set forth herein.; and

 

WHEREAS, the Lenders are willing to amend this Agreement and are willing to
continue and extend such credit to the Borrower and each Issuing Lender is
willing to issue letters of credit for the account of the Borrower and the other
parties hereto are willing to amend and restate the Original Credit Agreement,
in each case on the terms and subject to the conditions set forth herein.

 



 - 1 - 

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree to amend and
restate the Original Credit Agreement and the Original Credit Agreement is
hereby amended and restated in its entirety, as follows:

 

Article I

DEFINITIONS

 

Section 1.01.        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Intercreditor Agreement” means an intercreditor agreement that
contains customary terms for the type of Indebtedness subject thereto and
otherwise reasonably satisfactory to the Administrative Agent.

 

“Acquisition” means the acquisition by the Borrower or any other Loan
PartyRestricted Subsidiary of (a) allthe majority (or any greater portion) of
the Capital Stock of any other Person, (b) (whether by merger or consolidation
of such Person with any other Person or otherwise), (b) any Investment in
(i) any Restricted Subsidiary the effect of which is to increase the Borrower’s
or any Restricted Subsidiary’s equity ownership in such Restricted Subsidiary or
(ii) any joint venture for the purpose of increasing the Borrower’s or such
Restricted Subsidiary’s ownership interest in such joint venture, in each case
under this clause (b) such that the relevant Restricted Subsidiary or joint
venture becomes a wholly-owned Subsidiary, (c) all or substantially all of the
assets of any other Person or (cd) assets constituting one or more divisions,
lines of business or business units of any other Person (whether by merger or
consolidation of such Person with any other Person or otherwise).

 

“Activities” has the meaning specified in Section 9.02(b).

 

“Additional Debt Requirements” means the following requirements:

 

(i)                 to the extent such Indebtedness shall not be the obligation
of, or subject to any Guarantee by, any Person who is not also a Loan Party (or
who becomes a Loan Party substantially concurrently with the incurrence or
issuance of such Indebtedness, except as set forth in Section 7.01(e)), then the
aggregate principal amount of such Indebtedness shall not exceed $25,000,000 in
the aggregate at any one time outstanding;

 

(ii)               the obligations of the applicable Loan Party in respect of
such Indebtedness shall not be secured by (x) any Lien on any property in which
the Collateral Agent does not have a Lien (or property in which the Collateral
Agent is not granted a Lien substantially concurrently with the grant of a Lien
securing such Indebtedness) or (y) any perfected Lien on any Property in which
the Collateral Agent does not have a perfected Lien (or Property in which a Lien
in favor of the Collateral Agent is not perfected substantially concurrently
with the perfection of a Lien securing such Indebtedness), in each case, unless
such Lien is on Real Property;

 



 - 2 - 

 

(iii)             such Indebtedness shall not (x) provide for any final maturity
date that is prior to (1) in the case of any Indebtedness that is secured by
Liens that are pari passu with the Liens securing the Revolving Credit Facility,
the Revolving Credit Termination Date, and (2) in the case of Indebtedness that
is unsecured or is secured by Liens that are junior in priority to the Liens
securing the Revolving Credit Facility, the date that is 91 days after the
Revolving Credit Termination Date (in each case, other than customary bridge
loans with an initial maturity date of not longer than one year; provided that
any loans, notes, securities or other Indebtedness which are exchanged for or
otherwise replace such bridge loans shall be subject to the requirement of this
clause (iii)(x)), (y) have a shorter weighted average life to maturity than the
Revolving Credit Loans as in effect on the Amendment No. 2 Effective Date (other
than (1) customary bridge loans with an initial maturity date of not longer than
one year; provided that any loans, notes, securities or other Indebtedness which
are exchanged for or otherwise replace such bridge loans shall be subject to the
requirement of this clause (iii)(y) and (2) any Indebtedness constituting term
A, term B or “stretch senior” first lien loans may have amortization
requirements that are consistent with then-current market terms for such types
of Indebtedness), and (z) in the case of Indebtedness that is unsecured or is
secured by Liens that are junior in priority to the Liens securing the Revolving
Credit Facility, provide for any mandatory repayment, redemption or sinking fund
prior to the date that is 91 days after the Revolving Credit Termination Date as
of the date of issuance or incurrence, as applicable, thereof, other than
mandatory repayments or redemptions from asset sales, casualty or condemnation
events or excess cash flow (unless otherwise required to be made on a ratable
basis with any Loans hereunder); and

 

(iv)             the other material covenants, terms and conditions (excluding
(1) pricing, interest rate margins, rate floors, discounts, premiums, fees, and
prepayment or redemption terms and premiums and (2) covenants or other
provisions applicable only to periods after the Revolving Credit Termination
Date, in each case, at the time of incurrence or issuance of such Indebtedness)
applicable to such Indebtedness shall not be materially more restrictive (when
taken as a whole) than the terms and conditions of the Loan Documents (when
taken as a whole), as reasonably determined by the Borrower, unless such terms
and conditions constitute then-current market terms for the applicable type of
Indebtedness; provided that any Indebtedness in the form of (A) term loans that
are pari passu with any Incremental Term Loans in right of payment and with
respect to security may provide for the ability of the holders thereof to
decline to participate in any voluntary prepayments of such term loans and/or to
receive on a pro rata or less than pro rata basis any mandatory prepayments of
such term loans (but not greater than the pro rata share) or (B) revolving loans
that are pari passu with the Revolving Credit Facility in right of payment and
with respect to security may provide for the lenders thereof to elect lesser
payments or commitment reductions in respect of such revolving loans (but not
greater payment or commitment reductions).

 

“Adjusted CNI Amount” means the Consolidated Net Income of the Borrower and its
Restricted Subsidiaries for the relevant fiscal quarter, as adjusted to exclude:

 

 - 3 - 

 



(a)the sum of the items set forth in each of clauses (a)(v), (a)(vii), (a)(ix)
and (a)(xi) of the definition of Consolidated EBITDA for such fiscal quarter,
and

 

(b)the items set forth in clause (b)(i)(x) of the definition of Consolidated
EBITDA for such fiscal quarter.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, in no event shall
the Adjusted LIBO Rate be less than 0.00% per annum.

 

“Administrative Agent” means Citi, in its capacity as administrative agent for
the Lenders hereunder, and each other person appointed as the successor pursuant
to Section 10.07.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the one-month LIBO Rate
(determined as of such day) plus 1.00%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Agents” means, individually and collectively as the context may require, the
Administrative Agent, the Collateral Agent, the Joint Lead Arangers, the Joint
Bookrunners, the Syndication Agents and the Documentation AgentArrangers and the
Co-Syndication Agents.

 

“Agent’s Group” has the meaning specified in Section 9.02(b).

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Amendment No. 1” means that certain Amendment No. 1 to this Agreement dated as
of March 8, 2017, by and among the Borrower, the Guarantors, the Administrative
Agent and the Lenders party thereto.

 

“Amendment No. 2” means that certain Amendment No. 2 to this Agreement dated as
of the Amendment No. 2 Effective Date, by and among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.

 

“Amendment No. 2 Effective Date” means December 19, 2017.

 



 - 4 - 

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”,
31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).

 

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of Sections 2.04 or 2.05 or in respect of any indemnity claim under
Section 10.06(b) arising out of an action or omission of the Swingline Lender or
the Issuing Lender under this Agreement, the percentage of the total Revolving
Credit Commitments represented by such Revolving Credit Lender’s Revolving
Credit Commitment, and (b) with respect to any Lender in respect of any
indemnity claim under Section 10.06(b) arising out of an action or omission of
the Administrative Agent under this Agreement, the percentage of the total
Commitments or Loans of all Classes hereunder represented by the aggregate
amount of such Lender’s Commitments or Loans of all Classes hereunder. With
respect to the Revolving Credit Lenders, if the Revolving Credit Commitments
have terminated or expired, the Applicable Percentages shall be determined on
the basis of the percentage of the total Revolving Credit Exposures represented
by such Revolving Credit Lender’s Revolving Credit Exposure.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee,” respectively, based upon the
Consolidated Leverage Ratio as of the most recent determination date; provided
that from the Restatement Date until the delivery of the Borrower’s consolidated
financial statements for the quarter ending on or nearest to June 30December 31,
20132017, the “Applicable Rate” shall be the applicable rate per annum set forth
below in Level II:

 

Consolidated Leverage
Ratio ABR Spread Eurodollar Spread Commitment Fee Level I       Greater than or
equal to 2.75:1.00 1.25% 2.25% 0.50% Level II       Greater than or equal to
2.03.00:1.00 but less than 2.75:1.00 1.00% 2.00% 0.500.375% Level IIIII      
Greater than or equal to 1.02.00:1.00 but less than 2.03.00:1.00 0.75% 1.75%
0.500.375% Level IVIII       Less than 1.02.00:1.00 0.50% 1.50% 0.3750.25%

 



 - 5 - 

 

For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Borrower based upon the
Borrower’s consolidated financial statements delivered pursuant to Section
6.01(a) or (b) (and the related compliance certificate delivered pursuant to
Section 6.01(c)), and (ii) each change in the Applicable Rate resulting from a
change in the Consolidated Leverage Ratio shall be effective during the period
commencing on and including the date three Business Days after delivery to the
Administrative Agent of such consolidated financial statements and compliance
certificate indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided that the Consolidated
Leverage Ratio shall be deemed to be in Level I (A) at any time that an Event of
Default shall have occurred and be continuing or (B) if the Borrower fails to
deliver the consolidated financial statements (and related compliance
certificate) required to be delivered by it pursuant to Section 6.01(a),
(b) and/or (c), during the period from the expiration of the time for delivery
thereof specified in such sections until such financial statements and
compliance certificate are delivered.

 

In the event that the Administrative Agent and the Borrower determine that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable ABR Rate for any period (an “Applicable
Period”) than the Applicable Rate actually applied for such Applicable Period,
then (i) the Borrower shall as soon as practicable deliver to the Administrative
Agent the corrected financial statements for such Applicable Period, (ii) the
Applicable Rate shall be determined as if the applicable level for such higher
Applicable Rate were applicable for such Applicable Period, and (iii) the
Borrower shall within three (3) Business Days of demand thereof by the
Administrative Agent pay to the Administrative Agent the accrued additional
amount owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement. This paragraph shall not limit the rights of the
Administrative Agent and Lenders with respect to Section 2.12(c) and Article
VIII. The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment in cash in full of all other
Obligations hereunder for the limited period ending on the date that is the
later to occur of (x) one year following the date upon which such termination
and repayment occurred and (y) two months following the date upon which the
Borrower’s annual audited financial statements, which include the period during
which such termination and repayment occurred, become publicly available.

 

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.10 and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, doc-umentdocument and other material required to be delivered to
satisfy any of the conditions set forth in Article V or any other condition to
any Borrowing or other extension of credit hereunder or any condition precedent
to the effectiveness of this Agreement.

 



 - 6 - 

 

“Approved Electronic Platform” has the meaning specified in Section 10.02(a).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means Citigroup Global Markets Inc., J.P. Morgan Securities LLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement)., JPMorgan Chase Bank, N.A.
and Wells Fargo Bank, National Association.

 

“Asset Sale” means any Disposition of property or series of related Dispositions
of property (excluding any such Disposition permitted by clauses (a), (b), (c)
and (dclause (t) of Section 7.04) or not otherwise permitted by Section 7.04
which yields gross proceeds to the Borrower or any of its Restricted
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,00010,000,000.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.07), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount, not less than zero in the aggregate, determined on a cumulative
basis, equal to, without duplication:

 

(a)       the Cumulative Excess Cash Flow Amount at such time, $50,000,000 plus

 

(b)       means, at any date of determination, an amount equal to 50% of the
Adjusted CNI Amount (or, in the case such Adjusted CNI Amount for such period is
a deficit, minus 100% of such deficit) for each fiscal quarter ended following
the Amendment No. 2 Effective Date for which financial statements have been
delivered pursuant to Section 6.01(a) or 6.01(b), plus

 



 - 7 - 

 

(bc) the amount of cash and Cash Equivalents received from Equity Issuances
(plus any proceeds of the exercise of warrants or options or restricted stock
described in the parenthetical to clause (a)(ii) in the definition of Equity
Issuance exercised in respect of Capital Stock) after the Restatement Date,
minusplus

 

(e)       the net cash proceeds (including returns) of any Investment made by
the Borrower or any Restricted Subsidiary using the Available Amount received by
the Borrower or any Restricted Subsidiary in connection with the Disposition of
such Investment to any Person (other than the Borrower or any Restricted
Subsidiary) during the period from and including the Business Day immediately
following the Amendment No. 2 Effective Date through and including the Available
Amount Reference Time; plus

 

(f)       (x) the fair market value of the amount of any Investment by the
Borrower or any Restricted Subsidiary that was made using the Available Amount
in any Unrestricted Subsidiary that has been redesignated as a Restricted
Subsidiary or that has been merged, amalgamated or consolidated with or into the
Borrower or any Restricted Subsidiary and (y) the fair market value of the
assets of any Unrestricted Subsidiary that has been transferred, conveyed or
otherwise distributed to the Borrower or any Restricted Subsidiary, in each case
of clauses (x) and (y), during the period from and including the Business Day
immediately following the Amendment No. 2 Effective Date and at or prior to the
Available Amount Reference Time, such amount not to exceed the amount of the
Investment that was made using the Available Amount by the Borrower or any
Restricted Subsidiary in such Unrestricted Subsidiary; plus

 

(g)       the aggregate principal amount of any Indebtedness of the Borrower or
a Restricted Subsidiary issued after the Restatement Date (other than to the
Borrower or any Restricted Subsidiary or an employee stock ownership plan or
trust established by the Borrower or a Restricted Subsidiary), which has been
converted into or exchanged for Capital Stock of any parent company of the
Borrower, together with the fair market value of any Cash Equivalents,
marketable securities or other property received by the Borrower or a Restricted
Subsidiary upon such exchange or conversion, during the period from and
including the Business Day immediately following the Amendment No. 2 Effective
Date through and including the Available Amount Reference Time; minus

 

(ch) any amount of the Available Amount used to make Investments pursuant to
Section 7.06(h) after the Restatement Date and prior to such time, minus

 

(di) any amount of the Available Amount used to make Restricted Payments
pursuant to Section 7.07(b) after the Restatement Date and prior to such time,
minus

 

(ej) any amount of the Available Amount used to make payments or distributions
in respect of Junior Indebtedness pursuant to Section 7.14(i)(y) after the
Restatement Date and prior to such time, minus.

 

(f)       any amount of the Available Amount used to make Investments,
Restricted Payments or make payments or distributions in respect of Junior
Indebtedness since the Effective Date and prior to the Restatement Date.

 



 - 8 - 

 

“Available Amount Reference Time” has the meaning specified in the definition of
“Available Amount.”

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means HMS Holdings Corp., a New YorkDelaware corporation.

 

“Borrowing” means (a) all ABR Loans (other than Swingline Loans) of the same
Class made, converted or continued on the same date, (b) all Eurodollar Loans of
the same Class that have the same Interest Period or (c) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 



 - 9 - 

 

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priori-typriority perfected security interest) cash collateral in
Dollars, at a location and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent or provide a backstop letter
of credit pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

 

“Cash Equivalent” means:

 

(a)       direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within two years
from the date of acquisition thereof;

 

(b)       investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)       investments in certificates of deposit, bank notes, deposit notes,
banker’s acceptances, overnight deposits and time deposits maturing within
180 days from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)       fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (c) of this definition;

 

(e)       money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) have the highest rating
obtainable from S&P or from Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and

 

(f)       readily marketable direct obligations issued by any state,
commonwealth or territory of the United States of America or any political
subdivision or taxing authority thereof having one of the two highest rating
categories obtainable from either Moody’s or S&P with maturities of 24 months or
less from the date of acquisition.

 

“CFC” means any controlled foreign corporation within the meaning of Section
957(a) of the Code.

 



 - 10 - 

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC there-underthereunder as in
effect on the date hereof, but excluding any employee benefit plan of such
Person, entity or “group” and their respective Subsidiaries and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), of shares representing more than 30% of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of the Borrower; or (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated.provided that a transaction in which
the Borrower becomes a direct or indirect Subsidiary of another Person shall not
be deemed to constitute a Change in Control if, immediately following such
transaction, the “beneficial owners” (as defined above), directly or indirectly
through one or more intermediaries, of the Capital Stock of the Borrower
immediately prior to such transaction beneficially own, directly or indirectly
through one or more intermediaries, 50% or more of the outstanding voting
Capital Stock of such other Person of whom the Borrower has become a direct or
indirect Subsidiary.

 

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Lender (or, for purposes of Section 2.14(b), by any lending office
of such Lender or by such Lender’s or the Issuing Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) of the United States financial
regulatory authorities shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

 

“Citi” means Citibank, N.A.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Incremental Revolving Loans, Incremental Term Loans, Extended Revolving Credit
Loans or Swingline Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Credit Commitment or Incremental Term
Loan Commitment.

 

“Co-Syndication Agents” means those certain financial institutions listed on the
cover page hereof in such capacity.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the Security Agreement Collateral, the Mortgaged Property,
and all property of any kind and nature subject or purported to be subject from
time to time to a lien pursuant to any Security Document.

 

“Collateral Agent” means Citi in its capacity as collateral agent for the
Secured Parties.

 



 - 11 - 

 

“Commitment” means a Revolving Credit Commitment, an Incremental Term Loan
Commitment or a Letter of Credit Commitment, or any combination thereof (as the
context requires).

 

“Commitment Fee” has the meaning specified in Section 2.11(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents, including, without
limitation, all Approved Electronic Communications.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge (other
than with respect to clause (vi) below) in the statement of such Consolidated
Net Income for such period, the sum of the following with respect to the
Borrower and its Restricted Subsidiaries:

 

(a) (i) income tax expense,

 

(ii)       Consolidated Interest Expense, amortization or writeoffwrite-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans),

 

(iii)       depreciation and amortization expense, including amortization of
intangibles (including, but not limited to, goodwill) and organization costs,

 

(iv)       non-cash expenses or losses (including any non-cash stock-based
compensation expense relating to stock options and restricted stock granted to
employees or directors),

 

(v)       restructuring charges or reserves,

 

(vi)       without duplication of amounts added back pursuant to other clauses
in this definition (whether through a pro forma adjustment or otherwise), the
amount of any expected “run-rate” cost savings, operating expense reductions,
other operating improvements and synergies (collectively, “Expected Cost
Savings”) (net of actual amounts realized) that are reasonably identifiable and
factually supportable (in the good faith determination of such Person) related
to any permitted Investment, permitted Disposition, or any operating
improvement, restructuring, cost savings initiative, and/or other similar
initiative (any such operating improvement, restructuring, cost savings
initiative or similar initiative, a “Cost Savings Initiative”); provided that
such Expected Cost Savings are reasonably expected to be realized within
12 months of the consummation of the event giving rise thereto and shall not
exceed 20% of Consolidated EBITDA for such period (calculated before giving
effect to any such Expected Cost Savings to be added back pursuant to this
clause (vi)),

 



 - 12 - 

 

(vii)       (x) Transaction Costs and (y) any transaction fees, costs and
expenses incurred in connection with the consummation of any transaction (or any
transaction proposed and not consummated), whether or not permitted under this
Agreement, including any issuance or offering of Capital Stock, any Investment,
any Disposition, any Restricted Payment, any recapitalization, any Acquisition,
merger, consolidation or amalgamation or any incurrence, repayment, refinancing,
amendment or modification of Indebtedness (including any amortization or
write-off of debt issuance or deferred financing costs, premiums and prepayment
penalties) or any similar transaction,

 

(viii)       any expense attributable to the undertaking and/or implementation
of cost savings initiatives, operating expense reductions, transition, opening
and/or pre-opening expenses, business optimization and other restructuring
(including tax restructuring) and integration expense (including any expense
attributable to inventory optimization programs, software development costs, any
expense attributable to the closure or consolidation of any facility and/or
discontinued operations, expense relating to entry into a new market, consulting
fees, signing costs, retention or completion bonus, relocation expenses,
severance payments, expense associated with any modification to any pension and
post-retirement employee benefit plan, expense associated with new systems
design, implementation costs and project startup costs),

 

(ix)       costs of litigation, arbitration, legal settlement, fines, judgments
or orders and related expenses,

 

(x)        significant and unusual or infrequent Taxes based on income, profits
or capital of the Borrower and the Restricted Subsidiaries for such period,
including, but not limited to, FAS 5 reserves on a significant and unusual
transaction, and

 

(xi)       extraordinary, unusual or non-recurring charges or losses (including,
whether or not otherwise includable as a separate item in the statement of
Consolidated Net Income for such period, losses on the sales of assets outside
the ordinary course of business),

(vi)       synergies projected by the Borrower in good faith to be realized as a
result of actions taken or to be taken in connection with the Transactions or
any Permitted Acquisition (calculated on a Pro Forma Basis as though such items
had been realized on the first day of such period) and; provided that (x) the
aggregate amount of add backs made pursuant to this clause (vi) shall not exceed
an amount equal to 10% of Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended prior to the determination date (without
giving effect to any adjustments pursuant to this clause (vi), but after giving
Pro Forma Effect to any Material Acquisition or Material Disposition) and (y)(A)
such add backs shall be net of the amount of actual benefits realized during
such period that are otherwise included in the calculation of Consolidated
EBITDA from such actions, (B) a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent together with the certificate required to be delivered pursuant to Section
6.01(c), certifying that (i) such synergies are reasonably anticipated to be
realized within the timeframes set forth in clause (ii) below and factually
supportable as determined in good faith by the Borrower, and (ii) such actions
have been taken or are to be taken within 12 months after the consummation of
the acquisition or implementation of such initiative relating to such
acquisition, which is expected to result in such synergies, (C) no synergies
shall be added pursuant to this clause (vi) to the extent duplicative of any
expenses or charges otherwise added to calculate Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period and (D) projected
amounts of synergies (and not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (vi) to the extent
occurring more than four full fiscal quarters after the specified action taken
in order to realize such synergies and



 - 13 - 

 

(vii)       cash Transaction Costs, and minus

 

(b)       (i) to the extent included in the statement of such Consolidated Net
Income for such period, the sum, with respect to the Borrower and its Restricted
Subsidiaries, of (x) extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (y) other non-cash income
and

 

(ii)       cash payments made during such period in respect of items described
in clause (a)(iv) above sub-sequentsubsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis.

 

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) for any determination
of the Consolidated Leverage Ratio, Consolidated Secured Leverage Ratio or
Consolidated Interest Coverage Ratio, (x) if at any time during such Reference
Period or subsequent to such Reference Period and on or prior to or
simultaneously with the date of determination the Borrower or any Subsidiary
shall have made any Material Disposition, Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (y) if during such Reference Period or subsequent to such Reference Period
and on or prior to or simultaneously with the date of determination the Borrower
or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving Pro Forma Effect
thereto as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition, “Material Acquisition” means any
Acquisition that involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$5,000,000.

 

“Consolidated Funded Debt” means, at any date, all Indebtedness of the Borrower
and its Restricted Subsidiaries of the type described in clauses (a), (g) and
(h) thereof or under clause (f) thereof with respect to the foregoing types of
Indebtedness that matures more than one year from the date of its creation or
matures within one year from such date but is renewable or extendible, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including all current maturities and current sinking fund payments in respect of
such Indebtedness whether or not required to be paid within one year from the
date of its creation and, in the case of the Borrower, Indebtedness in respect
of the Loans, determined on a consolidated basis in accordance with GAAP, it
being understood that any Indebtedness of such Person in respect of the undrawn
portion of any letter of credit shall not constitute Consolidated Funded Debt of
such Person.

 



 - 14 - 

 

“Consolidated Interest Coverage Ratio” means, at any date, the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower ended on or most recently ended prior to such date, to
(b) Consolidated Interest Expense for such period.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP) determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Leverage Ratio” means, at any date, the ratio of (a) the aggregate
principal amount of all Consolidated Funded Debt on such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower ended on or most recently ended prior to such date.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or loss) of any Person (other than a Restricted
Subsidiary of the Borrower) in which the Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or similar distributions, and (b) the undistributed earnings
of any Restricted Subsidiary of the Borrower (other than a Loan Party) to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary is not at the time permitted by the terms of any
Contractual Obligation (other than under any Loan Document) or Requirement of
Law applicable to such Restricted Subsidiary.

 

“Consolidated Secured Leverage Ratio” means, at any date, the ratio of (a) the
aggregate principal amount of all Consolidated Funded Debt secured by a Lien on
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on or most recently ended prior to such date.

 

“Consolidated Total Assets” means, as to any Person determined on a consolidated
basis, at any date of determination, all amounts that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a consolidated balance sheet of the applicable Person at such date.

 



 - 15 - 

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cumulative Excess Cash Flow Amount” means, at any date, an amount, determined
on a cumulative basis equal to the aggregate cumulative sum of 50% of Excess
Cash Flow for each Fiscal Year (but not less than zero with respect to any
Fiscal Year) ending after the Effective Date and prior to such date.

 

“Cost Savings Initiative” has the meaning specified in the definition of
“Consolidated EBITDA.”

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both, would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (i) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make a
Loan, make a payment to the Issuing Lender in respect of a LC Disbursement or
make a payment to the Swingline Lender in respect of a Swingline Loan (each, a
“funding obligation”), (ii) such Lender has notified the Administrative Agent,
or has stated publicly, that it will not com-plycomply with any such funding
obligation hereunder, or has defaulted on its funding obligations under any
other loan agreement or credit agreement, (iii) such Lender has, for three or
more Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (iii) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (iv) a
Lender Insolvency Event or a Bail-In Action has occurred and is continuing with
respect to such Lender (provided that neither the reallocation of funding
obligations provided for in Section 2.20 as a result of a Lender’s being a
Defaulting Lender nor the performance by a Non-Defaulting Lender of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender). Any determination that a Lender is a
Defaulting Lender under clauses (i) through (iv) above will be made by the
Administrative Agent in its sole discretion acting in good faith. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.

 

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 4.06(a) and the environmental matters disclosed in Schedule 4.06(b).

 



 - 16 - 

 

“Disposition” or “Dispose” means, with respect to any property, any sale, lease,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof (excluding the sale by the Borrower of its own Indebtedness or Capital
Stock).

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized or
incorporated under the laws of the United States of America, any state thereof
or the District of Columbia.

 

“Do Not Have Unreasonably Small Capital” means that the Borrower and its
Subsidiaries taken as a whole is a going concern and has sufficient capital to
ensure that it will continue to be a going concern for such period.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means December 16, 2011.

 

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
listed in any Sanctions-related list of designated Persons maintained by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) oror the
U.S. Department of State, (ii) resides, is organized or chartered, or has a
place of business in a country, region or territory subject to OFAC
sanctionsSanctions or embargo programs (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria), (iii) is owned or controlled by any
such Person or Persons described in the foregoing clauses (i) or (ii), or
(iv) is publicly identified as prohibited from doing business with the United
States under the International Emergency Economic Powers Act, the Trading With
the Enemy Act, or any other Requirement of Law.

 

“Engagement Letter” means the confidential engagement letter, dated as of April
8, 2013, among the Borrower and the Arrangers.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 



 - 17 - 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Issuance” means (a) any issuance or sale by the Borrower or any of its
Restricted Subsidiaries after the date hereof of (i) any of its Capital Stock,
(ii) any warrants or options exercisable in respect of its Capital Stock (other
than any warrants, options or restricted stock issued to directors, officers,
employees or consultants of the Borrower or any of its Restricted Subsidiaries
pursuant to benefit plans established in the ordinary course of business and any
Capital Stock of the Borrower issued upon the exercise of such warrants or
options) or (iii) any other security or instrument representing an equity
interest (or the right to obtain any equity interest, other than convertible
debt) in the Borrower or any of its Restricted Subsidiaries or (b) the receipt
by the Borrower or any of its Restricted Subsidiaries after the date hereof of
any capital contribution (whether or not evidenced by any equity security issued
by the recipient of such contribution); provided that Equity Issuance shall not
include (v) any such issuance or sale by any Restricted Subsidiary of the
Borrower to the Borrower or any Restricted Subsidiary of the Borrower, (w) any
capital contribution by the Borrower or any Restricted Subsidiary of the
Borrower to any Restricted Subsidiary of the Borrower, (x) any such issuance
under any Plan, or (y) any such issuance of Capital Stock of the Borrower as
consideration for any Acquisition permitted under Section 7.06(g), or (z)(i) any
issuance of mandatorily redeemable preferred Capital Stock or (ii) Capital Stock
that is convertible into or exchangeable for Indebtedness.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class or type of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability
un-derunder Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (g) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (h) the withdrawal of the
Borrower or any of its ERISA Affiliates from a Plan subject to Section 4063 of
ERISA during a plan year in which such entity was a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (i) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); (j) a
failure to make a required contribution to a Multiemployer Plan or (k) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to the Borrower.

 



 - 18 - 

 

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

“Excess Cash Flow” means, for any Fiscal Year of the Borrower (an “Excess Cash
Flow Period”), the sum of (i) Consolidated Net Income for such Fiscal Year of
the Borrower as shown on the financial statements for such Fiscal Year delivered
pursuant to Section 6.01(a) plus (ii) an amount equal to the amount of all
non-cash charges to the extent deducted in determining Consolidated Net Income
for such Fiscal Year, plus (iii) decreases in Working Capital for such Fiscal
Year, minus, without duplication:

 

(a)       scheduled principal payments in respect of Indebtedness of the
Borrower or any Subsidiary, in each case made with Internally Generated Cash
during such Fiscal Year; minus

 

(b)       Capital Expenditures, Permitted Acquisitions and Investments permitted
by Section 7.06(h), in each case made with Internally Generated Cash during such
Fiscal Year; minus

 

(c)       increases to Working Capital for such Fiscal Year; minus

 



 - 19 - 

 

(d)       without duplication of amounts deducted from Excess Cash Flow in the
prior Fiscal Year or such Fiscal Year, to the extent set forth in a certificate
of a Responsible Officer delivered to the Administrative Agent at or before the
time the certificate required to be delivered pursuant to Section 6.01(c), the
aggregate amount that shall be required to be paid in cash in respect of Capital
Expenditures to be made by the Borrower or any Subsidiary during the 90 days
following such Excess Cash Flow Period pursuant to binding con-tracts (the
“Contract Amount”) entered into prior to or during such Fiscal Year; provided
that to the extent the aggregate amount of Internally Generated Cash actually
utilized to finance such Capital Expenditures during such 90-day period is less
than the Contract Amount, the amount of such shortfall shall be added to Excess
Cash Flow for the Excess Cash Flow Period following such Excess Cash Flow
Period.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Swap Obligation” means with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Subsidiary” has the meaning assigned to such term in the definition of
“Guarantor”.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) taxes imposed on or measured by its net income (however
de-nominateddenominated) and franchise taxes imposed on it, in each case, by a
jurisdiction as a result of such recipient being organized or having its
principal office or applicable Lending Officelending office in such jurisdiction
or as a result of any other present or former connection between such recipient
and such jurisdiction (other than any connection arising solely from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents), (b) any branch profits tax under Section 884(a) of the
Code, or any similar tax, imposed by any jurisdiction described in clause (a),
(c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any U.S. federal withholding tax
that is imposed on amounts payable to such Non-U.S. Lender pursuant to
Requirements of Law in effect at the time such Non-U.S. Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Non-U.S. Lender (or its assignor, if any) was entitled, immediately
prior to the designation of such new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to Section 2.16
(a) or (c), (d) any United States federal withholding tax imposed pursuant to
FATCA and (e) any withholding taxes attributable to the failure of a Lender to
comply with Section 2.16(e).

 



 - 20 - 

 

“Existing Letters of Credit” means those letters of credit issued and
outstanding under this Agreement immediately prior to the Amendment No. 2
Effective Date as set forth on Schedule 1.01(B), which shall continue to
constitute a Letter of Credit hereunder on the Amendment No. 2 Effective Date.

 

“Existing Term Loan Facility” means all Term Loans (as defined in the Original
Credit Agreement) under the Original Credit Agreement.

 

“Expected Cost Savings” has the meaning assigned to such term in the definition
of “Consolidated EBITDA.”

 

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.21(a).

 

“Extended Revolving Credit Facility” has the meaning assigned to such term in
Section 2.21(a).

 

“Extended Revolving Credit Loans” has the meaning assigned to such term in
Section 2.21(a).

 

“Extending Revolving Credit Lender” has the meaning assigned to such term in
Section 2.21(a).

 

“Extension” has the meaning assigned to such term in Section 2.21(a).

 

“Extension Offer” has the meaning assigned to such term in Section 2.21(a).

 

“Facility” has the meaning assigned to such term in Section 2.21(a).

 

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

 

“FATCA” means current Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations thereunder or
official interpretations thereof, and any agreements entered into pursuant to
current Section 1471(b)(1) of the current Code, in each case ,(or any amended or
successor version of the Code that is substantively comparabledescribed above),
and any intergovernmental agreements (and any related laws, regulations, or
official administrative guidance) implementing the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
up-wardsupwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
trans-actionstransactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it; provided that, in
no event shall the Federal Funds Effective Rate be less than 0.00% per annum.

 



 - 21 - 

 

“First Lien Leverage Ratio” means, as of any date, the ratio of (a) the
aggregate principal amount of all Consolidated Funded Debt that is secured by
first priority Liens as of such date to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters of the Borrower ended on or most recently
ended prior to such date.

 

“Fiscal Year” means any of the annual accounting periods of Borrower ending on
December 31 of each year.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Foreign SubsidiaryFSHCo” means any Subsidiary of the Borrower that is not a
Domestic Subsidiary that has no material assets other than Capital Stock of one
or more Foreign Subsidiaries that are CFCs.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local or
otherwise, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 



 - 22 - 

 

“Guarantors” means, all of the existing and future, direct and indirect, wholly
owned Domestic Subsidiaries of the Borrower except (i) any Subsidiaries of
Foreign Subsidiaries that are CFCs, (ii) any FSHCo, (iii) any captive insurance
companies, not-for-profit subsidiaries, and special purpose entities, (iv) any
Immaterial Subsidiary (in the case an Immaterial Subsidiary that is a Domestic
Subsidiary, unless the Borrower otherwise elects to make such Immaterial
Subsidiary a Guarantor), (v) any Unrestricted Subsidiary, (vi) except to the
extent prohibited or restricted by applicable law or by contract existing on the
Effective Date or, with respect to Subsidiaries acquired after the Effective
Date, existing when such Subsidiary was acquired (including any requirement to
obtain the consent of any governmental authority or third party) or
resultingfrom Guaranteeing the Obligations or (vii) any Subsidiary whose
Guarantee of the Obligations would reasonably be expected to result in material
adverse tax consequences as reasonably determined by the Borrower in
consultation with the Administrative Agent, all of the existing and future,
direct and indirect, wholly owned Domes-tic Subsidiaries of the Borrower except
(i) any Subsidiaries of Foreign Subsidiaries that are controlled foreign
corporations within the meaning of Section 957(a) of the Code (“CFCs”), (ii) any
wholly owned Domestic Subsidiary that has no material assets other than the
equity of CFCs and (iii) any captive insurance companies, not-for-profit
subsidiaries, special purpose entities and Immaterial Subsidiaries.(the entities
in clauses (i) through (vii), each, an “Excluded Subsidiary”).

 

“Guaranteed Obligations” has the meaning set forth in Section 3.01.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
sub-stancessubstances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Historical Financial Statement” has the meaning set forth in Section 4.04(a).

 

“Identified Contingent Liabilities” means the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities).

 

“Immaterial Subsidiary” means (a) as of the Restatement Date, any Subsidiary
listed in Schedule 1.02 hereto and (b) at any time thereafter, any Subsidiary
designated as such by the Borrower in a certificate delivered by the Borrower to
the Administrative Agent (and which designation has not been rescinded in a
sub-sequent certificate of the Borrower delivered to the Administrative Agent);
provided that neither the assets of, nor the aggregate revenues of, all
Immaterial Subsidiaries may exceed 5% of the consolidated revenues or
consolidated total assets of the Borrower and its Subsidiaries on a consolidated
basis determined in accordance with GAAP, in each case determined as of the end
of the fiscal quarter or Fiscal Year most recently ended (and, with respect to
any such determination of revenues, for the period of four fiscal quarters then
ended).

 



 - 23 - 

 

“Immaterial Subsidiary” means at any time thereafter, any Restricted Subsidiary
(a) whose total assets (on a consolidated basis with its Restricted
Subsidiaries) as of the last day of the most recently ended fiscal quarter of
the Borrower for which financial statements are available were less than 5% of
the Consolidated Total Assets of the Borrower and its Restricted Subsidiaries at
such date (based upon the financial statements pursuant to Section 6.01(a) or
(b) most recently delivered on or prior to such date) and (b) whose gross
revenues (on a consolidated basis with its Restricted Subsidiaries) for such
period were less than 5% of the consolidated gross revenues of the Borrower and
its Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP; provided that a Subsidiary shall not be permitted to be an
Immaterial Subsidiary if (i) the aggregate amount of gross revenue for all
Immaterial Subsidiaries exceeds 5% of the consolidated gross revenues of the
Borrower and its Restricted Subsidiaries as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available (based upon the financial statements pursuant to Section 6.01(a) or
(b) most recently delivered on or prior to such date) or (ii) the aggregate
amount of total assets for all Immaterial Subsidiaries exceeds 5% of the
aggregate amount of Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as of the last day of the Reference Period most recently ended
fiscal quarter of the Borrower for which financial statements were available
(based upon the financial statements pursuant to Section 6.01(a) or (b) most
recently delivered on or prior to such date).

 

“Increase Effective Date” has the meaning assigned to such term in
Section 2.19(a).

 

“Increase Joinder” has the meaning assigned to such term in Section 2.19(c).

 

“Incremental Commitment” has the meaning assigned to such term in
Section 2.19(a).

 

“Incremental Equivalent Debt” means (i) Indebtedness in the form of notes or
loans (or commitments in respect thereof (assuming such commitments then being
obtained are fully drawn)) in lieu of loans (or commitments) under Section 2.19,
which notes or loans are secured by the Collateral on a pari passu basis with
Liens securing the Obligations; provided that (x) the aggregate outstanding
amount thereof, together with the aggregate outstanding amount of Incremental
Commitments previously incurred under Section 2.19, does not, at the time of
incurrence exceed the amount set forth in Section 2.19(a) and (y) the Additional
Debt Requirements are satisfied; and (ii) any Indebtedness that constitutes
permitted refinancing debt in respect thereof and, in any case, is permitted to
be incurred pursuant to Section 7.01.

 

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.19(a).

 

“Incremental Revolving Loan” has the meaning assigned to such term in
Section 2.19(c).

 

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.19(c).

 

“Incremental Term Loan Commitment” has the meaning assigned to such term in
Section 2.19(a).

 



 - 24 - 

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (i) trade payables, accrued expenses,
current accounts payable and similar obligations incurred in the ordinary course
of businesssuch Person’s business (including on an intercompany basis), (ii) any
earnout obligation until such obligation becomes a liability on the balance
sheet (excluding the footnotes thereto) of such Person in accordance with GAAP
and has not been paid within thirty (30) days after becoming due and payable,
(iii) prepaid or deferred revenue arising in the ordinary course of business, or
(iv) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset to satisfy warrants or
other unperformed obligations of the seller of such asset), (e) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebted-ness
ofIndebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person and (k) all obligations of Swap Agreements to the extent required
to be reflected on a balance sheet of such Person. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For the avoidance
of doubt, notwithstanding anything to the contrary set forth herein, (1)
intercompany advances in the ordinary course of business in respect of operating
costs (such as cash management obligations, royalty fees and transfer pricing)
shall not constitute Indebtedness and (2) obligations which would otherwise
constitute Indebtedness but which have been cash collateralized or amounts for
the repayment thereof placed in escrow shall not constitute Indebtedness to the
extent of such cash collateral or escrowed amounts.

 

“Indemnitee” has the meaning assigned to such term in Section 10.06(b).

 

“Information Memorandum” means that certain information memorandum relating to
this Agreement dated as of April 8, 2013.

 

“Initial Revolving Credit Facility” means the Revolving Credit Commitments
created on the Restatement Date that have not been extended pursuant to
Section 2.21.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), each Quarterly Date, (b) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable thereto and, in the case of any
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 



 - 25 - 

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or with the consent of each affected Lender, nine or twelve months), as the
Borrower may elect; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing, and the
date of a Borrowing comprising Loans of any Class that have been converted or
continued shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Internally Generated Cash” means any cash of the Borrower or any Subsidiary
that is not generated from a Disposition, a Recovery Event, an incurrence of
Indebtedness or an Equity Issuance.

 

“Interpolated Screen Rate” shall mean, the LIBO Rate shall be determined through
the use of straight-line interpolation by reference to two such rates, one of
which shall be determined as if the length of the period of such deposits were
the period of time for which the rate for such deposits are available is the
period next shorter than the length of such Interest Period and the other of
which shall be determined as if the period of time for which the rate for such
deposits are available is the period next longer than the length of such
Interest Period as determined by the Administrative Agent.

 

“Investment” means, by any Person, (a) the amount paid or committed to be paid,
or the value of property or services contributed or committed to be contributed,
by such Person for or in connection with the acquisition by such Person of any
stock, bonds, notes, debentures, partnership or other ownership interests or
other securities of any other Person and (b) the amount of any advance, loan or
extension of credit by such Person, to any other Person, or guaranty or other
similar obligation of such Person with respect to any Indebtedness of such other
Person (other than Indebtedness constituting trade payables, lease obligations,
performance obligations and other payables credits granted or deposits made in
the ordinary course of business), and (without duplication) any amount committed
to be advanced, loans, or extended by such Person to any other Person, or any
amount the payment of which is committed to be assured by a guaranty or similar
obligation by such Person for the benefit of, such other Person. The amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, but giving
effect to any Returns.

 

“IP Security Agreements” means that certain Trademark Security Agreement, dated
as of December 16, 2011, by HealthDataInsights, Inc. in favor of the
Administrative Agent (on behalf of the Secured Parties) and that certain
Copyright Security Agreement, dated as of December 16, 2011, by
HealthDataInsights, Inc. in favor of the Administrative Agent.

 



 - 26 - 

 

“Issuing Lender” means (i) Citi and its successors, in its capacity as issuer of
Letters of Credit hereunder, or one or more Lenders reasonably acceptable to the
Borrower, the Administrative Agent and any such Lender, and (ii) for purposes of
the Existing Letters of Credit, each Issuing Lender set forth on Schedule
1.01(B).

 

“Junior Indebtedness” means any Indebtedness that is subordinated in right of
payment to the Obligations under the Loan Documents.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

 

“LCT Election” has the meaning assigned to such term in Section 1.04(a).

 

“LCT Test Time” has the meaning assigned to such term in Section 1.04(a).

 

“Lender Party” means any Lender, the Issuing Lender or the Swingline Lender.

 

“Lender Party Appointment Period” has the meaning assigned to such term in
Section 9.06(a).

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they be-comebecome due, or makes a
general assignment for the benefit of its creditors, or (ii) such Lender or its
Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

 

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
instrument entered into pursuant to Section 10.07, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement, which shall include each Existing Letter of Credit, which shall be
deemed to constitute a Letter of Credit issued under this Agreement on the
Amendment No. 2 Effective Date for all purposes of this Agreement and the other
Loan Documents.

 



 - 27 - 

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“Letter of Credit Sublimit Amount” means $20,000,00050,000,000.

 

“LIBO Rate” meansshall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen Libor 01 for the
applicable interest period (or on any successor or substitute page of such
screen, or any successor to or substitute for such screen, providing rate
quotations comparable to those currently provided on such page of such screen,
asper annum determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., (London time,
three) on the date that is two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that by reference to the ICE Benchmark
Administration Interest Settlement Rates (or the successor thereto if the ICE
Benchmark Administration is no longer making such rates available) for Dollar
deposits (as set forth by any service selected by the Administrative Agent that
has been nominated by the ICE Benchmark Administration (or its successor) as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
Dollar deposits are offered for such relevant Interest Period to major banks in
the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period; provided further that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the Interpolated Screen
Rate; provided, however, to the extent such rate is not available at such time
for any reason pursuant to the foregoing provisions of this definition, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office
of(x) a comparable successor or alternative interbank rate for deposits in
Dollars that is, at such time, broadly accepted by the syndicated loan market in
the United States in lieu of the “LIBO Rate” and is reasonably acceptable to the
Borrower and the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, three Business
Days prior to the commencement of such Interest Period.or (y) solely if no such
broadly accepted comparable successor interbank rate exists at such time, a
successor or  alternative index rate as the Administrative Agent and the
Borrower may determine with the consent of the Required Lenders.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 



 - 28 - 

 

“Limited Condition Transaction” means (a) any acquisition or similar Investment
by the Borrower or any Restricted Subsidiary or any merger of the Borrower
permitted by the final paragraph of Section 7.03 and/or (b) the payment of
Junior Indebtedness permitted by Section 7.14, in each case under this clause
(b), for which an irrevocable notice of redemption, repayment or repurchase has
been delivered, in each case, that is not conditioned on the availability of, or
on obtaining, third party financing.

 

“Loan Documents” means, collectively, this Agreement, Amendment No. 1, Amendment
No. 2, the Letter of Credit Documents, the promissory notes (if any) executed
and delivered pursuant to Section 2.09(f), the Security Documents, any
In-creaseIncrease Joinder, any Extension Offer and each certificate, agreement
or document executed by a Loan Party and delivered to the Administrative Agent
or any Lender in connection with or pursuant to any of the foregoing.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their respective payment obligations hereunder and under the
other Loan Documents and (c) the validity or enforceability of this Agreement or
any other Loan Document or the rights or remedies of the Administrative Agent
and the Lenders, taken as a whole, hereunder or thereunder.

 

“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Restricted Subsidiaries in excess of $5,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $15,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Material Subsidiary” means any Restricted Subsidiary that is not an Immaterial
Subsidiary.

 

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.21(b).

 



 - 29 - 

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means an agreement, including, but not limited to, a mortgage, deed
of trust or any other document, creating and evidencing a Lien on a Mortgaged
Property, which shall be in form and sub-stance reasonably satisfactory to the
Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law.

 

“Mortgaged Property” means (a) each Real Property identified as a Mortgaged
Property on Schedule 7(a) to the Perfection Certificate dated the Effective
Date, if applicable, and (b) each Real Property, if any, which shall be subject
to a Mortgage delivered after the Effective Date pursuant to Section 6.13.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or the
sale or disposition of any non-cash consideration or otherwise, but only as and
when received and excluding the portion of such deferred payment constituting
interest) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness se-curedsecured by a Lien expressly permitted
hereunder on any asset which is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document) and other customary costs,
fees and expenses actually incurred in connection therewith and net of taxes
paid or reasonably estimated to be payable as a result thereof (after taking
into account any available tax credits or deductions and any tax sharing
arrangements) and net of amounts deposited in escrow in connection therewith or
reasonably expected to be paid as a result of any purchase price adjustment,
indemnities or reserves related thereto (such amounts shall be Net Cash Proceeds
to the extent and at the time released or not required to be so used).

 

“Non-Defaulting Lender” means, at any time, a Revolving Credit Lender that is
not a De-faultingDefaulting Lender.

 

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes and Other Taxes.

 

“Non-U.S. Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

 

“Obligations” means, collectively, (a) all of the Indebtedness, liabilities and
obligations of any Loan Party to the Administrative Agent, the Lenders, the
Swingline Lender and/or the Issuing Lender arising under the Loan Documents
(including all reimbursement obligations in respect of Letters of Credit), in
each case whether fixed, contingent (including without limitation those
Obligations incurred as a Guarantor pursuant to Article III), now existing or
hereafter arising, created, assumed, incurred or acquired, and whether before or
after the occurrence of any Event of Default under clause (h) or (i) of
Article VIII and including any obligation or liability in respect of any breach
of any representation or warranty, funding losses and all interest and fees
accruing after the commencement of an insolvency proceeding, whether or not
allowed or allowable in any such proceeding, (b) all obligations of any Loan
Party owing to any Lender, Administrative Agent or Collateral Agent or any
Affiliate of any Lender, Administrative Agent or Collateral Agent under any
treasury management services agreement, any service terms or any service
agreements, including electronic payments service terms and/or automated
clearing house agreements, and all overdrafts on any account which any Loan
Party maintains with any Lender or any Affiliate of any Lender and (c) all
obligations of any Loan Party owing to any Lender, Administrative Agent or
Collateral Agent or any Affiliate of any Lender, Administrative Agent or
Collateral Agent (or any Person that was a Lender, Administrative Agent,
Collateral Agent or an Affiliate thereof at any time when it entered into such
agreement) under (i) interest rate swap agreements (whether from fixed to
floating or from floating to fixed), interest rate cap agreements and interest
rate collar agreements, (ii) other agreements or arrangements designed to manage
interest rates or interest rate risk and (iii) other agreements or arrangements
designed to protect such Person against fluctuations in currency exchange rates
or commodity prices; provided that Obligations shall in no event include any
Excluded Swap Obligations.

 



 - 30 - 

 

“Original Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Original Letters of Credit” has the meaning assigned to such term in the
recitals hereto.

 

“Original Loan Documents” has the meaning assigned to such term in the recitals
hereto.

 

“Original Obligations” has the meaning assigned to such term in the recitals
hereto.

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise, property or similar Taxes arising from any payment made under
this Agreement or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, excluding (1) any such Tax imposed on an assignment (other than
an assignment pursuant to a request by the Borrower under Section 2.18(b)) of
any interest in any Loan or Commitment hereunder (an “Assignment Tax”), but only
to the extent such Assignment Tax is imposed as a result of a present or former
connection between the assignor and/or assignee and the taxing jurisdiction
(other than any connection arising solely from such assignor and/or assignee
having executed, delivered, become a party to, per-formedperformed its
obligations under, received payments under, received a perfected security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents) and (2) any Excluded Taxes.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Board), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant” has the meaning set forth in Section 10.07(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 



 - 31 - 

 

“Perfection Certificate” means a certificate in the form of Exhibit F-1 or any
other form approved by the Collateral Agent, as the same shall be supplemented
from time to time by a Perfection Certificate Supplement or otherwise.

 

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit F-2 or any other form approved by the Collateral Agent.

 

“Permitted Acquisition” means any Acquisition; provided that each of the
following conditions shall be met (subject to any LCT Election):

 

(a)       before and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing;

 

(b)       the Borrower would be in compliance (on a Pro Forma Basis after giving
effect to such Acquisition and any other Acquisition, Disposition, debt
incurrence, debt retirement) with the covenants contained in Section 7.11
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available;

 

(c)       if such Acquisition involves the acquisition of Capital Stock of a
Person, such Acquisition shall result in the issuer of such Capital Stock
becoming a Guarantor to the extent required by Section 6.13; and

 

(d)       such acquisition shall result in the Collateral Agent, for the benefit
of the Secured Parties, being granted a security interest in any Capital Stock
or any assets so acquired to the extent required by Section 6.13.

 

“Permitted Acquisition Consideration” means, in connection with any Permitted
Acquisition, the aggregate amount (as valued at the fair market value of such
Permitted Acquisition at the time such Per-mittedPermitted Acquisition is made)
of, without duplication: (a) the purchase consideration paid or payable in cash
for such Permitted Acquisition, whether payable at or prior to the consummation
of such Permitted Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and including any and all payments representing the purchase price
and any assumptions of Indebtedness and/or Guaranteed Obligations, “earn outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business and (b) the
aggregate amount of Indebtedness incurred or assumed in connection with such
Permitted Acquisition.

 

“Permitted Liens” means:

 

(a)       Liens imposed by law for Taxes (i) that are not yet due or are being
contested in good faith and by appropriate proceedings, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or (ii) with respect to which the failure to pay the same
would not reasonably be expected to result in a Material Adverse Effect;

 



 - 32 - 

 

(b)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations (i) that are not overdue by more than 30 days or, (ii) are
being contested in compliance with Section 6.04 and which proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
such lien or (iii) with respect to which the failure to pay the same would not
reasonably be expected to result in a Material Adverse Effect;

 

(c)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)       deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)       judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VIII; and

 

(f)       easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

 

provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness for borrowed money.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Present Fair Salable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and its Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citi as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 



 - 33 - 

 

“Pro Forma Basis” andor “Pro Forma Effect” mean, for purposes of calculating
means, with respect to any determination of the Consolidated Leverage Ratio, the
Consolidated Secured Leverage Ratio, the First Lien Leverage Ratio, the
Consolidated Interest Coverage Ratio, Consolidated EBITDA, Consolidated Funded
Debt and, Consolidated Interest Expense for any Reference Period during which
one or more Material Acquisition or Material Disposition occurs or which is the
Reference Period ending immediately prior to the date of determination with
respect to a Material Acquisition or Material Dis-position occurring on or prior
to or simultaneously with the date of determination, that such Material
Acquisition or Material Disposition (and all other Material Acquisition or
Material Disposition that have been consummated during the applicable period)and
Consolidated Total Assets (including component definitions of each of the
foregoing), that each Subject Transaction with respect to any test or covenant
for which such determination is being made shall be deemed to have occurred as
of the first day of the applicable Reference Period and all income statement
items (whether positive or negative) attributable to the assets or Person
disposed of in a Material Disposition shall be excluded and all Indebtedness
repaid or discharged in connection with such Material Disposition shall be
excluded and all income statement items (whether positive or negative)
attributable to the as-sets or Person acquired in a Material Acquisition and all
Indebtedness incurred or assumed in connection with such Material Acquisition
shall be included.(or, in the case of Consolidated Total Assets (or with respect
to any determination pertaining to the balance sheet, including the acquisition
of cash and Cash Equivalents), as of the last day of such Reference Period) and
that:

 

(a)       (i) in the case of (A) any Disposition of all or substantially all of
the Capital Stock of any Restricted Subsidiary or any division and/or product
line of the Borrower or any Restricted Subsidiary constituting a Material
Disposition, (B) any designation of a Restricted Subsidiary as an Unrestricted
Subsidiary and (C) the implementation of any Cost Savings Initiative, statement
of operations items (whether positive or negative and including any items giving
rise to Expected Cost Savings) attributable to the property or Person subject to
such Subject Transaction, shall be excluded as of the first day of the
applicable Reference Period with respect to any test or covenant for which the
relevant determination is being made and (ii) in the case of (A) any Permitted
Acquisition or other permitted Investment described in the definition of the
term “Subject Transaction” and/or (B) the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, statement of operations items (whether
positive or negative) attributable to the property or Person subject to such
Subject Transaction shall be included as of the first day of the applicable
Reference Period with respect to any test or covenant for which the relevant
determination is being made; it being understood that any pro forma adjustment
described in this Agreement may be applied to any such test or covenant solely
to the extent that such adjustment is consistent with the definition of the term
“Consolidated EBITDA”;

 

(b)       any retirement or repayment of Indebtedness shall be deemed to have
occurred as of the first day of the applicable Reference Period with respect to
any test or covenant for which the relevant determination is being made;

 

(c)       any Indebtedness incurred by the Borrower or any Restricted Subsidiary
in connection therewith shall be deemed to have occurred as of the first day of
the applicable Reference Period with respect to any test or covenant for which
the relevant determination is being made; provided that, (i) if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable Reference Period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness at the relevant date of determination (taking
into account any interest hedging arrangements applicable to such Indebtedness),
(ii) interest on any Capital Lease Obligations shall be deemed to accrue at an
interest rate reasonably determined by the Borrower to be the rate of interest
implicit in such obligation in accordance with GAAP and (iii) interest on any
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate or
other rate shall be determined to have been based upon the rate actually chosen,
or if none, then based upon such optional rate chosen by the Borrower; and

 



 - 34 - 

 

(d)       for purposes of determining Consolidated Total Assets, the acquisition
of any asset (including cash and Cash Equivalents), whether pursuant to any
Subject Transaction or any Person becoming a Subsidiary or merging, amalgamating
or consolidating with or into the Borrower or any of its Subsidiaries, or the
Disposition of any asset (including cash and Cash Equivalents), described in the
definition of the term “Subject Transaction” shall be deemed to have occurred as
of the last day of the applicable period of four consecutive fiscal quarters
with respect to any test or covenant for which such calculation is being made.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
con-tractcontract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.

 

“Real Property” means, collectively, all right, title and interest (including
any mineral or other estate) in and to any and all parcels of or interests in
real property owned, leased, or operated by any person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and
con-tractcontract rights and other property and rights incidental to the
ownership or operation thereof.

 

“Recovery Event” means any settlement of or payment in respect of any property
insurance claim or casualty insurance claim (but not to the extent such claim
compensates for any loss of revenues or interruption of business or operations
caused thereby) or any condemnation proceeding awards or other compensation
received in respect thereof relating to any asset or property of the Borrower or
any of its Restricted Subsidiaries with a value in excess of $10,000,000.

 



 - 35 - 

 

“Reference Period” has the meaning set forth in the definition of Consolidated
EBITDAmeans any period of four consecutive fiscal quarters.

 

“Register” has the meaning set forth in Section 10.07(b)(iv).

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries in connection therewith which are not applied to prepay
the Revolving Credit Loans pursuant to Section 2.10(b) as a result of the
delivery of a Reinvestment Notice.

 

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Default or Event of Default shall have occurred and be
continuing and that the Borrower or any Restricted Subsidiary intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to reinvest in its business.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Pre-paymentPrepayment Date to reinvest in the
Borrower’s or any Restricted Subsidiary’s business.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring twelve months after such Reinvestment
Event; provided that such twelve month period shall increase to eighteen months
with respect to any Reinvestment Deferred Amount if the Borrower or the relevant
Restricted Subsidiary has contractually committed within such twelve month
period to use such Reinvestment Deferred Amount to reinvest in its business and
(b) the date on which the Borrower shall have deter-mineddetermined not to, or
shall have otherwise ceased to, reinvest in the Borrower’s or any Restricted
Subsidiary’s business with all or any portion of the relevant Reinvestment
Deferred Amount.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective managers, administrators, trustees, partners,
directors, officers, employees, agents, fund managers and advisors of such
Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, out-standingoutstanding Incremental Term Loans and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures,
outstanding Incremental Term Loans and unused Revolving Credit Commitments at
such time. The “Required Lenders” of a particular Class of Loans means Lenders
having Revolving Credit Exposures, outstanding Incremental Term Loans and/or
unused Commitments of such Class, as applicable, representing more than 50% of
the total Revolving Credit Exposures, outstanding Incremental Term Loans and/or
unused Commitments of such Class, as applicable, at such time.

 

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Revolving
Credit Commitments at such time. The “Required Revolving Credit Lenders” of a
particular Class of Loans means Lenders having Revolving Credit Exposures and/or
unused Commitments of such Class, as applicable, representing more than 50% of
the total Revolving Credit Exposures and/or unused Commitments of such Class, as
applicable, at such time.

 



 - 36 - 

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-lawsbylaws or other organizational or governing documents of such Person,
and any law, treaty, rule or regulation or de-terminationdetermination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” means the chief executive officer, president, general
counsel, chief accounting officer or chief financial officer of the Borrower,
but in any event, with respect to financial matters, the chief financial officer
of the Borrower.

 

“Restatement Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.05).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any Restricted Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock of the Borrower or any option, warrant or other right
to acquire any such Capital Stock of the Borrower.

 

“Restricting Information” has the meaning specified in Section 10.04(a).

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary. Unless explicitly set forth to the contrary, a reference to a
“Restricted Subsidiary” means a Restricted Subsidiary of the Borrower.

 

“Returns” means, with respect to any Investment of any Person and without
duplication (including as a result of such amount being included in Consolidated
Net Income of such Person), any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash by such
Person in respect of such Investment not in excess of the amount of the original
Investment by such Person.

 

“Revolving Credit,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.01(a).

 

“Revolving Credit Availability Period” means the period from and including the
Restatement Date to but excluding the earlier of the Revolving Credit Commitment
Termination Date and the date of termination of the Revolving Credit
Commitments.

 

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Section 2.08, (b) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 10.07
and (c) reduced pursuant to Section 2.10. The initial amount of each Lender’s
Revolving Credit Commitment is set forth on Schedule 1.01 under the caption
“Revolving Credit Commitment,” or in the Assignment and Assumption or other
instrument pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable. The initial aggregate amount of the Revolving Credit
Commitments is $500,000,000.

 



 - 37 - 

 

“Revolving Credit Commitment Termination Date” means (x) with respect to
Revolving Credit Loans May 3, 2018, December 19, 2022 and (y) with respect to
Extended Revolving Credit Loans, the date specified in the applicable Extension
Offer applicable to such Extended Revolving Credit Loans.

 

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (a) the outstanding principal amount of such Lender’s
Revolving Credit Loans, (b) the LC Expo-sureExposure of such Lender and (c) the
Swingline Exposure of such Lender at such time.

 

“Revolving Credit Facility” means an Initial Revolving Credit Facility or an
Extended Revolving Credit Facility, and “Revolving Credit Facilities” means all
of them, collectively.

 

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

 

“Revolving Credit Loans” means the loans made by the Lenders to the Borrower
pursuant to Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services.

 

“Sale/Leaseback Transaction” has the meaning assigned to such term in
Section 7.12.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

“Security Agreement” means that certain Amended and Restated Security Agreement,
dated as of December 16, 2011the Amendment No. 2 Effective Date, between the
Loan Parties and the Administrative Agent.

 

“Security Agreement Collateral” means all property from time to time pledged or
granted as collateral pursuant to the Security Agreement.

 



 - 38 - 

 

“Security Documents” means, collectively, the Security Agreement, each IP
Security Agreement, each Mortgage, each Subsidiary Joinder Agreement, any
security, pledge or similar agreement entered into pursuant to Section 6.13 in
favor of the Administrative Agent, and all UCC financing statements required by
the terms of any such agreement to be filed with respect to the security
interests created pursuant thereto.

 

“Solvency Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Solvent” means, with respect to any Person at any time, that (a) the Fair Value
and Present Fair Salable Value of the assets of such Person and its Subsidiaries
taken as a whole exceed their Stated Liabilities and Identified Contingent
Liabilities, (b) such Person and its Subsidiaries taken as a whole Do Not Have
Unreason-ablyUnreasonably Small Capital, (c) such Person and its Subsidiaries
taken as a whole will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature, and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not “insolvent” within the meaning
given to that term under the United States Bankruptcy Code.

 

“Stated Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Subsidiaries taken as a whole, as of the date hereof after giving effect to
the consummation of the Transactions, determined in accordance with GAAP
consistently applied.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
euro-currencyeurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Stock Repurchase” has the meaning assigned to such term in Section 7.07(c).

 

“Subject Transaction” means (a) any Permitted Acquisition or similar permitted
Investment, (b) any Material Disposition not prohibited by this Agreement, (c)
the designation of a Restricted Subsidiary as an Unrestricted Subsidiary or an
Unrestricted Subsidiary as a Restricted Subsidiary in accordance this Agreement,
(d) any incurrence or repayment of Indebtedness, (e) the implementation of any
Cost Savings Initiative and/or (f) any other event that by the terms of the Loan
Documents requires pro forma compliance with a test or covenant hereunder or
requires such test or covenant to be calculated on a Pro Forma Basis.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held. Unless otherwise specified, “Subsidiary” means
a Subsidiary of the Borrower.

 



 - 39 - 

 

“Subsidiary Joinder Agreement” means a Subsidiary Joinder Agreement
substantially in the form of Exhibit D executed and delivered by a Domestic
Subsidiary that, pursuant to Section 6.13(a), is required to become a
“Guarantor” hereunder and a “Securing Party” under the Security Agreement in
favor of the Administrative Agent.

 

“Successor Borrower” has the meaning assigned to such term in Section 7.3(e).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any
Subsidiary shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percent-agePercentage of the total Swingline
Exposure at such time.

 

“Swingline Lender” means Citi or any other Revolving Credit Lender that becomes
the Administrative Agent or agrees, with the approval of the Administrative
Agent and the Borrower, to act as the Swingline Lender hereunder, in each case
in its capacity as the Swingline Lender hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Tax Indemnitee” has the meaning assigned to such term in Section 2.16(c).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, with-holdingswithholdings (including backup withholding),
assessments, fees or other similar charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” has the meaning assigned to such term in the lead in to
Article VI.

 



 - 40 - 

 

“Total Leverage Incurrence Test” means, with respect to the most recent
Reference Period, the Consolidated Leverage Ratio (calculated on a Pro Forma
Basis) shall be no greater than 3.004.00 to 1.00.

 

“Transaction Costs” means any fees and expenses related to the entry into
(a) the Loan Documents and incurrence of the Loans in connection therewith on
the Restatement Date, (b) Amendment No. 1 and (c) Amendment No. 2.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is
intended to be a party, the borrowing of Loans hereunder and the use of proceeds
thereof, and the issuance of Letters of Credit hereunder.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“U.S. Lender” means a Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code.

 

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

 

“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.16(e)(2)(C).

 

“Unrestricted Subsidiary” means any Subsidiary designated (or redesignated) by
the Borrower as an Unrestricted Subsidiary hereunder after the Restatement Date
in accordance with Section 6.15 and any Subsidiary of an Unrestricted
Subsidiary.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” means, for the Borrower and its Subsidiaries on a consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
the excess of (a) current assets (other than cash and cash equivalents and taxes
and deferred taxes) over (b) current liabilities, excluding, without
duplication, (i) the current portion of any long-term Indebtedness, (ii)
outstanding Revolving Credit Loans and Swingline Loans, (iii) the current
portion of current taxes and deferred income taxes and (iv) the current portion
of accrued Consolidated Interest Expense.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



 - 41 - 

 

Section 1.02.        Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms de-fineddefined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “with-outwithout
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Un-lessUnless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, ac-countsaccounts
and contract rights.

 

Section 1.03.        Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the parties will
negotiate in good faith the terms of such amendment and, until such amendment is
effective, such provision shall be interpreted on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Restricted Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount (or
the accreted value thereof in the case of Indebtedness issued at a discount)
thereof and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

Notwithstanding anything to the contrary contained in the paragraph above or the
definition of Capital Lease Obligations, in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that they were in existence on the date hereof) that would constitute
Capital Lease Obligations on the date hereof (without giving effect to such
accounting change) shall be considered Capital Lease Obligations and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made in accordance therewith (provided that all financial statements
delivered to the Administrative Agent in accordance with the terms of this
Agreement after the date of such accounting change shall contain a schedule
showing the adjustments necessary to reconcile such financial statements with
GAAP as in effect immediately prior to such accounting change).

 



 - 42 - 

 

Section 1.04.        Limited Condition Transaction.

 

(a)                Notwithstanding anything to the contrary herein (including in
connection with any calculation made on a Pro Forma Basis), to the extent that
the terms of this Agreement require (i) compliance with any financial ratio or
test (including any Consolidated Leverage Ratio test, any Consolidated Secured
Leverage Ratio and/or any First Lien Leverage Ratio test) and/or any cap
expressed as a percentage of Consolidated EBITDA or Consolidated Total Assets or
(ii) the absence of a Default or Event of Default (or any type of Default or
Event of Default) as a condition to (A) the consummation of any transaction in
connection with any Limited Condition Transaction, at the election of the
Borrower (the “LCT Election”), the determination of whether the relevant
condition is satisfied may be made at the time (the “LCT Test Time”) of (or on
the basis of the financial statements for the most recently ended Reference
Period at the time of) the execution of the definitive agreement with respect to
such Limited Condition Transaction. If the Borrower has made an LCT Election,
then in connection with any calculation of any financial ratio or basket
availability following such LCT Test Time and prior to the earlier of the date
on which such Limited Condition Transaction is consummated or the definitive
agreement with respect thereto is terminated, any such financial ratio or test
and/or any cap shall be calculated (and tested), as applicable, on a Pro Forma
Basis both (1) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of indebtedness
and the use of proceeds thereof) have been consummated and (2) assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of indebtedness and the use of proceeds thereof) have
not been consummated.

 

(b)               Any financial ratios required to be satisfied in order for a
specific action to be permitted under this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one decimal place more than the number of decimal places by which such ratio
is expressed herein and rounding the result up or down to the nearest number
(with a rounding up if there is no nearest number).

 

(c)                Notwithstanding anything to the contrary herein, but subject
to this Section 1.04, all financial ratios and tests (including the Consolidated
Leverage Ratio, the Consolidated Secured Leverage Ratio, the First Lien Leverage
Ratio, the Consolidated Interest Coverage Ratio and the amount of Consolidated
Total Assets and Consolidated EBITDA) contained in this Agreement that are
calculated with respect to any Reference Period during which any Subject
Transaction occurs shall be calculated with respect to such Reference Period and
such Subject Transaction on a Pro Forma Basis. Further, if since the beginning
of any such Reference Period and on or prior to the date of any required
calculation of any financial ratio or test (x) any Subject Transaction has
occurred or (y) any Person that subsequently became a Restricted Subsidiary or
was merged, amalgamated or consolidated with or into the Borrower or any
Restricted Subsidiary since the beginning of such Reference Period has
consummated any Subject Transaction, then, in each case, any applicable
financial ratio or test shall be calculated on a Pro Forma Basis for such
Reference Period as if such Subject Transaction had occurred at the beginning of
the applicable Reference Period (or, in the case of Consolidated Total Assets
(or with respect to any determination pertaining to the balance sheet, including
the acquisition of cash and Cash Equivalents), as of the last day of such
Reference Period).

 



 - 43 - 

 

(d)               For purposes of determining the permissibility of any action,
change, transaction or event that requires a calculation of any financial ratio
or test (including any First Lien Leverage Ratio test, any Consolidated Leverage
Ratio test, any Consolidated Interest Coverage Ratio test and/or the amount of
Consolidated EBITDA or Consolidated Total Assets), such financial ratio or test
shall be calculated at the time (subject to clause (a) above) such action is
taken, such change is made, such transaction is consummated or such event
occurs, as the case may be, and no Default or Event of Default shall be deemed
to have occurred solely as a result of a change in such financial ratio or test
occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.

 

Section 1.05.        Cashless Rollovers. Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, to the
extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then-existing Loans with any other Indebtedness permitted
hereunder in each case, to the extent such extension, replacement, renewal or
refinancing is effected by means of a “cashless roll” by such Lender, such
extension, replacement, renewal or refinancing shall be deemed to comply with
any requirement hereunder or any other Loan Document that such payment be made
“in Dollars”, “in immediately available funds”, “in same day funds”, “in cash”
or any other similar requirement.

 

Section 1.06.        Additional Rules of Construction.

 

(a)                For purposes of determining compliance at any time with
Sections 7.01 and 7.02, in the event that any Lien or any Indebtedness meets the
criteria of more than one of the categories of transactions or items permitted
pursuant to any clause of such Sections 7.01 and 7.02, the Borrower, in its sole
discretion, may classify or reclassify such transaction or item (or portion
thereof) and will only be required to include the amount and type of such
transaction (or portion thereof) in any one category. All references in Sections
2.19, 7.01, 7.02, 7.04, 7.06, 7.07, 7.12 and 7.14 to any Dollar amount shall be
determined from and after the Amendment No. 2 Effective Date.

 

(b)               Notwithstanding anything to the contrary herein, unless the
Borrower otherwise notifies the Administrative Agent, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including any Consolidated Leverage Ratio test, any Consolidated
Secured Leverage Ratio test and/or any First Lien Leverage Ratio test)
(including amounts determined in reference to a percentage of Consolidated
EBITDA or Consolidated Total Assets, any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio or test (including any Consolidated Leverage
Ratio test and/or any Consolidated Secured Leverage Ratio test) (but excluding
amounts determined by reference to a percentage of Consolidated EBITDA,
Consolidated Total Assets, any such amounts, the “Incurrence-Based Amounts”), it
is understood and agreed that (i) the Incurrence-Based Amounts shall first be
calculated without giving effect to any Fixed Amounts being relied upon for such
incurrence or transactions or test (i.e., Fixed Amounts shall be disregarded in
the calculation of the financial ratio applicable to the Incurrence-Based
Amounts, but full Pro Forma Effect shall be given thereto and to all other
applicable and related transactions (including, in the case of any financial
ratio or test required under Sections 7.06, 7.07 and 7.14, any incurrences of
Indebtedness and Liens constituting Fixed Amounts shall be taken into account
for purposes of calculating any Incurrence-Based Amounts) and all other
permitted pro forma adjustments and (ii) thereafter, the incurrence of the
portion of such amounts or other applicable transaction to be entered into in
reliance on any Fixed Amounts shall be calculated.

 



 - 44 - 

 

(c)                (i) If any payment hereunder (other than payments on
Eurodollar loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

(ii)               When performance of any covenant, duty or obligation in
respect of any deliverable (other than payment of an obligation as described in
clause (i) above) is required on a day which is not a Business Day, the date on
which such performance is required shall be extended to the immediately
succeeding Business Day.

 

Article II

THE CREDITS

 

Section 2.01.        Commitments. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender agrees, severally and not jointly, to make
Revolving Credit Loans to the Borrower from time to time during the Revolving
Credit Availability Period in an aggregate principal amount that will not result
in (i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Credit Commitment or (ii) the total Revolving Credit Exposures exceeding the
total Re-volvingRevolving Credit Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Credit Loans.

 

Section 2.02.        Loans and Borrowings.

 

(a)                Obligations of Lenders. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b)               Type of Loans. Subject to Section 2.13, each Borrowing shall
be comprised entirely of ABR Loans or of Eurodollar Loans as the Borrower may
request in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 



 - 45 - 

 

(c)                Minimum Amounts; Limitation on Number of Borrowings. Each
Eurodollar Borrowing shall be in an aggregate amount of $3,000,000 or a larger
multiple of $500,000. Each ABR Borrowing shall be in an aggregate amount equal
to $1,000,000 or a larger multiple of $250,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused amount of the
total Revolving Credit Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f). Each
Swingline Loan shall be in an amount that is a multiple of $250,000 and not less
than $250,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of six
Eurodollar Borrowings outstanding.

 

(d)               Limitations on Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request (or
to elect to convert to or continue as a Eurodollar Borrowing) any Revolving
Credit Eurodollar Borrowing if the Interest Period requested therefor would end
after the Revolving Credit Commitment Termination Date.

 

Section 2.03.        Requests for Borrowings.

 

(a)                Notice by the Borrower. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (ii) in the
case of an ABR Borrowing, not later than 12:00 noon, New York City time, one
Business Day beforeon the date of the proposed Borrowing; provided that any such
notice of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f) may be given not later than 12:00 noon, New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Re-questRequest in a
form approved by the Administrative Agent and signed by the Borrower.

 

(b)               Content of Borrowing Requests. Each telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                 the aggregate amount of the requested Borrowing;

 

(ii)               the date of such Borrowing, which shall be a Business Day;

 

(iii)             whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;

 

(iv)             in the case of a Eurodollar Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

 

(v)               the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06.

 

(c)                Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section (but in
any event on the same Business Day such Borrowing Request is received by the
Administrative Agent), the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 



 - 46 - 

 

(d)               Failure to Elect. If no election as to the Type of a Borrowing
is specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

Section 2.04.        Swingline Loans.

 

(a)                Agreement to Make Swingline Loans. Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrower from time to time during the Revolving Credit Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $25,000,000 or (ii) the total Revolving Credit Exposures exceeding the
total Revolving Credit Commitments; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)               Notice of Swingline Loans by Borrower. To request a Swingline
Loan, the Borrower shall notify the Administrative Agent of such request by
telephone (confirmed by telecopy), not later than 12:00 noon, New York City
time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to an account of the Borrower with the Swingline
Lender (or, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(f), by remittance to the Issuing
Lender) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

 

(c)                Participations by Lenders in Swingline Loans. The Swingline
Lender may by written notice given to the Administrative Agent not later than
10:00 a.m., New York City time, on any Business Day require the Revolving Credit
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Credit Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Re-volvingRevolving Credit Lender, specifying in such notice such
Revolving Credit Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Credit Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Revolving Credit Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph in compliance with the terms and
conditions of this Agreement is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement,
with-holdingwithholding or reduction whatsoever. Each Revolving Credit Lender
shall comply with its obligation under this para-graphparagraph by wire transfer
of immediately available funds, in the same manner as provided in Section 2.06
with respect to Loans made by such Revolving Credit Lender (and Section 2.06
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Credit Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Credit Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 



 - 47 - 

 

(d)               If the maturity date shall have occurred in respect of any
Revolving Credit Facility at a time when another Revolving Credit Facility is in
effect with a longer maturity date, then on the earliest occurring maturity date
all then out-standingoutstanding Swingline Loans shall be repaid in full on such
date (and there shall be no adjustment to the participations in such Swingline
Loans as a result of the occurrence of such maturity date); provided, however,
that if on the occurrence of such earliest maturity date (after giving effect to
any repayments of Revolving Credit Loans and any reallocation of Letter of
Credit participations as contemplated in Section 2.05(e)), there shall exist
sufficient unutilized Revolving Credit Commitments so that the respective
out-standingoutstanding Swingline Loans could be incurred pursuant the Revolving
Credit Commitments that will remain in effect after the occurrence of such
maturity date, then there shall be an automatic adjustment on such date of the
participations in such Swingline Loans and same shall be deemed to have been
incurred solely pursuant to the relevant Revolving Credit Commitments that will
remain in effect, and such Swingline Loans shall not be so required to be repaid
in full on such earliest maturity date.

 

Section 2.05.        Letters of Credit.

 

(a)                General. Subject to the terms and conditions set forth
herein, in addition to the Loans pro-videdprovided for in Section 2.01, the
Borrower may request the Issuing Lender to issue, at any time and from time to
time during the Revolving Credit Availability Period, Letters of Credit
denominated in Dollars for the Borrower’s account in such form as is acceptable
to the Issuing Lender in its reasonable determination. Letters of Credit issued
hereunder shall constitute utilization of the Commitments.

 

(b)               Notice of Issuance, Amendment, Renewal or Extension. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand
de-liverdeliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender and the
Administrative Agent) to the Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Lender, the Borrower also shall submit a
letter of credit application on the Issuing Lender’s standard form in connection
with any request for a Letter of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

 



 - 48 - 

 

(c)                Limitations on Amounts. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the total LC Exposure shall not exceed the Letter of Credit
Sublimit Amount and (ii) the total Revolving Credit Exposures shall not exceed
the total Revolving Credit Commitments.

 

(d)               Expiration Date. Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Credit Commitment Termination
Date.

 

(e)                Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Lender in accordance with the terms and conditions of this Agreement, and
without any further action on the part of the Issuing Lender or the Revolving
Credit Lenders, the Issuing Lender hereby grants to each Revolving Credit
Lender, and each Revolving Credit Lender hereby acquires from the Issuing
Lender, a participation in such Letter of Credit equal to such Revolving Credit
Lender’s Applicable Percent-agePercentage of the aggregate amount available to
be drawn under such Letter of Credit. Each Revolving Credit Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments.

 

In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of the Issuing Lender, such Revolving Credit Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Lender
promptly upon the request of the Issuing Lender at any time from the time of
such LC Disbursement until such LC Disbursement is reimbursed by the Borrower or
at any time after any reimbursement payment is required to be refunded to the
Borrower for any rea-sonreason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each such payment shall be made
in the same manner as provided in Section 2.06 with respect to Revolving Credit
Loans made by such Revolving Credit Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Credit Lenders),
and the Administrative Agent shall promptly pay to the Issuing Lender the
amounts so received by it from the Revolving Credit Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
para-graphparagraph (f) of this Section, the Administrative Agent shall
distribute such payment to the Issuing Lender or, to the ex-tentextent that the
Revolving Credit Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Lender, then to such Revolving Credit Lenders and the
Issuing Lender as their interests may appear. Any payment made by a Revolving
Credit Lender pursuant to this paragraph to reimburse the Issuing Lender for any
LC Disbursement (other than the funding of ABR Revolving Credit Loans or a
Swingline Loan as contemplated under paragraph (f) of this Section) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 



 - 49 - 

 

(f)                Reimbursement. If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse the
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on the Business Day immediately following the
day that the Borrower receives notice of such LC Disbursement, provided that, if
such LC Disbursement is not less than $100,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Credit
Borrowing or a Swingline Loan in an equivalent amount and, to the ex-tentextent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Credit Borrowing or Swingline Loan.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving Credit
Lender’s Applicable Percentage thereof.

 

(g)               Obligations Absolute. The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the
fore-goingforegoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Revolving Credit Lenders nor the Issuing Lender, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilfulwillful
misconduct on the part of the Issuing Lender (as finally determined by a court
of competent jurisdiction), the Issuing Lender shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Cred-itCredit, the Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 



 - 50 - 

 

(h)               Disbursement Procedures. The Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Lender shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Lender has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Lender and the Revolving
Credit Lenders with respect to any such LC Disbursement.

 

(i)                 Interim Interest. If the Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Credit
Loans; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (f) of this Section, then Section 2.12(c) shall
apply. Interest accrued pursuant to this paragraph shall be for account of the
Issuing Lender, except that interest accrued on and after the date of payment by
any Revolving Credit Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Lender shall be for account of such Revolving Credit
Lender to the extent of such payment.

 

(j)                 Replacement of Issuing Lender. The Issuing Lender may be
replaced at any time by writ-tenwritten agreement among the Borrower, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender thereto. The Administrative Agent shall notify the Revolving Credit
Lenders of any such replacement of the Issuing Lender. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for account of the replaced Issuing Lender pursuant to Section 2.11(b).
From and after the effective date of any such replacement, (i) the successor
Issuing Lender shall have all the rights and obligations of the
re-placedreplaced Issuing Lender under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require. After the replacement of the Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of the Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 



 - 51 - 

 

(k)               Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Administrative Agent or the Required Revolving Credit Lenders (or, if the
maturity of the Revolving Credit Loans has been accelerated, Revolving Credit
Lenders representing greater than 50% of the total LC Exposure) demanding Cash
Collateralization pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to 105103% of the
total LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of De-faultDefault with respect to any Loan Party described in clause (h)
or (i) of Article VIII. Such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Loan
Parties under this Agreement and the other Loan Documents. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Expo-sureExposure at such time or, if the maturity of
the Revolving Credit Loans has been accelerated (but subject to the consent of
Revolving Credit Lenders representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Loan Parties under
this Agreement and the other Loan Documents. If the Borrower is required to Cash
Collateralize hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

(l)                 Provisions Related to Multiple Revolving Credit Facilities.
If the maturity date in respect of any Revolving Credit Facilities occurs prior
to the expiration of any Letter of Credit, then (i) if one or more other
Revolving Credit Facilities in respect of which the maturity date shall not have
occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c) and (d)) under (and ratably participated in by Lenders pursuant
to) the Revolving Credit Commitments in respect of such non-terminating
Revolving Credit Facilities up to an aggregate amount not to exceed the
aggregate principal amount of the unutilized Revolving Credit Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i), the Borrower shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.05(k).
Commencing with the maturity date of any Revolving Credit Facility, the sublimit
for Letters of Credit shall be agreed with the Lenders under the extended
Revolving Credit Facilities.

 



 - 52 - 

 

(m)             The Borrower, the Administrative Agent and the Revolving Credit
Lenders hereby agree that, as of the Amendment No. 2 Effective Date, each
Existing Letter of Credit shall continue to constitute a Letter of Credit issued
under this Agreement by the relevant Issuing Lender set forth on Schedule
1.01(B), and that the fees and other provisions of this Section 2.05 shall be
applicable to each Existing Letter of Credit as of the Amendment No. 2 Effective
Date.

 

Section 2.06.        Funding of Borrowings.

 

(a)                Funding by Lenders. Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Credit Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the Issuing Lender.

 

(b)               Presumption by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made avail-ableavailable to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

Section 2.07.        Interest Elections.

 

(a)                Elections by the Borrower. The Loans constituting each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Eurodollar Borrowing, may elect Interest Periods, all as provided in this
Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans of the respective Class
constituting such Borrowing, and the Loans of such Class constituting each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline BorrowingsLoans, which may not be converted or continued and which
shall accrue interest based only at the Alternate Base Rate.

 



 - 53 - 

 

(b)               Notice of Elections. To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Re-questRequest in a form approved by the Administrative Agent
and signed by the Borrower.

 

(c)                Content of Interest Election Requests. Each telephonic and
written Interest Election Re-questRequest shall specify the following
information in compliance with Section 2.02:

 

(i)                 the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the in-formationinformation to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)             whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)             if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d).

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)               Notice by the Administrative Agent to the Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)                Failure to Elect; Events of Default. If the Borrower fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default shall have occurred and be
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 



 - 54 - 

 

Section 2.08.        Termination and Reduction of the Commitments.

 

(a)                Scheduled Termination. Unless previously terminated, the
Revolving Credit Commitments shall terminate on the Revolving Credit Commitment
Termination Date.

 

(b)               Voluntary Termination or Reduction. The Borrower may at any
time terminate, or from time to time reduce, the Revolving Credit Commitments;
provided that (i) each reduction of the Revolving Credit Commitment pursuant to
this Section shall be in an amount that is $1,000,000 or a larger multiple of
$1,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Credit Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.10, the total Revolving Cred-itCredit
Exposures would exceed the total Revolving Credit Commitments. The Borrower
shall notify the Administrative Agent of any election to terminate or reduce the
Revolving Credit Commitments under this paragraph (b) at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of such termination may state that such
notice is conditioned upon the effectiveness of other credit facilitiesanother
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving Credit
Commitments shall be permanent.

 

Section 2.09.        Repayment of Loans; Evidence of Debt.

 

(a)                Repayment.

 

(i)                 The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of each Revolving Credit Lender the full
outstanding principal amount of such Revolving Credit Lender’s Revolving Credit
Loans, and each such Revolving Credit Loan shall mature, on the Revolving Credit
Commitment Termination Date.

 

(ii)               The Borrower hereby unconditionally promises to pay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Credit Commitment Termination Date and the seventh
consecutive Business Day on which the Swingline Loan remains outstanding, the
full outstanding principal amount of such Swingline Loan.

 

(b)               [Reserved].

 



 - 55 - 

 

(c)                Maintenance of Records by Lenders. Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(d)               Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.

 

(e)                Effect of Entries. The entries made in the accounts
maintained pursuant to paragraph (c) or (d) of this Section shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(f)                Promissory Notes. Any Lender may request that Loans made by
it be evidenced by a promissory note of the Borrower. In such event, the
Borrower, at its own expense, shall prepare, execute and deliver to such Lender
a promissory note(s) payable to such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and substantially in the form of Exhibit
B-1 or B-2, as appropriate, and such note(s) shall be evidence of such Loans
(and all amounts payable in respect thereof). Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if requested by such
payees, to such payee and its registered assigns).

 

Section 2.10.        Prepayment of Loans.

 

(a)                Optional Prepayments. The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of paragraph (c) of this Section.

 

(b)               Mandatory Commitment Reductions and Prepayments. If after the
date hereofAmendment No. 2 Effective Date the Borrower or any of its Restricted
Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event, then, unless a Reinvestment Notice shall be delivered to the
Administrative Agent in respect thereof within five Business Days after such
Asset Sale or Recovery Event,receipt of such Net Cash Proceeds, and if no such
Reinvestment Notice is delivered, then the Revolving Credit CommitmentsLoans
shall be reducedprepaid by an amount equal to 100% of such Net Cash Proceeds
(without any reduction in the Revolving Credit Commitments); provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the permanent reductionprepayment of
Revolving Credit Commitments; provided, further, that if after giving effect to
any suchLoans (without any reduction ofin the Revolving Credit Commitments the
Revolving Credit Exposure would exceed the total Revolving Credit Commitments,
the Borrower shall repay the Revolving Credit Loans in an amount equal to such
excess; and provided, further, that if the property subject to such Asset Sale
or Recovery Event constituted Collateral, then all property purchased with
Reinvestment Prepayment Amount pursuant to this subsection shall be made subject
to the Lien of the applicable Security Documents in favor of the Collateral
Agent, for its benefit and for the benefit of the other Secured Parties in
accordance with Section 6.13.).

 



 - 56 - 

 

(c)                Notices, Etc. The Borrower shall notify the Administrative
Agent (and, in the case of pre-paymentprepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of prepayment
or (iii) in the case of pre-paymentprepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Credit Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing of any Class, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing of any Class shall be
applied ratably to the Loans of such Class included in such Borrowing and
(unless the Borrower shall otherwise direct) shall be made, first, to ABR Loans
and, second, to Eurodollar Loans. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

 

Section 2.11.        Fees.

 

(a)                Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee (the “Commitment Fee”), which shall accrue at the Applicable Rate
for the Commitment Fee on the average daily unused amount of such Lender’s
Revolving Credit Commitment during the period from and including the Effective
Date to but excluding the earlier of the date the Revolving Credit Commitments
terminate and the Revolving Credit Commitment Termination Date. Accrued
Commitment Fees shall be payable on each Quarterly Date and on the earlier of
the date the Revolving Credit Commitments terminate and the Revolving Credit
Commitment Termination Date, commencing on the first such date to occur after
the date hereof. The Commitment Fee shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing the
Commitment Fee, the Revolving Credit Commitment of a Revolving Credit Lender
shall be deemed to be used to the extent of the outstanding Revolving Credit
Loans and LC Exposure of such Revolving Credit Lender (and the Swingline
Exposure of such Revolving Credit Lender shall be disregarded for such purpose).

 



 - 57 - 

 

(b)               Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Credit Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Credit Loans on the average daily amount of
such Revolving Credit Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date the
Revolving Credit Commitments terminate and the date on which there ceases to be
any LC Exposure, and (ii) to the Issuing Lender a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the total
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date the Revolving Credit Commitments terminate and
the date on which there ceases to be any LC Exposure in respect of Letters of
Credit issued by the Issuing Lender, as well as the Issuing Lender’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Credit Commitments terminate and any such fees accruing after the date on which
the Revolving Credit Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Lender pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)                Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)               Payment of Fees. All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Lender, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances.

 

(e)                Defaulting Lender. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to Sections 2.11(a) and 2.11(b) (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees), provided that
(i) to the extent that a portion of the LC Exposure or the Swingline Exposure of
such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.20(a), the fees pursuant to Section 2.11(b) that would have accrued
for the benefit of such Defaulting Lender will instead accrue for the benefit of
and be payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective Commitments, and (ii) to the extent any portion of such LC Exposure
or the Swingline Exposure cannot be so reallocated, such fees pursuant to
Section 2.11(b) will instead accrue for the benefit of and be payable to the
Issuing Lender and the Swingline Lender as their interests appear (and the
pro rata payment provisions of Section 2.17 will automatically be deemed
adjusted to reflect the provisions of this Section).

 



 - 58 - 

 

Section 2.12.        Interest.

 

(a)                ABR Loans. The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate for ABR Borrowings.

 

(b)               Eurodollar Loans. The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate for Eurodollar Borrowings.

 

(c)                Default Interest. Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration, by mandatory prepayment or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2.00% per annum plus the rate
otherwise applicable to such Loan as provided in paragraphs (a) and (b) of this
Section and (ii) in the case of any other amount, 2.00% per annum plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)               Payment of Interest. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Credit Loan prior to the
end of the Revolving Credit Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period
there-fortherefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e)                Computation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

Section 2.13.        Alternate Rate of Interest. If prior to the commencement of
any Interest Period for any Eurodollar Borrowing:

 

(a)                the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)               the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their
respective Loans included in such Borrowing for such Interest Period;

 



 - 59 - 

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the con-versionconversion of any Borrowing to, or
the continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and such Borrowing (unless prepaid) shall be continued as, or
converted to, an ABR Borrowing and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

Section 2.14.        Increased Costs.

 

(a)                Increased Costs Generally. If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Lender; or

 

(ii)               subject any Lender or Issuing Lender to any Tax (other than
Non-Excluded Taxes or Other Taxes indemnified by Section 2.16 and any Excluded
Taxes); or

 

(iii)             impose on any Lender or the Issuing Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or
other-wiseotherwise), then the Borrower will pay to such Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)               Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

 



 - 60 - 

 

(c)                Certificates from Lenders. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts, necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

(d)               Delay in Requests. Failure or delay on the part of any Lender
or the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Section 2.15.        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Euro-dollarEurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(c) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss (other than any loss of anticipated profits), cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss (other
than any loss of anticipated profits), cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.

 

Section 2.16.        Taxes.

 

(a)                Payments Free of Taxes. Any and allAll payments by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document shall (except to the extent required by any Requirement of Law) be paid
free and clear of, and without any deduction or withholding on account of, any
Taxes; provided that if any Loan Party or any other applicable withholding agent
shall be required by any Requirement of Law to deduct or withhold any Taxes from
or in respect of any such payment, then (i) the applicable Loan Party shall
promptly notify the Administrative Agent of any such requirement; (ii) the
applicable withholding agent shall make such deduction or withholding and timely
pay to the relevant Governmental Authority any such Tax; and (iii) if the Tax in
question is a Non-Excluded Tax or Other Tax, the sum payable by such Loan Party
shall be increased to the extent necessary so that after all required deductions
of Non-Excluded Taxes and Other Taxes have been made (including any deductions
or withholdings of Non-Excluded Taxes or Other Taxes attributable to any amounts
payable under this Section 2.16) the Lender (or, in the case of payments made to
the Administrative Agent or Lender (as applicablefor its own account, the
Administrative Agent) receives a net payment equal to the payment it would have
received had no such deduction or withholding been required or made.

 



 - 61 - 

 

(b)               Payment of Other Taxes by the Borrower. The Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable lawRequirements of Law.

 

(c)                Indemnification by the Borrower. The Loan Parties shall
jointly and severally indemnify each Lender and Administrative Agent (each, a
“Tax Indemnitee”), within 10 days after written demand therefor, for the full
amount of any Non-Excluded Taxes or Other Taxes payable by such Tax Indemnitee
(including any Non-Excluded Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section 2.16), and any reasonable expenses related
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that, if the Borrower determines in its good faith judgment that a reasonable
basis exists for contesting any Non-Excluded Tax or Other Tax, the Tax
Indemnitee shall reasonably cooperate with the Borrower (at the Borrower’s
expense) in pursuing a refund of such Non-Excluded Tax or Other Tax (and any
refund received shall be payable to the Borrower to the extent provided in
Section 2.16(f)); provided, further, that (1) no such cooperation shall be
required to the extent the Tax Indemnitee determines in good faith that such
cooperation or pursuing such refund would materially prejudice the legal or
commercial position of such Tax Indemnitee and (2) no Tax Indemnitee shall be
required to make available its tax returns (or any other information relating to
its Taxes that it deems confidential) to any Loan Party or any other Person. A
reasonably detailed certificate as to the amount of such liability and the
reasons therefor delivered by the Tax Indemnitee, or by the Administrative Agent
on its own behalf or on behalf of another Tax Indemnitee, shall be conclusive
absent manifest error.

 

(d)               Evidence of Payments. As soon as practicable after any payment
of Non-Excluded Taxes or Other Taxes by any Loan Party or by the Administrative
Agent to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent, or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent or the Borrower (as the case may be).

 

(e)                Tax Forms. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any properly completed and executed documentation
prescribed by any Requirement of Law or reasonably requested by the Borrower or
the Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender under any Loan Document. Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation (including any specific documentation required below in this
Section 2.16(e)) obsolete, expired, invalid or inaccurate in any respect,
deliver promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inabilitylegal ineligibility to do
so.

 



 - 62 - 

 

Without limiting the generality of the foregoing:

 

(i)                 Each U.S. Lender shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding.

 

(ii)               Each Non-U.S. Lender shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

 

(A)             two properly completed and duly signed original copies of IRS
Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,

 

(B)              two properly completed and duly signed original copies of IRS
Form W-8ECI (or any successor forms),

 

(C)              in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (A) two properly completed and duly signed certificates (any such
certificate, a “United States Tax Compliance Certificate”) and (B) two properly
completed and duly signed original copies of IRS Form W-8BEN or W-8BEN-E (or any
successor forms),

 

(D)             to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or a participating Lender),
two properly completed and duly signed original copies of IRS Form W-8IMY (or
any successor forms) of the Non-U.S. Lender, accompanied by a Form W-8ECI,
W-8BEN, United States Tax Compliance Certificate, Form W-9, Form W-8IMY or any
other required information (or any successor forms) from each beneficial owner
that would be required under this Section 2.16(e) if such beneficial owner were
a Lender, as applicable (provided that if the Non-U.S. Lender is a partnership
and not a participating Lender, and one or more beneficial owners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
may be provided by such Non-U.S. Lender on behalf of such beneficial owners), or

 



 - 63 - 

 

(E)              two properly completed and duly signed original copies of any
other form prescribed by applicable U.S. federal income tax laws as a basis for
claiming a complete exemption from, or a reduction in, United States federal
withholding tax on any payments to such Lender under the Loan Documents.

 

(iii)             If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and the Administrative Agent at the time or
times prescribed by lawapplicable Requirements of Law and at such time or times
reasonably requested by Borrower or the Administrative Agent such documentation
prescribed by applicable law (Requirements of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA and, if necessary, to
determine the amount to deduct and withhold from such payment.

 

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any documentation that such Lender is not legally eligible
to deliver.

 

Each Lender hereby authorizes the Administrative Agent to deliver to the
Borrower and to any successor Administrative Agent any documentation provided by
the Lender to the Administrative Agent pursuant to this Section 2.16(e).

 

(f)                Refunds. If a Tax Indemnitee determines, in its good faith
judgment, that it has received a refund (in cash or as an offset against other
cash Tax liabilities) of any Non-Excluded Taxes or Other Taxes as to which it
has received additional amounts or indemnification payments under this
Section 2.16, then it shall pay over the amount of such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Loan Party under this Section 2.16 with respect to the Non-Excluded Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Tax Indemnitee (including any Taxes imposed with respect to such refund) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Tax Indemnitee, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Tax Indemnitee in the event the Tax Indemnitee is
required to repay such refund to the applicable Governmental Authority. This
subsection shall not be construed to require a Tax Indemnitee to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to, any Loan Party or any other Person.

 

(g)               General. For the avoidance of doubt, the term “Lender” shall,
for all purposes of this Section 2.16, include any Swingline Lender and any
Issuing Lender.

 



 - 64 - 

 

Section 2.17.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)                Payments by the Borrower. The Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) or under any other Loan Document
(except as otherwise expressly provided therein) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at an account maintained
with the Administrative Agent as notified to the Borrower and the Lenders,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Lender or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 10.06, which shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder and under any other Loan Document shall be made in Dollars.

 

(b)               Application of Insufficient Payments. If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due here-underhereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)                Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) each Borrowing of a particular Class shall be made from the
applicable Lenders, pro rata according to the amounts of the respective
Commitments of such Class and shall be allocated pro rata among the applicable
Lenders according to the amounts of their respective Commitments of such Class
(in the case of the making of Loans) or their respective Loans of such Class
that are to be included in such Borrowing (in the case of conversions and
continuations of Loans), (ii) each payment of commitment fees under Section 2.11
shall be made for account of the Revolving Credit Lenders, and each termination
or reduction of the amount of the Revolving Credit Commitments under Section
2.08 shall be applied to the Revolving Credit Commitments, pro rata according to
the respective Revolving Credit Commitments of the Revolving Credit Lenders;
(iii) each payment or prepayment of principal of Loans of any Class by the
Borrower shall be made for account of the applicable Lenders pro rata according
to the respective unpaid principal amounts of the Loans of such Class held by
such Lenders; and (iv) each payment of interest on Loans of any Class by the
Borrower shall be made for account of the applicable Lenders pro rata according
to the amounts of interest on such Loans of such Class then due and payable to
such Lenders.

 



 - 65 - 

 

(d)               Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans, as applicable, and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans, as applicable, of other applicable Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the applicable Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements and
Swingline Loans, as applicable; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Restricted Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(e)                Presumptions of Payment. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for account of the Lenders or the
Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the applicable Lenders or the Issuing Lender, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(f)                Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(e), 2.06(a) and (b) or 2.17(e), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 



 - 66 - 

 

Section 2.18.        Mitigation Obligations; Replacement of Lenders.

 

(a)                Designation of a Different Lending Office. If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for account of
any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)               Replacement of Lenders. If any Lender requests compensation
under Section 2.14, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for account of any Lender pursuant
to Section 2.16, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, (i) terminate the applicable
Commitments of such Lender and repay all Obligations of the Borrower owing to
such Lender relating to the applicable Loans and participations held by such
Lender as of such termination date or (ii) require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.07), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (iin
the case of clause (ii) above, (x) the Borrower shall have received the prior
written consent of the Administrative Agent (unless an Incremental Term Loan is
being assigned to an existing Incremental Term Loan Lender or an Affiliate or
Approved Fund thereof) and (if a Revolving Credit Commitment is being assigned),
the Issuing Lender and the Swingline Lender to such assignee (which consent, in
each case, shall not unreasonably be withheld), (iiy) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it under the Loan
Documents, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iiiz) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

(c)                Lender. For the avoidance of doubt, the term “Lender” shall,
for all purposes of this Section 2.18, include an Issuing Lender and a Swingline
Lender.

 

Section 2.19.        Increase in Commitments.

 



 - 67 - 

 

(a)                Borrower Request. The Borrower may by written notice to the
Administrative Agent elect to request (x) prior to the Revolving Credit
Commitment Termination Date, one or more increases to the existing Revolving
Credit Commitments (each, an “Incremental Revolving Commitment”) and/or
(y) prior to the Revolving Credit Commitment Termination Date, the establishment
of one or more new term loan commitments (each, an “Incremental Term Loan
Commitment” and, together with the Incremental Revolving Commitment, the
“Incremental Commitments”) by an(together with respect to any amounts incurred
with respect to Incremental Equivalent Debt) (A) an amount not in excess of the
aggregate sum of (A) $75,000,000 plus (B) an additional amount, not less than
$25,000,000 individually, so long as, in the case of clause (B), after giving
pro forma effect to the borrowings (assuming that the Revolving Credit
Commitments are fully drawn and, in the case of Incremental Revolving
Commitments, that such Incremental Revolving Commitments are fully drawn) to be
made on the Increase Effective Date, to any change in Consolidated EBITDA
resulting from the consummation of any Permitted Acquisition concurrently with
such borrowings and any increase in Indebtedness resulting from the assumption
of Indebtedness in connection with the consummation of any Permitted Acquisition
concurrently with such borrowings, greater of $120,000,000 and 100% of
Consolidated EBITDA on a Pro Forma Basis as of the most recently ended Reference
Period (less, (i) solely for purposes of determining how much Indebtedness may
be incurred under this clause (A), the aggregate principal amount of all
Incremental Commitments incurred or issued in reliance on clause (A), and (ii)
the aggregate principal amount of all outstanding Incremental Equivalent Debt
incurred by reference to this clause (A)) or (B) an unlimited amount so long as,
the Borrower’s Consolidated Se-curedFirst Lien Leverage Ratio calculated on a
Pro Forma Basis for the priormost recently ended Reference Period shall not be
greater than 2.5:1.03.00 to 1.00. Each such notice shall specify (i) the date
(each, an “Increase Effective Date”) on which the Borrower proposes that the
Incremental Commitments shall be effective, which shall be a Business Day not
less than 10 Business Days (or such shorter period as to which the
Administrative Agent may agree) after the date on which such notice is delivered
to the Administrative Agent and (ii) the identity of each assignee
permit-tedpermitted by Section 10.07(b) to whom the Borrower proposes any
portion of such Incremental Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide such Incremental Commitment.

 

(b)               Conditions. The Incremental Commitments shall become effective
as of such Increase Effective Date; provided that (subject, in the case of any
Incremental Commitments being used to finance a Limited Condition Transaction,
to Section 1.04(a)):

 

(i)                 no Default or Event of Default shall have occurred and be
continuing or would result from the borrowings (assuming, in the case of
Incremental Revolving Commitments, that such Incremental Revolving Commitments
are fully drawn) to be made on the Increase Effective Date and the use of
proceeds thereof;

 

(ii)               after giving pro forma effectPro Forma Effect to the
borrowings (assuming, in the case of Incremental Revolving Commitments, that
such Incremental Revolving Commitments are fully drawn) to be made on the
Increase Effective Date and to any change in Consolidated EBITDA and any
increase in Indebtedness resulting from the assumption of Indebtedness in
connection with the consummation of any Permitted Acquisition concurrently with
such borrowings, the Borrower shall be in compliance with each of the covenants
set forth in Section 7.11 for the prior Reference Period;

 



 - 68 - 

 

(iii)             The Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; and

 

(iv)             unless otherwise agreed by the Lenders providing the
Incremental Commitments, the condition set forth in Section 5.02(a) shall be
satisfied.

 

(c)                Terms of Incremental Term Loans and Incremental Commitments.
The terms and provisions of the Incremental Commitments and Loans made pursuant
thereto shall be as follows:

 

(i)                 the terms and provisions of Loans made pursuant to
Incremental Term Loan Commitments (“Incremental Term Loans”) shall be, except as
otherwise set forth herein, as agreed be-tweenbetween the Borrower, the Lenders
providing the Incremental Term Loans and the Administrative Agent;

 

(ii)               the Incremental Term Loans and Loans made pursuant to
Incremental Revolving Loan Commitments (“Incremental Revolving Loans”) will rank
pari passu in right of payment and security with the Loans;

 

(iii)             the terms and provisions of Revolving Credit Loans made
pursuant to Incremental Revolving Commitments shall be identical to the
Revolving Credit Loans, (except that such Incremental Revolving Commitments may
have different upfront or similar fees);

 

(iv)             the weighted average life to maturity of any Incremental Term
Loans shall be no shorter than the weighted average life to maturity of the
Revolving Credit Loans on the Restatement Date, except that any Indebtedness
constituting term A, term B or “stretch senior” first lien loans may have
amortization requirements that are consistent with then-current market terms for
such types of Indebtedness; and

 

(v)               the maturity date of Incremental Term Loans shall not be
earlier than the Revolving Credit Commitment Termination Date.

 

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance satisfactory to
each of them. The Increase Joinder may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.19., and the Lenders acknowledge and
agree that such adjustments shall be made to this Agreement (or to the
corresponding provisions of the applicable Increase Joinder) as are necessary to
provide for the “fungibility” of such Incremental Commitment with such
then-existing Revolving Credit Loans or Term Loans, as applicable.

 

In addition, unless otherwise specifically provided herein, all references in
Loan Documents to Revolving Credit Loans shall be deemed, unless the context
otherwise requires, to include references to Revolving Credit Loans made
pursuant to new Commitments.

 



 - 69 - 

 

(d)               Adjustment of Revolving Credit Loans. To the extent the
Commitments being increased on the relevant Increase Effective Date are
Revolving Credit Commitments, then each Revolving Credit Lender that is
acquiring a new or additional Revolving Credit Commitment on the Increase
Effective Date shall make a Revolving Credit Loan, the proceeds of which will be
used to prepay the Revolving Credit Loans of the other Revolving Credit Lenders
immediately prior to such Increase Effective Date, so that, after giving effect
thereto, the Revolving Credit Loans outstanding are held by the Revolving Credit
Lenders pro rata based on their Revolving Credit Commitments after giving effect
to such Increase Effective Date. If there is a new borrowing of Revolving Credit
Loans on such Increase Effective Date, the Revolving Credit Lenders after giving
effect to such Increase Effective Date shall make such Revolving Credit Loans in
accordance with Section 2.01(b).

 

(e)                Making of Incremental Term Loans. On any Increase Effective
Date on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the terms and conditions in paragraph (c) of this Section
(subject, in the case of any Incremental Commitments being used to finance
Limited Condition Transaction, to Section 1.04(a)), each Lender of such
Incremental Term Loan Commitments shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.

 

(f)                Equal and Ratable Benefit. The Loans and Commitments
established pursuant to this paragraph shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Security Documents. The Loan Parties shall take any actions reasonably required
by the Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to be perfected
under the UCC or otherwise after giving effect to the establishment of any such
Class of Loans or any such new Commitments.

 

Section 2.20.        Defaulting Lenders.

 

(a)                If a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply with respect to any
outstanding LC Exposure and any outstanding Swingline Exposure of such
Defaulting Lender:

 

(i)                 the LC Exposure and the Swingline Exposure of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (a) the sum of each Non-Defaulting
Lender’s Revolving Credit Exposure, Swingline Exposure and LC Exposure may not
in any event exceed the Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation and (b) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender may have against such De-faultingDefaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

 



 - 70 - 

 

(ii)               to the extent that any portion (the “unreallocated portion”)
of the Defaulting Lender’s LC Exposure and Swingline Exposure cannot be so
reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than five Business Days after demand by
the Administrative Agent (at the direction of the Issuing Lender and/or the
Swingline Lender, as the case may be), (a) Cash Collateralize the obligations of
the Borrower to the Issuing Lender and the Swingline Lender in respect of such
LC Exposure or Swingline Exposure, as the case may be, in an amount at least
equal to the aggregate amount of the unreallocated portion of such LC Exposure
or Swingline Exposure, or (b) in the case of such Swingline Exposure, prepay
(subject to Section 2.20(a)(iii) below) and/or Cash Collateralize in full the
unreallocated portion thereof, or (c) make other arrangements satisfactory to
the Administrative Agent, and to the Issuing Lender and the Swingline Lender, as
the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and

 

(iii)             any amount paid by the Borrower for the account of a
Defaulting Lender under this Agreement (whether on ac-countaccount of principal,
interest, fees, indemnity payments or other amounts) will not be paid or
distributed to such De-faultingDefaulting Lender, but will instead be retained
by the Administrative Agent in a segregated account until (subject to
Section 2.20(b)) the termination of the Commitments and payment in full of all
obligations of the Borrower here-underhereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to the Issuing Lender or the Swingline Lender (pro rata as to
the respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal and unreimbursed LC
Disbursements then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts thereof then due and payable to them,
sixth to any amounts owed by the Defaulting Lender to the Borrower hereunder,
seventh to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and eighth after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

 

(b)               If the Borrower, the Administrative Agent, the Issuing Lender
and the Swingline Lender agree in writing in their discretion that a Lender that
is a Defaulting Lender should no longer be deemed to be a Defaulting Lender the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.20(a)(iii)), such Lender will,
to the extent applicable, purchase such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the LC Exposure and Swingline Exposure of the
Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such LC Exposure and Swingline Exposure of each
Lender will automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while such
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

 



 - 71 - 

 

(c)                The Borrower may terminate the unused amount of the
Commitment of a Defaulting Lender upon not less than five Business Days’ prior
notice to the Administrative Agent (which will promptly notify the Lenders
thereof), and in such event the provisions of Section 2.20(a)(iii) will apply to
all amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that such termination will not be deemed
to be a waiver or re-leaserelease of any claim the Borrower, the Administrative
Agent, the Issuing Lender, the Swingline Lender or any Lender may have against
such Defaulting Lender.

 

(d)               New Swingline Loans/Letters of Credit.  So long as any Lender
is a Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless they are respectively satisfied that the
related exposure will be 103% covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateralized on terms reasonably satisfactory to the
Administrative Agent, and participations in any such newly issued or increased
Letter of Credit or newly made Swingline Loan shall be allocated among
Non-Defaulting Lenders in accordance with their respective Commitment (and
Defaulting Lenders shall not participate therein).

 

Section 2.21.        Extension Offers.

 

(a)                Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of Revolving Credit Commitments with a like
maturity date on a pro rata basis (based on the aggregate outstanding principal
amount of the Revolving Credit Commitments with a like maturity date) and on the
same terms to each such Lender, the Borrower is hereby permitted to consummate
from time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Revolving Credit Commitments and otherwise modify the terms of such
Revolving Credit Commitments pursuant to the terms of the relevant Extension
Offer (including, without limitation, by increasing the interest rate or fees
payable in respect of such Revolving Credit Commitments (and related
outstandings)) (each, an “Extension,” and each group of Revolving Credit
Commitments in each case as so extended, as well as the original Revolving
Credit Commitments (not so extended), being a “Facility”; any Extended Revolving
Credit Commitments shall constitute a separate Revolving Credit Facility (an
“Extended Revolving Credit Facility”) from the portion of the Revolving Credit
Facility not being extended), so long as the following terms are satisfied:
(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rates, fees and final maturity (which shall
be determined by the Borrower and set forth in the relevant Extension Offer),
the Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
Extension with respect to such Revolving Credit Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Loans”), and the related outstandings, shall be a Revolving
Credit Commitment (or related out-standingsoutstandings, as the case may be)
with the same terms as the original Revolving Credit Commitments (and related
out-standingsoutstandings); provided that (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on Extended
Revolving Credit Commitments (and related outstandings),
(B) re-paymentsrepayments required upon the maturity date of the non-extending
Revolving Credit Commitments and (C) subject to clause (3) below, repayment made
in connection with a permanent repayment and termination of commitments) of
Loans with respect to Extended Revolving Credit Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments, (2) subject to the provisions of Sections 2.04(d) and 2.05(l) to
the extent dealing with Swingline Loans and Letters of Credit which mature or
expire after a maturity date when there exists Revolving Credit Commitments with
a longer maturity date, all Swingline Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments (and except as
provided in Sections 2.04(d) and 2.05(l), without giving effect to changes
thereto on an earlier maturity date with respect to Swingline Loans and Letters
of Credit theretofore incurred or issued), (3) the permanent repayment of
Revolving Credit Loans with respect to, and termination of, Ex-tendedExtended
Revolving Credit Commitments after the applicable Extension date shall be made
on a pro rata basis with all other Revolving Credit Commitments, except that the
Borrower shall be permitted to permanently repay and terminate commitments of
any Revolving Credit Facility on a better than a pro rata basis as compared to
any other Revolving Credit Facility with a later maturity date than such
Revolving Credit Facility and (4) assignments and participations of Extended
Revolving Credit Commitments and Extended Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
existing Revolving Credit Commitments and Revolving Credit Loans and (5) at no
time shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments and any Initial Revolving Credit Commitments) which
have more than three different maturity dates (unless otherwise agreed by the
Administrative Agent), (iii) if the aggregate principal amount of Revolving
Credit Commitments in respect of which Revolving Credit Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Revolving Credit Commitments offered to be
extended by the Borrower pursuant to such Extension Offer, then the Revolving
Credit Loans of such Revolving Credit Lenders shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Revolving Credit Lenders
have accepted such Extension Offer, (iv) all documentation in respect of such
Extension shall be consistent with the foregoing and (v) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower.

 



 - 72 - 

 

(b)               With respect to all Extensions consummated by the Borrower
pursuant to this Section, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.10 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant
Ex-tensionExtension Offer in the Borrower’s sole discretion and may be waived by
the Borrower) of Revolving Credit Commitments of the Revolving Credit Facility
to be tendered. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended
Revolving Credit Commitments on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 2.10 and 2.17) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section.

 

 

 

 

 

 

 

 



 - 73 - 

 

(c)                No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with respect to one or more of its Revolving Credit
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Credit Commitments, the consent of the Issuing Lender and Swingline
Lender. All Extended Revolving Credit Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
applicable Obligations under this Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new Facilities or sub-Facilities in
respect of Revolving Credit Commitments so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Facilities or sub-Facilities, in each case on terms consistent with
this Section. In addition, if so provided in such amendment and with the consent
of each Issuing Lender, participations in Letters of Credit expiring on or after
the maturity date in respect of the Revolving Credit Facility not being extended
shall be re-allocatedreallocated from Lenders holding Revolving Credit
Commitments not being extended to Lenders holding Extended Revolving Credit
Commitments in accordance with the terms of such amendment. Without limiting the
foregoing, in connection with any Extensions the respective Loan Parties shall
(at their expense) amend (and the Administrative Agent is hereby directed to
amend) any Mortgage that has a maturity date prior to the Facility with the
latest maturity date so that such maturity date is extended to such later
maturity date (or such later date as may be advised by local counsel to the
Administrative Agent).

 

(d)               In connection with any Extension, the Borrower shall provide
the Administrative Agent at least 10 Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

 



 - 74 - 

 

Article III

GUARANTEE

 

Section 3.01.        Guarantee. Each Guarantor hereby jointly and severally
guarantees on a senior secured basis to each Lender (and each Affiliate of a
Lender which holds any of the Obligations of the Borrower or any other Loan
Party) and the Administrative Agent and their respective successors and assigns
the prompt payment in full when due (whether at stated maturity, by acceleration
or otherwise) of the Obligations of the Borrower strictly in accordance with the
terms thereof (such Obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby further jointly and severally agree that if
the Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

Section 3.02.        Obligations Unconditional. The obligations of the
Guarantors under Section 3.01 are absolute and unconditional guarantees of
payment, and joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the other Loan
Parties under this Agreement or any other agreement or instrument referred to
herein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Guarantors hereunder, which shall remain absolute
and unconditional as described above:

 

(a)                at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(b)               any of the acts mentioned in any of the provisions of this
Agreement or any other agreement or instrument referred to herein shall be done
or omitted;

 

(c)                the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or

 

(d)               any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.

 



 - 75 - 

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

Section 3.03.        Reinstatement. The obligations of each Guarantor under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including fees of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

Section 3.04.        Subrogation. Each Guarantor hereby agrees that, until the
payment and satisfaction in full of all Guaranteed Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement, it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 3.01, whether by subrogation or
otherwise, against the Borrower or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

 

Section 3.05.        Remedies. Each Guarantor agrees that, as between such
Guarantor and the Lenders, the obligations of the Borrower under this Agreement
may be declared to be forthwith due and payable as provided in Article VIII (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Article VIII) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by such Guarantor for purposes of Section 3.01.

 

Section 3.06.        Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
proceed by motion for summary judgment in lieu of complaint pursuant to N.Y.
Civ. Prac. L&R § 3213.

 

Section 3.07.        Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

Section 3.08.        Rights of Contribution. The Guarantors hereby agree, as
between themselves, that if any Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Guarantor of any
Guaranteed Obligations, then each other Guarantor shall, on demand of such
Excess Funding Guarantor (but subject to the next sentence), pay to such Excess
Funding Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined
below and determined, for this purpose, without reference to the properties,
debts and liabilities of such Excess Funding Guarantor) of the Excess Payment
(as defined below) in respect of such Guaranteed Obligations. The payment
obligation of a Guarantor to any Excess Funding Guarantor under this Section
shall be subordinate and subject in right of payment to the prior payment in
full of the obligations of such Guarantor under the other provisions of this
Article III and such Excess Funding Guarantor shall not exercise any right or
remedy with respect to such excess until payment and satisfaction in full of all
of such obligations.

 



 - 76 - 

 

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Guarantor that has paid an amount in excess of
its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess Payment” means,
in respect of any Guaranteed Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations and
(iii) “Pro Rata Share” means, for any Guarantor, the ratio (expressed as a
percentage) of (x) the amount by which the aggregate fair saleable value of all
properties of such Guarantor (excluding any shares of stock or other equity
interest of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been Guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair saleable value
of all properties of the Borrower and all of the Guarantors exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of the Loan Parties
hereunder and under the other Loan Documents) of all of the Guarantors,
determined (A) with respect to any Guarantor that is a party hereto on the
Effective Date, as of the Effective Date, and (B) with respect to any other
Guarantor, as of the date such Guarantor becomes a Guarantor hereunder.

 

Section 3.09.        General Limitation on Guaranteed Obligations. In any action
or proceeding involving any state corporate law, or any state or Federal
bankruptcy, in-solvencyinsolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 3.01 would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 3.01, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Guarantor, any Lender, the Administrative
Agent or any other Person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 4.01.        Organization; Powers. Each of the Borrower and its
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 



 - 77 - 

 

Section 4.02.        Authorization; Enforceability. The Transactions are within
the Borrower’s and each other Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, by all necessary
shareholder action. This Agreement and each of the other Loan Documents have
been duly executed and delivered by each Loan Party party thereto and
constitutes, or when executed and delivered by such Loan Party will constitute,
a legal, valid and binding obligation of such Loan Party, enforceable against
each Loan Party in accordance with its terms, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 4.03.        Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any Requirement of Law, (c) will not violate any of the
Loan Parties’ organizational documents, (d) will not violate or result in a
default under any material Contractual Obligation upon the Borrower and its
Restricted Subsidiaries or its or their respective assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Restricted Subsidiaries, and (e) except for the Liens created pursuant to the
Security Documents, will not result in the creation or imposition of any Lien on
any asset of the Borrower or any of its Restricted Subsidiaries.

 

Section 4.04.        Financial Condition; No Material Adverse Change; No
Default.

 

(a)                Financial Condition. The Borrower has heretofore furnished to
the Lenders its audited consolidated balance sheet and statements of income,
stockholders’ equity and cash flows as of and for the Fiscal Years ended
December 31, 20102014, December 31, 20112015 and December 31, 20122016, in each
case reported on by KPMG LLP (the financial information described above, the
“Historical Financial Statements”). The Historical Financial Statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absenseabsence of footnotes in the case of financial
statements referred to in clause (ii) above. There are no liabilities of the
Borrower or any of its Subsidiaries, fixed or contingent, which are material in
relation to the consolidated financial condition of the Borrower that are not
reflected in such financial statements or in the notes thereto, other than
liabilities arising in the ordinary course of business since the respective
dates of such financial statements.

 

(b)               No Material Adverse Change. Since December 31, 20122016, there
has not occurred any event, development or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.

 



 - 78 - 

 

Section 4.05.        Properties.

 

(a)                Property Generally. Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, subject only to Permitted Liens.
The Liens granted by the Security Documents constitute valid perfected first
priority Liens on the properties and assets covered by the Security Documents,
to the extent required by the Security Documents and subject to no prior or
equal Lien except those Liens permitted by Section 7.02.

 

(b)               Leases. Each of the Borrower and its Restricted Subsidiaries
has complied with all obligations under all leases to which it is a party and
all such leases are in full force and effect except for such noncompliance or
ineffectiveness which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(c)                Real Property. Schedules 7(a) and 7(b) to the Perfection
Certificate dated the Effective Date contain a true and complete list of each
interest in Real Property owned by the Borrower and any Restricted Subsidiary as
of the Effective Date and describes the type of interest therein held by the
Borrower or Restricted Subsidiary and whether such owned Real Property is leased
and if leased whether the underlying lease contains any option to purchase all
or any portion of such Real Property or any interest therein or contains any
right of first refusal relating to any sale of such Real Property or any portion
thereof or interest therein.

 

(d)               Flood Zone. No Mortgage encumbers Mortgaged Property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained in accordance with Section 6.06.[Reserved].

 

(e)                Intellectual Property. Each of the Borrower and its
Restricted Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and its Restricted Subsidiaries does not
infringe upon the rights of any other Person except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 4.06.        Litigation and Environmental Matters.

 

(a)                Actions, Suits and Proceedings. There are no actions, suits
or proceedings by or before any arbitrator or Governmental Authority pending
against the Borrower or any of its Restricted Subsidiaries or, to the knowledge
of the Borrower, threatened in writing against or affecting the Borrower or any
of its Restricted Subsidiaries that, in either case, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or that involve this Agreement or the Transactions (other than the
Disclosed Matters).

 

(b)               Environmental Matters. Except for the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Restricted Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any facts that
could reasonably be expected to result in any Environmental Liability.

 



 - 79 - 

 

(c) Disclosed Matters. Since the Restatement Date, there has been no change in
the status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.

 

Section 4.07.        Compliance with Laws and Contractual Obligations. Each of
the Borrower and its Restricted Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property or all Contractual
Obligations binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default or Event of Default shall have occurred
and be continuing.

 

Section 4.08.        Investment Company Act Status. Neither the Borrower nor its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

Section 4.09.        Taxes. The Borrower and each of its Restricted Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes levied or imposed
upon it or otherwise due and pay-ablepayable (including in its capacity as a
withholding agent), except, in each case, (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect. There is no current, pending or proposed Tax audit,
assessment, deficiency or other claim against Borrower or any of its Restricted
Subsidiaries that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

Section 4.10.        ERISA. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (a) no ERISA Event has occurred or is reasonably
expected to occur and (b) each Plan has complied with the applicable provisions
of ERISA and the Code. The present value of all accumulated benefit obligations
under each Plan (based on the assumptions used for purposes of Statement of
Financial Ac-countingAccounting Standards Codification No. 87715) does not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by an amount that could
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.11.        Disclosure. The Loan Parties have disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Restricted Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the written reports, financial
statements, certificates or other written information (other than
(a) projections and other forward looking information and (b) information of a
general economic or industry-specific nature) furnished by or on behalf of the
Borrower or any Restricted Subsidiary to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
preparation thereof.

 



 - 80 - 

 

Section 4.12.        Use of Credit. Neither the Borrower nor any of its
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock, and no
part of the proceeds of any extension of credit hereunder will be used to buy or
carry any Margin Stock in violation of Regulation U.

 

Section 4.13.        Labor Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (a) no collective bargaining agreement or other labor
contract will expire during the term of this Agreement, (b) to the Borrower’s
knowledge, no union or other labor organization is seeking to organize, or to be
recognized as bargaining representative for, a bargaining unit of employees of
the Borrower or any of its Restricted Subsidiaries, (c) there is no pending or,
to the Borrower’s knowledge, threatened strike, work stoppage, material unfair
labor practice claim or charge, arbitration or other labor dispute against or
affecting the Borrower or any of its Restricted Subsidiaries or their respective
employees and (d) there are no actions, suits, charges, demands, claims,
counterclaims or proceedings pending or, to the best of the Borrower’s
knowledge, threatened against the Borrower or any of its Restricted
Subsidiaries, by or on behalf of, or with, its employees.

 

Section 4.14.        [Reserved].

 

Section 4.15.        [Reserved].

 

SECTION 4.14. Indebtedness. Schedule 7.01 is a complete and correct list of each
credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any of its Subsidiaries, in each
case, outstanding as of the Restatement Date (other than the Loan Documents (as
defined in the Original Credit Agreement)), and the aggregate principal or face
amount outstanding or that may become outstanding under each such arrangement is
correctly described in Schedule 7.01.

 

SECTION 4.15. Liens. Schedule 7.02 is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding as of the Restatement Date
(other than the Liens under the Loan Documents (as defined in the Original
Credit Agreement)) and covering any property of the Borrower or any of its
Subsidiaries, and the aggregate Indebtedness se-cured (or that may be secured)
by each such Lien and the property covered by each such Lien is correctly
described in Schedule 7.02.

 

Section 4.16.        Restricted Subsidiaries. Schedule 4.16 is a complete and
correct list of all of the Restricted Subsidiaries of the Borrower as of the
RestatementAmendment No. 2 Effective Date, together with, for each such
Restricted Subsidiary, (a) the jurisdiction of organization of such Restricted
Subsidiary, (b) each Person holding ownership interests in such Restricted
Subsidiary and (c) the nature of the ownership interests held by each such
Person and the percentage of ownership of such Restricted Subsidiary represented
by such ownership interests. Except as disclosed in Schedule 4.16 as of the
Amendment No. 2 Effective Date, (i) each of the Borrower and its Restricted
Subsidiaries owns, free and clear of Liens (other than Liens arising by
operation of law or created pursuant to the Security Documents), and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in Schedule 4.16, (ii) all of the issued and outstanding
Capital Stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (iii) there are no out-standingoutstanding
Equity Rights with respect to such Person.

 



 - 81 - 

 

Section 4.17.        Solvency. The Borrower is and, after giving effect to the
making of each Loan and the use of proceeds thereof, will be Sol-ventSolvent.

 

Section 4.18.        [Reserved].

 

Section 4.19.        Anti-Terrorism/Anti-Corruption Laws.

 

(a)                Anti-Terrorism Laws. Neither the Borrower nor any of its
Restricted Subsidiaries and, to the knowledge of the Borrower, none of its
Affiliates and none of the respective officers, directors, brokers or agents of
the Borrower, or such Restricted Subsidiary or Affiliate has violated or is in
violation of Anti-Terrorism Laws.

 

(b)               Anti-Corruption Laws. Neither the Borrower nor any of its
Restricted Subsidiaries and, to the knowledge of the Borrower, none of the
respective officers, directors, brokers or agents of the Borrower or such
Restricted Subsidiary has violated or is in violation of any Anti-Corruption
Laws, where such violation could reasonably be expected to result in a material
liability on the part of the Borrower or any of its Restricted Subsidiaries.

 

(c)                (b) Embargoed Persons. Neither the Borrower nor any of its
Restricted Subsidiaries and, to the knowledge of the Borrower, none of its
Affiliates and none of the respective officers, directors, brokers or agents of
such Loan Party, such Subsidiary or such Affiliate that is or such Restricted
Subsidiary acting or benefiting in any capacity in connection with the Loans is
an Embargoed Person. Neither Borrower nor any of its Restricted Subsidiaries
engages in any dealings or transactions with an Embargoed Person.

 

(d)               (c) Use of Proceeds. Neither the Borrower nor any of its
Restricted Subsidiaries and, to the knowledge of the Borrower, none of its
Affiliates and none of the respective officers, directors, brokers or agents of
the Borrower, such Restricted Subsidiary or such Affiliate acting or benefiting
in any capacity in connection with the Loans (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Embargoed Person or in violation of any
Anti-Corruption Laws, (ii) deals in, or otherwise engages in any transaction
related to, any property or interests in property blocked pursuant to any
Anti-Terrorism Law or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 



 - 82 - 

 

Section 4.20.        Security Documents.

 

(a)                Security Agreement. The Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral and, (i) upon the filing of financing statements and other
filings in appropriate form in the offices specified on Schedule 7 to the
Perfection Certificate dated the Effective Date and (ii) upon the taking of
possession or control by the Collateral Agent of the Security Agreement
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement), the Liens created by the Security Agreement
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the grantors in the Security Agreement Collateral (other
than such Security Agreement Collateral in which a security interest cannot be
granted or cannot be perfected by filing financing statements, possession or
control (to the extent required by the Security Agreement) under the UCC as in
effect at the relevant time in the relevant jurisdiction), in each case subject
to no Liens other than Permitted Liens.

 

(b)               PTO Filing; Copyright Office Filing. Upon the filing of the IP
Security Agreements in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, the Liens created by such IP
Security Agreements shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Trademark and Patents (each as defined in the applicable IP Security Agreement)
registered or applied for with the United States Patent and Trademark Office or
Copyrights (as defined in the applicable IP Security Agreement) registered or
applied for with the United States Copyright Office, as the case may be, in each
case subject to no Liens other than Permitted Liens.

 

(c)                Valid Liens. Each Security Document delivered pursuant to
Section 6.13 will, upon execution and delivery thereof, be effective to create
in favor of the Collateral Agent, for the benefit of the Secured
Par-tiesParties, legal, valid and enforceable Liens on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and (i) when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law and (ii) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by any Security Document), such Security Document will
constitute fully perfected first priority Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Collateral (other than
Collateral in which a security interest cannot be granted or cannot be perfected
by filing financing statements, possession or control (to the extent required by
the Security Agreement) under the UCC), in each case subject to no Liens other
than Permitted Liens.

 

Section 4.21.        Insurance. All insurance maintained by the Loan Parties is
in full force and effect, all premiums have been duly paid, no Loan Party has
received notice of violation or cancellation thereof, and the use, occupancy and
operation of the Real Property comply with all insurance requirements, and there
exists no default under any insurance requirement, in each case, where the
failure to comply with the foregoing could reasonably be expected to result in a
Material Adverse Effect. Each Loan Party has insurance in such amounts and
covering such risks and liabilities as are customary for companies of a similar
size engaged in similar businesses in similar locations.

 



 - 83 - 

 

Article V

CONDITIONS

 

Section 5.01.        Conditions of Initial Credit Extensions on the Amendment
No. 2 Effective Date. The obligations of the Lenders to make the initial Loans
and of the Issuing Lender to issue or continue its initial Letters of Credit
hereunder shall not become effective until the date on which (i) the
Administrative Agent and the Collateral Agent shall have received each of the
following documents set forth in Section 3 of Amendment No. 2, each of which
shall be satisfactory to the Administrative Agent in form and substance and (ii)
each of the other conditions set forth in Section 3 of Amendment No. 2 shall
have been satisfied (or such condition shall have been waived in accordance with
Section 10.05):.

 

(a) Executed Counterparts. From each party hereto, a counterpart of this
Agreement.

 

(b) Opinion of Counsel to the Loan Parties. A written opinion (addressed to the
Administrative Agent and the Lenders and dated the Restatement Date of Wilmer
Cutler Pickering Hale and Dorr LLP, counsel for the Loan Parties, substantially
in the form of Exhibit E and Brownstein Hyatt Farber Schreck, LLP, special
Nevada counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent, and covering such other matters
relating to the Loan Parties, this Agreement or the Transactions as the
Administrative Agent shall reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinions to the Lenders and the Administrative
Agent).

 

(c) Officer’s Certificate. A certificate, dated the Restatement Date and signed
by a senior executive officer of the Borrower, confirming compliance with the
conditions precedent set forth in Sections 5.02(a) and (b).

 

(d) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
Transactions and any other legal matters relating to the Loan Parties, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

 

(e) Solvency Certificate. A Solvency Certificate, dated the Restatement Date,
signed by the chief financial officer of the Borrower.

 

(f) Lien Searches. Certified copies of requests for information or searches
dated a date reasonably near the date hereof listing all effective financing
statements and tax and judgment Liens which name or evidence any Loan Party
(under its name or any previous name) as transferor or debtor, together with
copies of such financing statements or other evidence of Liens.

 

(g) Substantially concurrently with the Restatement Date, the repayment in full
of the Existing Term Loan Facility.

 



 - 84 - 

 

(h) Financial Statements. The Historical Financial Statements.

 

(i) Patriot Act. All documentation and information as is reasonably requested in
writing at least 3 days prior to the Restatement Date by the Administrative
Agent about the Loan Parties to the extent required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA PATRIOT Act.

 

(j) Borrowing Request. A Borrowing Request or letter of credit request, as
applicable, relating to the initial credit extensions hereunder.

 

(k) Fees and Expenses. Payment in full in cash of all fees and expenses required
to be paid hereunder and the Engagement Letter and invoiced two days prior to
the Restatement Date.

 

Section 5.02.        Each Credit Event. The obligation of each Lender to make
any Loan (other than in the case of clause (a) or (b) with respect to a
Borrowing under Section 2.19), and of the Issuing Lender to issue, amend, renew
or extend any Letter of Credit, are additionally subject to the satisfaction of
the following conditions:

 

(a)                the representations and warranties of the Borrower set forth
in Article IV, and of each Loan Party in each of the other Loan Documents to
which it is a party, shall be true and correct on and as of the date of such
Loan or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such date); and

 

(b)               at the time of and immediately after giving effect to such
Loan or the issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, no Default shall have occurred and be continuing.; and

 

(c)                the Administrative Agent shall have received a Borrowing
Request or letter of credit request, as applicable, relating to each credit
extension hereunder.

 

Each such Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in clauses (a) and
(b) of the immediately preceding sentence.

 

In addition to the other conditions precedent herein set forth, if any Revolving
Credit Lender becomes, and during the period it remains, a Defaulting Lender,
the Issuing Lender will not be required to issue any Letter of Credit or to
amend any outstanding Letter of Credit, and the Swingline Lender will not be
required to make any Swingline Loan, unless the Issuing Lender or the Swingline
Lender, as the case may be, is satisfied that any exposure that would result
therefrom is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Col-lateralizationCollateralization or a
combination thereof satisfactory to the Issuing Lender or the Swingline Lender
in its sole discretion, in each case, in accordance with Section 2.20.

 



 - 85 - 

 

Article VI

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and, all fees payable hereunder and all other Obligations
(other than indemnification obligations not yet due and payable and Obligations
under clauses (b) and (c) of the definitions of Obligations) shall have been
paid in full and all Letters of Credit shall have expired or terminated without
any being drawn, or have been Cash Collateralized in the amount required
hereunder and all LC Disbursements shall have been reimbursed (the “Termination
Date”), the Borrower covenants and agrees with the Lenders that:

 

Section 6.01.        Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent (which shall promptly furnish to each
Lender):

 

(a)                within 90 days (or, in the case of the Fiscal Year ended
December 31, 2016, within 180 days) after the end of each Fiscal Year of the
Borrower (or such later date as may be applicable if any Rule 12b-25 of the
Exchange Act extension is made pursuant to the filing of a Form 12b-25 as
required pursuant to the Exchange Act), the audited consolidated balance sheet
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous Fiscal Year, all
reported on by KPMG LLP or other independent public accountants of recognized
national standing (which opinion shall be without a “going concern” or like
qualification or exception, other than solely with respect to an upcoming
maturity date of Indebtedness otherwise permitted hereunder or a potential
inability to satisfy a financial covenant, and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

(b)               within 45 days (or, in the case of the fiscal quarter ending
March 31, 2017, simultaneously with the delivery of the audit for the Fiscal
Year ended December 31, 2016 as required by Section 6.01(a) hereof) after the
end of the first three fiscal quarters of the Borrower (or such later date as
may be applicable if any Rule 12b-25 of the Exchange Act extension is made
pursuant to the filing of a Form 12b-25 as required pursuant to the Exchange
Act), the consolidated balance sheets and related consolidated statements of
income and cash flows of the Borrower and its Subsidiaries as of the end of and
for such fiscal quarter and the then elapsed portion of the Fiscal Year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous Fiscal Year, all certified by a Responsible Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; (it being understood that the delivery
by the Borrower of quarterly reports on Form 10-Q of the Borrower shall satisfy
the requirements of this Section 6.01(b) to the extent such quarterly reports
include the information specified herein);

 



 - 86 - 

 

(c)                concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Responsible Officer
(i) certifying as to whether a Default has occurredthen exists and, if a Default
has occurredthen exists, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 7.11 and, in the
case of audited financial statements, setting forth reasonably detailed
calculations demonstrating Excess Cash Flow and, (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
most recent audited financial statements of the Borrower referred to in
Section 4.04(a) or delivered pursuant to Section 6.01(a) and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iv) listing each Unrestricted Subsidiary as
of the last day of such reporting period and of any new Restricted Subsidiary of
the Borrower formed or acquired during such reporting period;

 

(d)               promptly upon receipt thereof, copies of all other reports
submitted to the Borrower by its independent certified public accountants in
connection with any annual or interim audit or review of the books of the
Borrower made by such accountants;

 

(e)                promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Restricted Subsidiary with the SEC, or any Governmental
Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be; and

 

(f)                promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Restricted Subsidiary, or compliance with the terms of
this Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request. Notwithstanding anything to the contrary in this
Section 6.01, neither the Borrower nor any Restricted Subsidiary will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (1) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable laws or any binding agreement not
entered into in contemplation of avoiding such inspection and disclosure rights,
(2) that is subject to attorney client or similar privilege or constitutes
attorney work product, (3) in respect of which the Borrower or any Restricted
Subsidiary owes confidentiality obligations to any third party not entered into
in contemplation of avoiding such inspection and disclosure; provided that, with
respect to this clause (3), the Borrower shall (A) make the Administrative Agent
aware of such confidentiality obligations (to the extent permitted under the
applicable confidentiality obligation) and (B) use commercially reasonable
efforts to communicate the relevant information in a way that does not violate
such confidentiality obligations, or (4) that constitutes non-financial trade
secrets or non-financial proprietary information of the Borrower or any
Restricted Subsidiary thereof and/or any of its customers and/or any of its
suppliers; and

 

(g)               simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above, a
summary of the pro forma adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements.

 



 - 87 - 

 

Documents required to be delivered pursuant to this Section 6.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or a representative thereof)
posts such documents (or provides a link thereto) at www.hms.com; provided that,
other than with respect to items required to be delivered pursuant to Section
6.01(e) above, the Borrower shall promptly notify (which notice may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents at www.hms.com and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents; (ii)
on which such documents are delivered by the Borrower to the Administrative
Agent for posting on behalf of the Borrower on IntraLinks, SyndTrak or another
relevant secure website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); (iii) on which such documents are faxed
to the Administrative Agent (or electronically mailed to an address provided by
the Administrative Agent); or (iv) with respect to any item required to be
delivered pursuant to Section 6.01(a), (b) or (e) above in respect of
information filed by the Borrower with any securities exchange or with the SEC
or any analogous Governmental Authority or private regulatory authority with
jurisdiction over matters relating to securities, on which such items have been
made available on the SEC website or the website of the relevant analogous
governmental or private regulatory authority.

 

Section 6.02.        Notices of Material Events. The Borrower will furnish to
the Administrative Agent and(which shall promptly furnish to each Lender) prompt
written notice of the following:

 

(a)                promptly after any senior executive officer of the Borrower
obtains knowledge thereof, the occurrence of any Default;

 

(b)               the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Restricted Subsidiaries, other than disputes in the
ordinary course of business or, whether or not in the ordinary of business,
disputes involving amounts exceeding $10,000,000that could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                the occurrence of any ERISA Event that, individually or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect; and

 

(d)               any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

Section 6.03.        Existence; Conduct of Business. The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except to the extent that the failure to do so,
other than with respect to the Borrower, would not reasonably be expected to
result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.03 or any Disposition permitted by Section 7.04.

 



 - 88 - 

 

Section 6.04.        Payment of Taxes and Other Obligations. The Borrower will,
and will cause each of its Restricted Subsidiaries to, pay its obligations,
including Tax liabilities before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being con-testedcontested in
good faith by appropriate proceedings and the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make such payment could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

Section 6.05.        Maintenance of Properties. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear and casualty/condemnation excepted.

 

Section 6.06.        Maintenance of Insurance. The Borrower will, and will cause
each of its Restricted Subsidiaries to, maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, which shall be endorsed
or (i) provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least 30 days (or, in the
case of non-payment, 10 days) after receipt by the Collateral Agent of written
notice thereof, and (ii) name the Collateral Agent as mortgagee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of general liability insurance) or loss payee (in the case of property
insurance), as applicable, and (iii) be reasonably satisfactory in all other
respects to the Collateral Agent. If any portion of any Mortgaged Property is at
any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent..

 

Section 6.07.        Books and Records. The Borrower will, and will cause each
of its Restricted Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in accordance with GAAP are made of all
dealings and transactions in relation to its business and activities.

 

Section 6.08.        Inspection Rights. The Borrower will, and will cause each
of its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at the expense of the Borrower and at such
reasonable times; provided that the Administrative Agent and each Lender shall
be limited to one such visit or inspection each during any Fiscal Year, except
that such limitation shall not apply at any time aan Event of Default has
occurred and is continuing. Notwithstanding anything to the contrary in this
Section 6.08, neither the Borrower nor any Restricted Subsidiary will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (1) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable laws, (2) that is subject to attorney
client or similar privilege or constitutes attorney work product, (3) in respect
of which the Borrower or any Restricted Subsidiary owes confidentiality
obligations to any third party not entered into in contemplation of avoiding
such inspection and disclosure; provided that, with respect to this clause (3),
the Borrower shall (A) make the Administrative Agent aware of such
confidentiality obligations (to the extent permitted under the applicable
confidentiality obligation) and (B) use commercially reasonable efforts to
communicate the relevant information in a way that does not violate such
confidentiality obligations, or (4) that constitutes non-financial trade secrets
or non-financial proprietary information of the Borrower or any Restricted
Subsidiary thereof and/or any of its customers and/or any of its suppliers.

 



 - 89 - 

 

Section 6.09.        Lender MeetingsCalls. The Borrower will, (a) within 510
days after delivery of the financial information described in Section 6.01(a)
are required to be delivered(and at a time and on the date which is reasonably
acceptable to the Borrower,) and (b) at the request of the Administrative Agent
or Required Lenders, hold a meeting by conference call (the costs of such call
to be paid by the Borrower) with all Lenders who choose to attend such meeting,
at which meeting shall be reviewed the financial results of the previous Fiscal
Year; provided that, unless an Event of Default exists, such meeting shall occur
no more than once per Fiscal Year.

 

Section 6.10.        [Reserved].

 

Section 6.11.        Compliance with Laws and Contractual Obligations. The
Borrower will, and will cause each of its Restricted Subsidiaries to, comply
with all Requirements of Law (including any Environmental Laws) applicable to it
or its property, and all Contractual Obligations binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 6.12.        Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Credit Loans to be made on the Restatement Date will be used to pay
down any amount outstanding under the Existing Term Loan Facility and to pay
related fees and expenses. The proceeds of the Revolving Credit Loans made after
the Restatement Date, and the Letters of Credit issued hereunder, will be used
for general corporate purposes of the Borrower and its Restricted Subsidiaries,
including acquisitions and for any other purposes permitted hereunder. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. No part of the proceeds of any Loan will be
used directly, or to the knowledge of the Borrower, indirectly (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Embargoed Person to the extent such activities, businesses or transaction would
be prohibited if conducted by a corporation incorporated in the United States,
or (iii) in any manner that would result in the violation of any Sanctions
applicable to the Borrower or any of its Restricted Subsidiaries.

 



 - 90 - 

 

Section 6.13.        Additional Guarantors; Further Assurances.

 

(a)                Guarantors. The Borrower will take such action, and will
cause each of its wholly-owned Domestic Subsidiaries (other than Immaterial
Subsidiariesan Excluded Subsidiary) to take such action, from time to time as
shall be necessary to ensure that such Domestic Subsidiaries of the Borrower are
“Guarantors” hereunder. Without limiting the generality of the foregoing, in the
event that the Borrower or any of its Subsidiaries shall form or acquire any new
wholly-owned Domestic Subsidiary (other than an ImmaterialExcluded Subsidiary)
that shall constitute a Subsidiary hereunder or any Domesticor any wholly-owned
Restricted Subsidiary that is a Domestic Subsidiary shall cease to be an
Immaterial Subsidiary, the Borrower and its Restricted Subsidiaries will cause
such Domestic Subsidiary to, within 30 days ofthe later of (x) the delivery of
the next compliance certificate under Section 6.01(c) following such event or
(y) 30 days (or such longer period as to which the Administrative Agent may
agree) after such event:

 

(i)                 become a “Guarantor” hereunder, and a “Securing Party” under
the Security Agreement pursuant to a Subsidiary Joinder Agreement;

 

(ii)               cause such Domestic Subsidiary to take such action (including
delivering such shares of stock, executing and delivering such UCC financing
statements) as shall be necessary to create and perfect valid and enforceable
first priority Liens on substantially all of the personal property of such new
Restricted Subsidiary as collateral security for the obligations of such new
Restricted Subsidiary hereunder to the extent required pursuant to the Security
Agreement; and

 

(iii)             deliver such proof of corporate action, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered by the Loan Parties pursuant to Section 5.01 on the Restatement Date
as the Administrative Agent shall reasonably request.

 

In addition, promptly but in no event later than 30 days followingthe later of
(x) the delivery of the next compliance certificate under Section 6.01(c)
following such event or (y) 30 days (or such longer period as to which the
Administrative Agent may agree) after the formation or acquisition of a Foreign
Subsidiary (which period may be extended by the Administrative Agent in its sole
discretion), the Borrower will take such action, and will cause each of its
Domestic Subsidiaries (other than Immaterial Subsidiariesany Excluded
Subsidiary) to take such action, from time to time as shall be necessary to
ensure that 65% of the equity interests of each Foreign Subsidiary that is
directly owned by the Borrower or any Domestic Subsidiary Guarantor (a
“First-Tier Foreign Subsidiary”) shall be pledged in favor of the Administrative
Agent (or a sub-agent thereof) for the benefit of the LendersSecured Parties,
pursuant to the Security Agreement or such other pledge or similar agreement as
the Administrative Agent shall reasonably request (and in that connection
Borrower will, and will cause such Domestic SubsidiaryGuarantor to, comply with
the other requirements of this Section); provided that in no event will any
foreign law-governed security or pledge agreements be required.

 



 - 91 - 

 

(b)               Further Assurances. The Borrower will, and will cause each of
its Restricted Subsidiaries (other than ImmaterialExcluded Subsidiaries) to take
such action from time to time as shall reasonably be requested by the
Administrative Agent or Collateral Agent to effectuate the purposes and
objectives of this Agreement and to confirm the validity, perfection and
priority of the Lien of the Security Documents. Without limiting the foregoing,
but subject to the 65% limitation in the last paragraph of Section 6.13(a), in
the event that any additional Capital Stock shall be is-suedissued by any
Domestic Subsidiary or First-Tier Foreign Subsidiary (other than an Immaterial
Subsidiary), the Loan Parties agree forthwith to deliver to the Collateral Agent
pursuant to the Security Agreement the certificates evidencing such shares of
stock (if any), accompanied by undated stock powers executed in blank and to
take such other action as the Administrative Agent or Collateral Agent shall
request to perfect the security interest created therein pursuant to the
Security Agreement.

 

(c) Mortgages. Promptly grant to the Collateral Agent, within 30 days of the
acquisition there-of, a security interest in and Mortgage on each Real Property
owned in fee by such Loan Party as is acquired by such Loan Party after the
Restatement Date and that, together with any improvements thereon, individually
has a fair market value of at least $5,000,000. Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Liens or other Liens
acceptable to the Collateral Agent. The Mortgages or instruments related thereto
shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Collateral Agent such documents as the Administrative Agent or
the Collateral Agent shall require to confirm the validity, perfection and
priority of the Lien of any Mortgage against such after-acquired Real Property
(including a title policy, a sur-vey, flood determination and local counsel
opinion and such other documents as are reasonably required by the
Administrative Agent or the Collateral Agent (in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent) in respect of
such Mortgage).

 

(c)                Mortgages. For the avoidance of doubt, no mortgage, deed of
trust or any other document, creating and evidencing a lien on owned Real
Property shall be required and shall not be considered part of the Collateral.

 

Section 6.14.        Qualified ECP Guarantors. Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Guarantor to honor all of its obligations under this
Guarantee in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 6.14 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 6.14, or otherwise under the Guarantee, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section 6.14 shall remain in full force and effect until a discharge
of the Obligations. Each Qualified ECP Guarantor intends that this Section 6.14
constitute, and this Section 6.14 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 



 - 92 - 

 

Section 6.15.        Designation of Subsidiaries. The board of directors (or
equivalent governing body) or any committee thereof of the Borrower shall only
designate or redesignate a Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary after the Amendment No. 2
Effective Date by written notice from the Borrower to the Administrative Agent
if such designation or redesignation is in compliance with the following
applicable conditions (subject to Section 1.04(a)): (i) immediately before and
after such designation (or redesignation), (x) no Event of Default shall have
occurred and be continuing or shall exist after giving effect to such
designation (including after giving effect to the reclassification of
Investments in, Indebtedness of and Liens on the assets of, the applicable
Restricted Subsidiary or Unrestricted Subsidiary), and (y) the Borrower shall be
in compliance with Section 7.11 on a Pro Forma Basis, (ii) no Subsidiary may be
designated (or redesignated) as an Unrestricted Subsidiary if, after such
designation (or redesignation), it would be a “Restricted Subsidiary” for the
purpose of any Incremental Equivalent Debt, (iii) the designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower (or its applicable Restricted Subsidiary) therein at the date of
designation in an amount equal to the portion of the fair market value of the
net assets of such Restricted Subsidiary attributable to the Borrower’s (or its
applicable Restricted Subsidiary’s) equity interest therein as reasonably
estimated by the Borrower (and such designation shall only be permitted to the
extent such Investment is permitted under Section 7.06), (iv) as of the date of
the designation thereof, no Unrestricted Subsidiary shall own any Capital Stock
in any Restricted Subsidiary of the Borrower (unless such Restricted Subsidiary
is also designated as an Unrestricted Subsidiary) or hold any Indebtedness of or
any Lien on any property of the Borrower or its Restricted Subsidiaries (unless
the Borrower or such Restricted Subsidiary is permitted to incur such
Indebtedness or Liens in favor of such Unrestricted Subsidiary pursuant to
Sections 7.01 and 7.02), (v) the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence or making, as applicable,
at the time of designation of any then-existing Investment, Indebtedness or Lien
of such Restricted Subsidiary, as applicable; provided that upon a redesignation
of any Unrestricted Subsidiary as a Restricted Subsidiary, the Borrower shall be
deemed to continue to have an Investment in the resulting Restricted Subsidiary
in an amount (if positive) equal to (a) the Borrower’s “Investment” in such
Restricted Subsidiary at the time of such redesignation, less (b) the portion of
the fair market value of the net assets of such Restricted Subsidiary
attributable to the Borrower’s equity therein at the time of such redesignation,
and (vi) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Borrower,
certifying compliance with the applicable requirements of the preceding
clauses (i) through (v) of this Section 6.15.

 

 

Article VII

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 



 - 93 - 

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

Section 7.01.        Indebtedness. The Borrower will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)                Indebtedness of the Loan Parties created hereunder and under
the other Loan Documents;

 

(b)               Indebtedness of the Loan Parties existing on the date hereof
and set forth on Schedule 7.01 and any refinancings, replacements or renewals
thereof; provided that (A) any such refinancing Indebtedness is in an aggregate
principal amount not greater than the aggregate principal amount of the
Indebtedness being renewed, replaced or refinanced, plus the amount of any
premiums required to be paid thereon and reasonable fees and expenses associated
therewith and (B) such refinancing Indebtedness has a later or equal final
maturity and longer or equal weighted average life than the Indebtedness being
renewed, replaced or refinanced;

 

(c)                (i) Indebtedness of any Loan Party owing to any other Loan
Party and (ii) Indebtedness of any Subsidiary that is not a Loan Party owing to
the Borrower or any Subsidiary; provided that the aggregate principal amount of
Indebtedness owing to the Loan Parties under clause (ii) above, together with
(x) the aggregate amount of Investments by the Loan Parties in Subsidiaries that
are not Loan Parties under Section 7.06(c)(ii) and (y) the aggregate principal
amount of Permitted Acquisition Consideration paid for Permitted Acquisitions of
or in any Subsidiary that shall not be or, after giving effect to such Permitted
Acquisition, shall not become a Guarantor under Section 7.06(g), shall not
exceed $25,000,000 at any time outstanding;the Borrower or any Restricted
Subsidiary owing to the Borrower or any other Restricted Subsidiary to the
extent constituting an Investment permitted by Section 7.06; provided that any
Indebtedness of a Loan Party to any Restricted Subsidiary that is not a Loan
Party shall be subordinated to the Obligations pursuant to terms reasonably
satisfactory to the Collateral Agent;

 

(d)               Indebtedness of the Borrower or any Restricted Subsidiary
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof in an amount not to exceed the
greater of $50,000,000, and 45% of pro forma Consolidated EBITDA as of the most
recently ended Reference Period and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that such Indebtedness is incurred prior to, at the time of or within
90 days after such acquisition or the completion of such construction or
improvement;

 

(e)                Indebtedness of any Person that becomes a(or encumbers any
assets acquired by) a Restricted Subsidiary after the date hereof; provided that
(i) such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary or such assets are acquired and is not created in contemplation of or
in connection with such Person becoming a Restricted Subsidiary and (ii) the sum
of (x) the aggregate principal amount of Indebtedness permitted by this clause
(e) plus (y) the aggregate sales price in respect of Sale/Leaseback Transactions
incurred under Section 7.12 shall not exceed $15,000,000 at any time
outstanding;or acquisition of such assets;

 



 - 94 - 

 

(f) other Indebtedness not described in the foregoing clauses (a) through (e)
and clauses (g) and (h) in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding;

 

(f)                (g) Indebtedness under Swap Agreements with respect to
interest rates, foreign currency exchange rates or commodity prices, in each
case not entered into for speculative purposes; and

 

(g)               Incremental Equivalent Debt;

 

(h)               Indebtedness of the Borrower or any of its Restricted
Subsidiaries arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn by the Borrower or
such Restricted Subsidiary in the ordinary course of business against
insufficient funds so long as such Indebtedness is promptly repaid;

 

(i)                 Indebtedness incurred by the Borrower or any Restricted
Subsidiary in the form of customary obligations under indemnification,
incentive, non-compete, deferred compensation, or other similar arrangements in
the ordinary course of business (including in connection with any Permitted
Acquisition or any other Investment permitted hereunder and including to any
current or former directors, officers and employees of the Borrower or any of
its Restricted Subsidiaries);

 

(j)                 Indebtedness in respect of (i) statutory obligations, bids,
leases, governmental contracts, trade contracts, performance, surety, stay,
customs, appeal, performance and/or return of money bonds, completion guarantees
and similar obligations not in connection with money borrowed, in each case,
provided in the ordinary course of business or consistent with past practice,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business or consistent with past practice and (ii)
letters of credit, bank guarantees, surety bonds, performance bonds or similar
instruments to support any of the foregoing;

 

(k)               Indebtedness in respect of any bankers’ acceptance, bank
guarantees, letter of credit, warehouse receipt or similar facilities or surety
bonds, performance bonds or similar instruments entered into or incurred in the
ordinary course of business in respect of workers compensation claims,
unemployment insurance, other types of social security, vacation pay, health or
disability benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims or similar obligations;

 

(l)                 Indebtedness in respect of overdraft facilities, employee
credit card programs, netting services, automatic clearinghouse arrangements and
other cash management and similar arrangements and in respect of incentive,
supplier finance or similar programs, in each case, in the ordinary course of
business;

 

(m)             [Reserved];

 

(n)               Indebtedness consisting of (i) obligations to pay insurance
premiums, (ii) take or pay obligations contained in supply agreements and (iii)
obligations to reacquire assets or inventory in connection with customer
financing arrangements, in each case, in the ordinary course of business;

 



 - 95 - 

 

(o)               Indebtedness supported by a letter of credit in a principal
amount not to exceed the face amount of such letter of credit;

 

(p)               Guarantee obligations incurred in the ordinary course of
business in respect of obligations to or of suppliers, customers, franchisees,
lessors, licensees, sublicensees or distribution partners to the extent
constituting an Investment permitted under Section 7.06(j)(ii);

 

(q)               Indebtedness arising from any agreement providing for
indemnification, adjustment of purchase price or similar obligations (including
contingent earn-out obligations) incurred in connection with any Disposition or
Acquisition permitted hereunder or consummated prior to the Amendment No. 2
Effective Date or any other purchase of assets or Capital Stock;

 

(r)                 [reserved];

 

(s)                (h) (i) other Indebtedness not described in the foregoing
clauses (a) through (gr); provided that both (x) immediately prior to and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing, (y) after giving effect to the incurrence of such Indebtedness the
Borrower shallwill be in compliance with a Consolidated Leverage Ratio that is
0.25 less than the Consolidated Leverage Ratio for the relevant period set forth
in Section 7.11(a), and (z) the maturity of such Indebtedness at the time of
incurrence shall not be earlier then 91 days following the latest maturity date
of the Revolving Credit Loans and the Additional Debt Requirements are satisfied
and (ii) any Indebtedness incurred to refinance, extend, renew, or replace
Indebtedness incurred under clause (i) above; provided that (A) any such
refinancing Indebtedness is in an aggregate principal amount not greater than
the aggregate principal amount of the Indebtedness being renewed, replaced or
refinanced, plus the amount of any accrued but unpaid interest plus premiums
required to be paid thereon and reasonable fees and expenses associated
therewith, (B) such refinancing Indebtedness has a later or equal final maturity
and longer or equal weighted average life to maturity of suchthan the
Indebtedness at the time of incurrence shall not be shorter than that of the
latest maturity date of the Revolving Credit Loans.being renewed, replaced or
refinanced, (C) if the Indebtedness being renewed, replaced or refinanced is
secured by Liens on any Collateral (x) on a pari passu basis with the Liens on
the Collateral securing the Obligations or otherwise, then such refinancing
Indebtedness shall be (a) secured by Liens on any Collateral on a pari passu or
junior basis with respect to the remaining Obligations hereunder and shall be
subject to an Acceptable Intercreditor Agreement, or (b) shall be unsecured, and
(y) on a junior basis with the Liens on the Collateral securing the Obligations
or otherwise, then such refinancing Indebtedness shall be (a) secured by Liens
on any Collateral on a junior basis with respect to the remaining Obligations
hereunder and shall be subject to an Acceptable Intercreditor Agreement, or (b)
shall be unsecured; provided, however, that in each case, if such refinancing
Indebtedness is secured, it shall not be secured by any assets other than the
Collateral, (D) if the Indebtedness being renewed, replaced or refinanced is
subordinated in right of payment to the Obligations under the Loan Documents,
then such refinancing Indebtedness shall be subordinated in right of payment to
the Obligations under the Loan Documents, and (E) if the Indebtedness being
refinanced, refunded or replaced is Guaranteed, the refinancing Indebtedness
shall be Guaranteed by the same guarantors that are (or would have been),
immediately prior to such refinancing, refunding or replacing, guarantors of the
Indebtedness being so refinanced, refunded or replaced; and

 



 - 96 - 

 

(t)                 other Indebtedness not described in the foregoing
clauses (a) through (s) in an aggregate principal amount not exceeding the
greater of $25,000,000 at any time outstanding and 20% of pro forma Consolidated
EBITDA as of the most recently ended Reference Period.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness with the same terms as the
underlying Indebtedness shall not be deemed to be an incurrence of Indebtedness
for purposes of this Section 7.01. Premiums, interest, fees and expenses
incurred in connection with an obligation described in clauses (a) through (t)
above shall not, themselves, be deemed to be included as Indebtedness for
purposes of calculating the baskets set forth above.

 

Section 7.02.        Liens. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:

 

(a)                Liens created pursuant to the Loan Documents;

 

(b)               Permitted Liens;

 

(c)                any Lien on any property or asset of the Borrower or any of
its Restricted Subsidiaries existing on the date hereof and set forth on
Schedule 7.02 (excluding, however, following the making of the initial Loans
hereunder as of the Re-statementRestatement Date, Liens securing Indebtedness to
be repaid with the proceeds of such Loans, as indicated on Schedule 7.02);
provided that (i) no such Lien shall extend to any other property or asset of
the Borrower or any of its Restricted Subsidiaries and (ii) any such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals, replacements and combinations thereof that do not increase
the outstanding principal amount thereof or commitment therefor, in each case,
as in effect on the date hereof;

 

(d)               Liens on fixed or capital assets acquired, constructed or
improved by the Borrower or any Restricted Subsidiary; provided that (i) such
security interests secure Indebtedness permitted by Section 7.01(d), (ii) such
Liens and the Indebtedness secured thereby are incurred prior to, at the time of
or within 90 days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of acquiring, constructing or improving such fixed or capital assets
and (iv) such Liens shall not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;

 

(e)                any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Restricted Subsidiary or existing on
any property or asset of any Person that becomes a Restricted Subsidiary after
the date hereof prior to the time such Person becomes a Restricted Subsidiary;
provided that (i) such Lien secures Indebtedness permitted by Section 7.01(e),
(ii) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(iii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary (it being understood that individual financings of
the type permitted under Section 7.01(d) or (e) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates) and (iv) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the original outstanding principal
amount thereof (except to the extent otherwise permitted under Section 7.01);
and

 



 - 97 - 

 

(f)                Liens securing Indebtedness or other obligations in an
aggregate amount not exceeding the greater of $25,000,000 and 20% of pro forma
Consolidated EBITDA as of the most recently ended Reference Period at any time
outstanding.;

 

(g)               Liens securing Indebtedness permitted under Section 7.01(g) or
(s); provided that to the extent any Indebtedness incurred pursuant to
Section 7.01(s) is secured by Liens on the Collateral on a pari passu basis with
the Revolving Credit Facility, then after giving pro forma effect to the
incurrence of such Indebtedness, the First Lien Leverage Ratio shall not exceed
3.0:1.0; and provided further any such Liens are subject to the terms of an
Acceptable Intercreditor Agreement;

 

(h)               Liens arising out of customary conditional sales, installment
sales, title retention, consignment or similar arrangements for the sale or
purchase by the Borrower or any of its Restricted Subsidiaries of goods through
third parties in the ordinary course of business or by operation of law under
Article 2 of the UCC (or any similar Requirement of Law under any jurisdiction);

 

(i)                 licenses of intellectual property granted by the Borrower or
any Restricted Subsidiary in the ordinary course of business that do not
constitute a disposition of all substantial rights in such intellectual
property;

 

(j)                 rights of setoff or bankers’ liens of banks or other
financial institutions where the Borrower or any of its Restricted Subsidiaries
maintain deposits in the ordinary course of business;

 

(k)               Liens that are contractual rights of set-off (i) relating to
the establishment of depository relations with banks not given in connection
with the issuance of Indebtedness, (ii) relating to pooled deposit or sweep
accounts of the Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

 

(l)                 Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto;

 

(m)             precautionary or purported Liens evidenced by the filing of UCC
financing statements or similar financing statements under applicable
Requirements of Law relating solely to (i) operating leases or consignment or
bailee arrangements entered into in the ordinary course of business and/or (ii)
accounts receivable sold in the ordinary course of business as permitted under
this Agreement and pursuant to arrangements that are non-recourse to the
Borrower or any of its Restricted Subsidiaries (except for customary
representations, warranties, reporting and receivables servicing covenants and
indemnities in connection therewith);

 



 - 98 - 

 

(n)               (i) Liens on Capital Stock of joint ventures or
non-wholly-owned Unrestricted Subsidiaries securing capital contributions to, or
obligations of, such Persons and (ii) customary rights of first refusal and tag,
drag and similar rights in joint venture agreements and agreements with respect
to non-wholly-owned Subsidiaries;

 

(o)               Liens on cash and Cash Equivalents used to satisfy or
discharge Indebtedness; provided such satisfaction or discharge is not
prohibited hereunder;

 

(p)               Liens solely on any cash earnest money deposits made by the
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement with respect to any Investment permitted hereunder;

 

(q)               Liens on securities that are the subject of repurchase
agreements constituting Investments permitted under Section 7.06 arising out of
such repurchase transaction; and

 

(r)                 Liens (i) in favor of any Loan Party and/or (ii) granted by
any non-Loan Party in favor of any Restricted Subsidiary that is not a Loan
Party, in each case of the foregoing clauses (i) and (ii), securing intercompany
Indebtedness permitted under Section 7.01.

 

Section 7.03.        Mergers, Consolidations, Etc. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), except that:

 

(a)                any Restricted Subsidiary may be merged or consolidated with
or into the Borrower so long as (i) the Borrower is the surviving entity or
(ii) if the Borrower is not the surviving entity, such surviving entity (w) is a
wholly owned Domes-ticDomestic Subsidiary that is a direct or indirect parent of
each other Restricted Subsidiary of the Borrower, (x) enters into an assumption
agreement with respect to the Obligations of the Borrower reasonably
satisfactory to the Administrative Agent, (y) if requested by the Administrative
Agent, provides such evidence of power and authority and validity of such
assumed Obligations as the Administrative Agent may reasonably request, provided
that the Lien on and security interest in such property granted or to be granted
in favor of the Collateral Agent under the Security Documents shall be
maintained or created in accordance with Section 6.13 and (z) the Borrower
provides all documentation and information reasonably requested in writing by
the Administrative Agent about the successor Borrower to the extent required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act.

 

(b)               any Restricted Subsidiary may be merged or consolidated with
or into any other Restricted Subsidiary, so long as if any Restricted Subsidiary
party to such transaction is a Loan Party, the surviving entity thereof is or
becomes a Loan Party at the time of consummation of such merger or
consolidation, provided that the Lien on and security interest in such property
granted or to be granted in favor of the Collateral Agent under the Security
Documents shall be maintained or created in accordance with Section 6.13;

 



 - 99 - 

 

(c) liquidations or dissolutions of Subsidiaries that are not Loan Parties; and

 

(d) mergers or consolidations permitted by Section 7.06(c), (g) and (h).

 

(c)                any Restricted Subsidiary may liquidate or dissolve if
(i) the Borrower determines in good faith that such liquidation or dissolution
is in the best interests of the Borrower and is not materially disadvantageous
to the Lenders and (ii) to the extent such Restricted Subsidiary is a Loan
Party, any assets or business not otherwise disposed of or transferred in
accordance with Section 7.04 (or, in the case of any such business,
discontinued), shall be transferred to, or otherwise owned or conducted by, a
Loan Party after giving effect to such liquidation or dissolution; provided that
in the case of any liquidation or dissolution of any Loan Party that results in
a distribution of assets to any Restricted Subsidiary that is not a Loan Party,
such distribution shall be treated as an Investment and shall comply with
Section 7.06; and

 

(d)               (x) any merger, amalgamation, dissolution, liquidation or
consolidation, the purpose of which is to effect (i) any Disposition permitted
under Section 7.04 (other than in reliance on clause (i) thereof), (ii) any
Investment permitted under Section 7.06, or (iii) (A) the conversion of the
Borrower or any Restricted Subsidiary into another form of entity or (B) any
reorganization or reincorporation of (1) the Borrower or any Domestic Subsidiary
in another jurisdiction in the United States or (2) any Foreign Subsidiary in
the United States or any other jurisdiction; provided that in the case of this
clause (iii), so long as in the case of clause (iii), (x) no Event of Default
has occurred and is continuing or would result therefrom, (y) such conversion,
reorganization or reincorporation does not adversely affect the aggregate value
of the guarantee of the Obligations or the Collateral or the Secured Parties’
rights and remedies (taken as a whole) under the Loan Documents (in each case,
as reasonably determined by the Borrower in consultation with the Administrative
Agent) and (z) if reasonably requested by the Administrative Agent, customary
legal opinions, authorizing resolutions and other corporate documents as
reasonably requested by the Agents shall have been delivered to the
Administrative Agent.

 

(e)                Notwithstanding anything herein to the contrary and solely to
the extent not constituting a Change in Control, the Borrower may merge or
consolidate with or into any other Person so long as: (i) the Borrower shall be
the continuing or surviving corporation or, in the case of a merger or
consolidation in which the Borrower is not the continuing or surviving Person,
the Person formed by or surviving any such merger shall be an entity organized
or existing under the laws of the United States, any state thereof, or the
District of Columbia (the Borrower or such other Person, as the case may be,
being herein referred to as the “Successor Borrower”), (ii) no Event of Default
has occurred and is continuing at the date of such merger or consolidation or
would result from such merger or consolidation, (iii)(w) the Successor Borrower
enters into an assumption agreement with respect to the Obligations of the
Borrower reasonably satisfactory to the Administrative Agent, (x) if requested
by the Administrative Agent, provides such evidence of power and authority and
validity of such assumed Obligations as the Administrative Agent may reasonably
request; provided that the Lien on and security interest in such property
granted or to be granted in favor of the Collateral Agent under the Security
Documents shall be maintained or created in accordance with Section 6.13,
(y) the Successor Borrower provides all documentation and information reasonably
requested in writing by the Administrative Agent about the Successor Borrower to
the extent required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act and (z) upon its reasonable request, the
Administrative Agent shall have received customary legal opinions; and (ii) in
the case of any such merger, consolidation or amalgamation with or into any
Subsidiary Guarantor, either (A) such Subsidiary Guarantor shall be the
continuing or surviving Person or the continuing or surviving Person shall
expressly assume the guarantee obligations of the Subsidiary Guarantor in a
manner reasonably satisfactory to the Administrative Agent or (B) the relevant
transaction shall be treated as an Investment and shall comply with Section
7.06.

 



 - 100 - 

 

Section 7.04.        Dispositions. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, convey, sell, lease, transfer or
otherwise dis-posedispose of, in one transaction or a series of transactions,
any part of its business or property, whether now owned or hereafter acquired
(including receivables and leasehold interests), except:

 

(a)                obsolete, surplus or worn-out property, tools or equipment no
longer used or useful in its business;

 

(b)               any inventory or other property sold or disposed of in the
ordinary course of business and for fair consideration;

 

(c) any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its property to the Borrower or any wholly owned
Subsidiary of the Borrower that is a Guarantor;

 

(c)                (i) the Disposition, abandonment, cancellation or lapse of
intellectual property which, in the reasonable good faith determination of the
Borrower, is not material to the conduct of the business of the Borrower and its
Restricted Subsidiaries, or is no longer economical to maintain in light of its
respective use, in each case, in the ordinary course of business, (ii) the
cross-licensing or licensing of intellectual property, in the ordinary course of
business that does not constitute a disposition of all substantial rights in
such intellectual property and does not materially interfere with the business
of the Borrower and its Restricted Subsidiaries, taken as a whole, and (iii) the
contemporaneous exchange of property for property of a like kind to the extent
that the property received in such exchange is of a value substantially
equivalent to or greater than the value of the property exchanged;

 

(d)               the sale or issuance of (i) any Restricted Subsidiary’s
Capital Stock to the Borrower or any Guarantor or (ii) the Capital Stock of any
Restricted Subsidiary may be sold, transferred or otherwise disposed of to the
Borrower or any wholly owned Subsidiary of the Borrower that is not a Guarantor
to another Restricted Subsidiary that is not a Guarantor;

 

(e)                any Recovery Event; provided that the requirements of
Section 2.10(b), to the extent applicable, are complied with in connection
therewith;

 

(f)                the leasing, occupancy agreements or sub-leasing of property
that would not materially interfere with the required use of such property by
the Borrower or its Restricted Subsidiaries;

 

(g)               foreclosures or transfers of condemned property as a result of
the exercise of “eminent domain” or other similar policies to the respective
Governmental Authority or agency that has condemned same (whether by deed in
lieu of condemnation or otherwise) and transfers of properties that have been
subject to a casualty to the respective insurer of such property as part of an
insurance settlement;

 



 - 101 - 

 

(h)               Dispositions (including of Capital Stock) among the Borrower
and its Restricted Subsidiaries (upon voluntary liquidation or otherwise);
provided that (x) any such Disposition made by any Loan Party to any Person that
is not a Loan Party shall be treated as an Investment and otherwise made in
compliance with Section 7.06, and (y) any such Disposition from a Restricted
Subsidiary that is not a Guarantor to the Borrower or any Guarantor shall be for
no more than fair market value;

 

(i)                 Liens permitted by Section 7.02 and Restricted Payments
permitted by Section 7.07;

 

(j)                 [Reserved];

 

(k)               Dispositions of cash and Cash Equivalents in the ordinary
course of business and/or other assets that were Cash Equivalents when the
relevant original Investment was made in the ordinary course of business;

 

(l)                 Dispositions of accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business or in any
situation of a work-out or financial distress, in each case, of the Person owing
such accounts receivable;

 

(m)             terminations or the unwinding of any Swap Agreement permitted
hereunder;

 

(n)               any Foreign Subsidiary may issue Capital Stock to qualified
directors where required by applicable Requirements of Law or to satisfy other
applicable Requirements of Law with respect to ownership of Capital Stock in
Foreign Subsidiaries;

 

(o)               leases, subleases, licenses or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(p)               Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(q)               the Disposition of the Capital Stock in, Indebtedness of, or
other securities issued by, an Unrestricted Subsidiary;

 

(r)                 the expiration of any option agreement in respect of real or
personal property (or the termination of any lease or license thereof) and any
surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or litigation claims (including in tort) in the
ordinary course of business;

 

(s)                Dispositions of non-core assets and sales of fee-owned real
property, in each case acquired in any Acquisition permitted hereunder which,
within 180 days of the date of such acquisition, are designated in writing to
the Administrative Agent as being held for sale and not for the continued
operation of the Borrower or its Restricted Subsidiaries or any of their
respective businesses; provided that no Event of Default exists on the date on
which the definitive agreement governing the relevant Disposition is executed;

 



 - 102 - 

 

(t)                 (e) Dispositions of property by the Borrower or any
Restricted Subsidiary the aggregatefor fair market value of which in any Fiscal
Year does not exceed 10% of the consolidated assets of the Borrower and its
Subsidiaries as of the end of the immediately preceding Fiscal Year of the
Borrower; provided that, at the time of any such; provided that with respect to
any Disposition pursuant to this clause (e) and immediately after giving effect
thereto, no Default or t) for a purchase price in excess of $10,000,000 (as
determined in good faith by the Borrower) at least 75% of the consideration
received in respect of such Disposition shall be cash or Cash Equivalents;
provided, further, that for purposes of the foregoing requirement, (1) the
amount of any Indebtedness or other liabilities (other than Indebtedness or
other liabilities that are subordinated to the Obligations or that are owed to a
Borrower or any Material Subsidiary) of the Borrower or any Material Subsidiary
(as shown on the most recent balance sheet or statement of financial position
(or in the notes thereto) that are assumed by the transferee of any such assets
and for which the Borrower and its Restricted Subsidiaries have been validly
released by all relevant creditors in writing, (2) the amount of any trade-in
value applied to the purchase price of any replacement assets acquired in
connection with such Disposition, (3) any securities received by the Borrower or
any Material Subsidiary from the transferee that are converted into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within
180 days following the closing of the applicable Disposition, and (4) any
non-cash consideration received by the Borrower or one of its Restricted
Subsidiaries in respect of such Disposition (any such non-cash consideration,
“Designated Non-Cash Consideration”) having an aggregate fair market value not
in excess of $10,000,000, when taken together with all other non-cash
consideration that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower, setting
forth the basis of such valuation (with the fair market value of each item of
Designated Non-Cash Consideration being measured on the date a definitive sale
agreement for such Disposition was entered into without giving effect to
subsequent changes in value), received pursuant to this clause (4) that is at
that time outstanding, in each case, shall be deemed to be cash or Cash
Equivalents; provided further, that no Event of Default shall havehas occurred
and beis continuing (or would result therefrom) determined at the time of
entering into the definitive sale agreement therefor; and

 

(u)               (f) Investments permitted by Section 7.06(c) and (h).

 

To the extent that any Collateral is Disposed (other than any lease for which a
Loan Party is the lessor) of as expressly permitted by this Section 7.04 to any
Person other than a Loan Party, such Collateral shall be Disposed of free and
clear of the Liens created by the Loan Documents, which Liens shall be
automatically released upon the consummation of such disposition; it being
understood and agreed that the Administrative Agent and the Collateral Agent
shall be authorized to take, and shall take (without recourse or warranty), any
actions reasonably requested by the Borrower in order to effect the foregoing in
accordance with Section 10.21 hereof.

 

Section 7.05.        Lines of Business. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, engage to any material extent in
any business other than businesses of the type conducted by the Borrower and its
Restricted Subsidiaries on the date hereof and businesses similar,
complementary, ancillary, incidental or reasonably related thereto.

 



 - 103 - 

 

Section 7.06.        Investments and Acquisitions. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, make or suffer to exist
any In-vestmentInvestment in any Person or purchase or otherwise acquiremake an
Acquisition (in one transaction or a series of transactions) any assets of any
other Person constituting a business, except:

 

(a)                Cash Equivalents;

 

(b)               Investments (other than Investments permitted under
clauses (a) and (d) of this Section) existing on the date hereof and set forth
on Schedule 7.06;

 

(c)                (i) Investments by any Loan Party in any other Loan Party;
and (ii) Investments by any Restricted Subsidiary that is not a Loan Party in
the Borrower or any other Restricted Subsidiary and (iii) Investments by the
Borrower or any Restricted Subsidiary in any Subsidiary that is not a Loan
Party; provided that that the aggregate amount of Investments by the Loan
Parties in Subsidiaries that are not Loan Parties under clause (ii) above,
together with (x) the aggregate principal amount of Indebtedness owing to the
Loan Parties incurred under Section 7.01(c)(ii) and (y) the aggregate principal
amount of Permitted Acquisition Consideration paid for Permitted Acquisitions of
or in any Subsidiary that shall not be or, after giving effect to such Permitted
Acquisition, shall not be-come a Guarantor under Section 7.06(g), shall not
exceed $25,000,000 at any time outstanding the greater of $50,000,000 and 45% of
pro forma Consolidated EBITDA as of the most recently ended Reference Period;

 

(d)               Indebtedness permitted by Section 7.01 (other than
Indebtedness permitted by Section 7.01(c)(ii));

 

(e)                purchases of inventory and other property to be sold or used
in the ordinary course of business;

 

(f)                [Reserved].Investments of the Borrower or any Restricted
Subsidiary under Swap Agreements permitted hereunder;

 

(g)               Permitted Acquisitions; provided (i) that the aggregate amount
of Permitted Acquisition Consideration of such Permitted Acquisitions made or
provided by the BorrowersBorrower or any Restricted Subsidiary to any Restricted
Subsidiary that shall not be or, after giving effect to such Permitted
Acquisition, shall not become a Guarantor, together with (x) the aggregate
principal amount of Indebtedness owing to the Loan Parties incurred under
Section 7.01(c)(ii) and (y) the aggregate amount of Investments by the Loan
Parties in Subsidiaries that are not Loan Parties under Section 7.06(c)(ii),
shall not exceed $25,000,000; andshall not exceed the greater of $50,000,000 and
45% of pro forma Consolidated EBITDA as of the most recently ended Reference
Period and (ii) any Investment in any Restricted Subsidiary that is not a Loan
Party in an amount required to permit such Restricted Subsidiary to consummate a
Permitted Acquisition, which amount is actually applied by such Restricted
Subsidiary to consummate such Permitted Acquisition substantially concurrently
with the making of such Investment;

 



 - 104 - 

 

(h)               other Investments in an aggregate amount (valued at cost)
since the Restatement Datethen outstanding not exceeding the greater of
$15,000,000 plus, so long as immediately after giving effect to any such
Investment, no Default or Event of De-fault shall have occurred and be
continuingand 15% of pro forma Consolidated EBITDA as of the most recently ended
Reference Period plus, the Available Amount.;

 

(i)                 Investments made by any Unrestricted Subsidiary prior to the
date on which such Unrestricted Subsidiary is designated as a Restricted
Subsidiary, so long as such Investments were not made in contemplation of the
designation of such Unrestricted Subsidiary as a Restricted Subsidiary;

 

(j)                 (i) Guarantees of leases (other than capital leases) of the
Borrower and its Restricted Subsidiaries or of other obligations of the Borrower
and its Restricted Subsidiaries not constituting Indebtedness and in the
ordinary course of business and (ii) Guarantees of obligations of suppliers,
customers, franchisees and licensees of the Borrower and/or its Restricted
Subsidiaries, in each case, in the ordinary course of business;

 

(k)               Investments received (i) in connection with the bankruptcy or
reorganization of any Person, (ii) in satisfaction or partial satisfaction of
accounts receivable or notes receivable from financially troubled account
debtors, including Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business, (iii) upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment
and/or (iv) as a result of the settlement, compromise, resolution of litigation,
arbitration or other disputes;

 

(l)                 Investments received in lieu of cash in connection with any
Disposition permitted by Section 7.04;

 

(m)             Investments to the extent that payment therefor is made solely
with Capital Stock of the Borrower to the extent not resulting in a Change in
Control;

 

(n)               Investments made by any Restricted Subsidiary that is not a
Loan Party with the proceeds received by such Restricted Subsidiary from an
Investment made by any Loan Party in such Restricted Subsidiary pursuant to this
Section 7.06 (other than Investments made pursuant to Section 7.06(g)(ii));

 

(o)               Investments in Restricted Subsidiaries in connection with
internal reorganizations and/or restructurings and activities related to tax
planning; provided that, any such reorganization, restructuring or activity,
does not adversely affect the aggregate value of the guarantee of the
Obligations or the Collateral or the Secured Parties’ rights and remedies (taken
as a whole) under the Loan Documents (in each case, as reasonably determined by
the Borrower in consultation with the Administrative Agent);

 

(p)               Investments consisting of the licensing of intellectual
property pursuant to joint marketing arrangements with other Persons entered
into in the ordinary course of business;

 



 - 105 - 

 

(q)               unfunded pension fund and other employee benefit plan
obligations and liabilities to the extent that the same are permitted to remain
unfunded under applicable Requirements of Law;

 

(r)                 Investments in the Borrower or any Restricted Subsidiary
and/or any joint venture in connection with intercompany cash management
arrangements and related activities in the ordinary course of business; and

 

(s)                the Borrower and its Restricted Subsidiaries may make
unlimited Investments so long as (i) on a Pro Forma Basis the Borrower is in
compliance with Section 7.11 and (ii) immediately after giving effect thereto,
no Event of Default has occurred and is continuing.

 

Section 7.07.        Restricted Payments. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except that:

 

(a)                the Borrower may declare and pay dividends with respect to
its Capital Stock payable solely in additional shares of its Capital Stock;

 

(b)               (i) the Borrower may make Restricted Payments after the
Restatement Date in an aggregate amount not exceeding (i) $30,000,00040,000,000
in any Fiscal Year plus, so long as immediately after giving effect to any such
Restricted Payment the Total Leverage Incurrence Test (calculated on a Pro Forma
Basis) would have been satisfied,(ii) the Available Amount; provided that,
subject to Section 1.04, at the time of any Restricted Payment pursuant to this
clause (b)(ii) made in reliance on clause (b) of the definition of Available
Amount and immediately after giving effect thereto, (x) no Default or Event of
Default shall have occurred and be continuing, (y) the Borrower shall be in
compliance with Section 7.11 on a Pro Forma Basis and (z) the Total Leverage
Incurrence Test (calculated on a Pro Forma Basis) shall be satisfied;

 

(c)                the Borrower may repurchase restricted stock from its
employees at the lower of cost or market pursuant to an arrangement approved by
the board of directors of the Borrower (each, a “Stock Repurchase”); provided
that (i) at the time of any such Stock Repurchase and immediately after giving
effect thereto, no Default shall have occurred and be continuing and (ii) the
Borrower shall be compliant on a Pro Forma Basis with each of the covenants set
forth in Section 7.11 as of the last day of the most recently ended fiscal
quarter for which financial statements are required to be delivered pursuant to
Section 6.01(a) and (b) after giving effect to any such Stock Repurchase; and

 

(d)               so long as immediately after giving effect thereto, no Default
or Event of Default shall have occurred or be continuing, the Borrower may
purchase, redeem or acquire any Capital Stock of the Borrower in an aggregate
amount since the Restatement Date not to exceed $50,000,000; provided that at

 

(e)                the time of such purchase, redemption or acquisition pursuant
to this clause (d) and Borrower may make unlimited Restricted Payments so long
as, (i) on Pro Forma Basis the Borrower is in compliance with Section 7.11, (ii)
immediately after giving effect thereto, no De-fault or Event of Default shall
havehas occurred or beand is continuing. and (iii) the Consolidated Leverage
Ratio (calculated on a Pro Forma Basis) shall be no greater than 3.50 to 1.00;
and

 



 - 106 - 

 

(f)                the payment of any Restricted Payment within 60 days after
the date of declaration or announcement of such Restricted Payment, as the case
may be, if at the date of declaration or notice, the Restricted Payment would
have complied with Section 7.07 (assuming the declaration or giving of the
notice of such dividend or other distribution would have been deemed to be a
Restricted Payment at such time);

 

provided that nothing herein shall be deemed to prohibit (x) the payment of
dividends by anymaking of Restricted Payments by any Restricted Subsidiary of
the Borrower to the Borrower or any other Restricted Subsidiary of the Borrower
or, if applicable, any minority shareholder of such Restricted Subsidiary (in
accordance with the percentage of the relevant class of Capital Stock of such
Restricted Subsidiary owned by such minority shareholder) and (y) repurchases of
relevant class of Capital Stock deemed to occur as a result of the sur-render
ofsurrender of such Capital Stock for cancellation in connection with the
exercise of stock options or, warrants or other securities convertible into or
exchangeable for Capital Stock.

 

Section 7.08.        Transactions with Affiliates. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except:

 

(a)                transactions in the ordinary course of business at prices and
on terms and conditions not materially less favorable to the Borrower or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from a
Person that is not an Affiliate;

 

(b)               transactions between or among the Borrower and one or more of
its wholly-ownedRestricted Subsidiaries not involving any other Affiliate;

 

(c)                any Investment permitted by Section 7.06;

 

(d) [Reserved].

 

(d)               any issuance of Capital Stock of the Borrower, or other
payments, awards or grants in cash, securities, Capital Stock of the Borrower
pursuant to, or the funding of, employment arrangements, stock options and stock
ownership plans approved by the board of directors of the Borrower;

 

(e)                transactions with customers, clients, suppliers, joint
ventures, purchasers or sellers of goods or services or providers of employees
or other labor entered into in the ordinary course of business, which are
(i) fair to the Borrower and its Restricted Subsidiaries in the good faith
determination of the board of directors (or similar governing body) of the
Borrower or the senior management thereof or (ii) on terms at least as favorable
as might reasonably be obtained from a Person other than an Affiliate;

 

(f)                (e) any Restricted Payment permitted by Section 7.07; and

 

(g)               (f) any Affiliate who is a natural person may serve as an
employee or director of the Borrower and receive reasonable compensation for
his(including severance and termination payments), customary, indemnities and
reimbursement of reasonable out-of-pocket costs for his or her services in such
capacity.

 



 - 107 - 

 

Section 7.09.        Restrictive Agreements. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (ax) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien securing the Obligations upon any of its property or assets, or (by) the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any shares of its Capital Stock or to make or repay loans or
advances to the Borrower or any other Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Restricted Subsidiary; except:

 

(a)                restrictions and conditions imposed by law or, by the Loan
Documents; or by any documents governing Indebtedness permitted to be incurred
under Section 7.01(g) and/or (s); provided, that any such documents governing
such Indebtedness shall include terms and conditions that are no more
restrictive (when taken as a whole), as to the provisions of clauses (x) and (y)
of this Section 7.09 above, than those in existence under this Agreement.

 

(b)               restrictions and conditions existing on the Restatement Date
set forth on Schedule 7.09 (but shall apply to any ex-tensionextension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition);

 

(c)                customary restrictions and conditions contained in agreements
relating to the sale of a SubsidiaryPerson or its assets pending such sale;
provided that such restrictions and conditions apply only to the
SubsidiaryPerson (including its Subsidiaries) or such assets to be sold and such
sale is permitted hereunder (or such sale requires the Termination Date to
occur);

 

(d)               with respect to clause (a) above, (x) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness or relating to any other Indebtedness
permitted by this Agreement if such restrictions or conditions apply to Liens
other than the Liens created pursuant to the Loan Documents and (y) customary
provisions in leases and other contracts restricting the assignment thereof; and

 

(e)                with respect to clause (a) above, provisions in any lease or
lease agreement, or any restrictions or conditions imposed by any landlord,
prohibiting or restricting the granting, creation or incurrence of any liens on
any premises leased by the Borrower or any of its Restricted Subsidiaries.;

 

(f)                with respect to clause (a) only, Contractual Obligations
incurred in the ordinary course of business and on customary terms which limit
Liens on such Contractual Obligation;

 

(g)               customary provisions in joint venture agreements and other
similar agreements (including charter restriction) applicable to joint ventures
or any other non-wholly owned Subsidiary permitted under Section 7.06 and
applicable solely to such joint venture or such non-wholly owned Subsidiary and
entered into in the ordinary course of business;

 



 - 108 - 

 

(h)               with respect to clause (a) only, restrictions on cash or other
deposits or net worth imposed by suppliers, landlords, customers, insurance and
surety or bonding companies under contracts entered into in the ordinary course
of business; and

 

(i)                 with respect to clause (a) only, provisions restricting the
granting of a security interest in intellectual property contained in licenses
or sublicenses by the Borrower and its Restricted Subsidiaries of such
intellectual property, which licenses and sublicenses were entered into in the
ordinary course of business (in which case such restriction shall relate only to
such intellectual property).

 

Section 7.10.        Swap Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any Swap Agreement, other than
Swap Agreements entered into with any of the Lenders or an Affiliate of any
Lender or in the ordinary course of business to hedge or mitigate risks to which
the Borrower or any Restricted Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

 

Section 7.11.        Financial Covenants.

 

(a)                Maximum Consolidated Leverage Ratio. Beginning with the
fiscal quarter ending on MarchDecember 31, 20122017, the Borrower will not
permit the Consolidated Leverage Ratio, as of the last day of any Reference
Period ending during any period (inclusive of the beginning and ending dates of
each such period) in the table below, to exceed the ratio set forth opposite
such period in the table below:

 

Reference Period Consolidated
Leverage Ratio Amendment No. 2 Effective Date - December 31, 20132019 3.504.75
to 1.01.00 January 1, 2014 - December 31, 20142020 and thereafter 3.504.25 to
1.01.00 January 1, 2015 and thereafter 3.25 to 1.0

 

Notwithstanding the foregoing, for the 4 full consecutive fiscal quarters
following the consummation of a Permitted Acquisition or similar Investment
permitted hereunder (a “Step-Up Period”) (and including for purposes of whether
any determination as to whether a Permitted Acquisition or similar Investment is
permitted hereunder), the Consolidated Leverage Ratio shall increase, on a Pro
Forma Basis, from its then-current level to 5.25 to 1.00, and after the
expiration of any then applicable Step-Up Period, the required ratio for
compliance shall revert to the level required by the table above.

 

(b)               Minimum Interest Coverage Ratio. Beginning with the fiscal
quarter ending on MarchDecember 31, 20122017, the Borrower will not permit the
Consolidated Interest Coverage Ratio, as of the last day of any Reference
Period, to be less than 3.00 to 1.00.

 

Section 7.12.        Sale-Leasebacks. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any arrangement with any
Person providing for the leasing by the Borrower or any Restricted Subsidiary of
real or personal property which has been or is to be sold or transferred by the
Borrower or such Restricted Subsidiary to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Borrower or such Restricted
Subsidiary (a “Sale/Leaseback Transaction”), except for Sale/Leaseback
Transactions by the Borrower and its Restricted Subsidiaries with an aggregate
sales price not exceeding, taken together with sum of the aggregate principal
amount of Indebtedness permitted under clause (e) of Section 7.01, the greater
of $15,000,000 and 15% of pro forma Consolidated EBITDA.

 



 - 109 - 

 

Section 7.13.        Modifications of Organizational Documents and Certain Other
Agreements. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, consent to any modification, supplement or waiver of any of the
provisions of the charter, by-lawsbylaws or other organizational documents of
the Borrower or any of its Restricted Subsidiaries that could reasonably be
expected to be materially adverse to the interests of the Lenders.

 

Section 7.14.        Prepayments, Etc. of Certain Indebtedness. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly (a) prepay, redeem, purchase, defease or otherwise satisfy or make
any unscheduled payment, in each case, prior to the scheduled maturity thereof
in any manner (whether directly or indirectly) on Junior Indebtedness, (except
for payments in an aggregate amount not exceeding $30,000,000 plus, so long as
immediately prior to and after giving effect to any such payment the Total
Leverage Incurrence Test (calculated on a Pro Forma Basis) would have been
satisfied, the Available Amount; provided that, at the time of such payment
pursuant to this clause (a) and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, or (b) make
any payment in violation of any subordination terms of, any Junior Indebtedness
for borrowed money (other than any intercompany Indebtedness and the Loans).;
provided that the Borrower may prepay, redeem, purchase, defease or otherwise
satisfy or make any unscheduled payment, in each case, prior to the scheduled
maturity thereof in any manner (whether directly or indirectly) on Junior
Indebtedness:

 

(i)                 in an aggregate amount not exceeding, (x) $40,000,000 plus
(y) the Available Amount; provided that, subject to Section 1.04(a), at the time
of any payment pursuant to this clause (i)(y) in reliance on clause (b) of the
definition of Available Amount, immediately after giving effect thereto, (1) no
Event of Default shall have occurred and be continuing, (2) the Borrower shall
be in compliance with Section 7.11 on a Pro Forma Basis and (3) the Total
Leverage Incurrence Test (calculated on a Pro Forma Basis) shall be satisfied;

 

(ii)               subject to Section 1.04(a), in an unlimited amount so long as
(x) on Pro Forma Basis the Borrower is in compliance with Section 7.11, (y) no
Event of Default has occurred and is continuing on the date of such payment and
(z) the Consolidated Leverage Ratio (calculated on a Pro Forma Basis) shall be
no greater than 3.50 to 1.00;

 

(iii)             the refinancing thereof (in whole or part) with the net cash
proceeds of any Indebtedness (to the extent such Indebtedness constitutes
permitted refinancing debt in respect thereof and, in any case, is permitted to
be incurred pursuant to Section 7.01);

 



 - 110 - 

 

(iv)             (x) in exchange for, or with proceeds of any issuance of,
Capital Stock of the Borrower and/or any capital contribution in respect of
Capital Stock of the Borrower, (y)  as a result of the conversion of all or any
portion of any such Indebtedness into Capital Stock of the Borrower and (z) to
the extent otherwise restricted, payment in kind interest with respect to any
such Indebtedness; and

 

(v)               as part of an applicable high yield discount obligation
catch-up payment.

 

Section 7.15.        Fiscal Year. The Borrower will not change its Fiscal
Year-end to a date other than December 31.

 

Article VIII

EVENTS OF DEFAULT

 

Section 8.01.        Events of Default. If any of the following events (“Events
of Default”) shall occur:

 

(a)                the Borrower shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b)               the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

 

(c)                any representation or warranty made or deemed made by or on
behalf of the Borrower or any Restricted Subsidiary in or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any certificate
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any such amendment, modification or waiver, shall prove to have been
incorrect in any material respect when made or deemed made;

 

(d)               any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02(a), Section 6.03 (with respect
to the existence of the Borrower) or 6.10, or in Article VII or any of its
respective obligations contained in Section 4.01 or 4.02 of the Security
Agreement;

 

(e)                any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Section) or any other Loan Document and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (given at the request of any
Lenderthe Required Lenders);

 

(f)                the Borrower or any Restricted Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable after the expiration of any grace periods applicable thereto;

 



 - 111 - 

 

(g)               any event of default occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both, but
only after the expiration of any grace periods applicable thereto) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to be-comebecome due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)                 the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                 the Borrower or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k)               one or more final judgments or court orders for the payment of
money in an aggregate amount in excess of $15,000,000 shall be rendered against
the Borrower or any Restricted Subsidiary or any combination thereof and such
final judgments or court orders shall not be covered by insurance or an
indemnity from a third party and the same shall remain undischarged, unvacated,
unpaid, unstayed or unbonded pending appeal for a period of 3060 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgmentfrom the entry thereof;

 

(l)                 an ERISA Event shall have occurred that, in the opinion of
the Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 



 - 112 - 

 

(m)             a Change in Control shall occur; or

 

(n)               the Liens created by the Security Documents shall at any time
not constitute a valid and perfected Lien on the property intended to be covered
thereby in favor of the Administrative Agent, free and clear of all other Liens
(other than Liens permitted under Section 7.02 or under the respective Security
Documents), or, except for expiration in accordance with the express terms
thereof, any of the Loan Documents shall for any reason cease to be in full
force and effect or to be valid and binding on any of the Loan Parties party
thereto, or the validity or enforceability thereof shall be contested by any
Loan Party in writing;

 

then, and in every such event (other than any event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to any Loan Party described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, with-outwithout
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

Article IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

Section 9.01.        Appointment and Authority. Each Lender Party hereby
irrevocably appoints Citi to act on its behalf as the Administrative Agent and
the Collateral Agent hereunder and under the other Loan Documents and Citi
hereby accepts such appoint-mentappointment as Administrative Agent and
Collateral Agent. Each Lender Party hereby authorizes the Administrative Agent
and the Collateral Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent and the Collateral Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Collateral Agent and the Lender
Parties, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions (other than this Section
9.01 or Section 9.06).

 

Section 9.02.        Administrative Agent and Collateral Agent Individually.

 

(a)                The Person serving as the Administrative Agent or the
Collateral Agent shall have the same rights and powers in its capacity as a
Lender Party as any other Lender Party and may exercise the same as though it
were not the Administrative Agent or the Collateral Agent, and the term “Lender
Party” or “Lender Parties” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent or the Collateral Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Restricted Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent or the Collateral
Agent hereunder and without any duty to account therefor to the Lender Parties.

 



 - 113 - 

 

(b)               Each Lender Party understands that the Person serving as the
Administrative Agent and the Collateral Agent, acting in its individual
capacity, and its Affiliates (collectively, the “Agent’s Group”) are engaged in
a wide range of financial services and businesses (including investment
management, financing, securities trading, corporate and investment banking and
research) (such services and businesses are collectively referred to in this
Section 9.02 as the “Activities”) and may engage in the Activities with or on
behalf of one or more of the Loan Parties or their respective Affiliates.
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Loan Parties and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the Borrower, another Loan Party or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties or their Affiliates. Each Lender Party understands and
agrees that in engaging in the Activities, the Agent’s Group may receive or
otherwise obtain information concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lender Parties that are not
members of the Agent’s Group. None of the Administrative Agent, the Collateral
Agent nor any member of the Agent’s Group shall have any duty to disclose to any
Lender Party or use on behalf of the Lender Parties, and shall not be liable for
the failure to so disclose or use, any information whatsoever about or derived
from the Activities or otherwise (including any information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party) or to
ac-countaccount for any revenue or profits obtained in connection with the
Activities, except that the Administrative Agent and Collateral Agent shall
deliver or otherwise make available to each Lender Party such documents as are
expressly required by any Loan Document to be transmitted by the Administrative
Agent and the Collateral Agent to the Lender Parties.

 

(c)                Each Lender Party further understands that there may be
situations where members of the Agent’s Group or their respective customers
(including the Loan Parties and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Lender Parties (including the interests of the Lender
Parties hereunder and under the other Loan Documents). Each Lender Party agrees
that no member of the Agent’s Group is or shall be required to restrict its
activities as a result of the Person serving as Administrative Agent and
Collateral Agent being a member of the Agent’s Group, and that each member of
the Agent’s Group may undertake any Activities without further consultation with
or notification to any Lender Party. None of (i) this Agreement nor any other
Loan Document, (ii) the receipt by the Agent’s Group of information (including
Information) concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent, Collateral Agent or any member of
the Agent’s Group to any Lender Party including any such duty that would prevent
or restrict the Agent’s Group from acting on behalf of customers (including the
Loan Parties or their Affiliates) or for its own account.

 



 - 114 - 

 

Section 9.03.        Duties of the Administrative Agent and Collateral Agent;
Exculpatory Provisions.

 

(a)                The Administrative Agent’s and Collateral Agent’s duties
hereunder and under the other Loan Documents are solely ministerial and
administrative in nature and the Administrative Agent and Collateral Agent shall
not have any du-tiesduties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent and Collateral Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, but shall
be required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent and the Collateral Agent shall not be required to take any
action that, in their opinion or the opinion of their counsel, may expose the
Administrative Agent and Collateral Agent or any of its Affiliates to liability
or that is contrary to any Loan Document or applicable law.

 

(b)               The Administrative Agent and the Collateral Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent and the Collateral
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.05 or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent and the Collateral Agent shall be
deemed not to have knowledge of any De-faultDefault or the event or events that
give or may give rise to any Default unless and until the Borrower or any Lender
Party shall have given notice to the Administrative Agent and the Collateral
Agent describing such Default and such event or events.

 

(c)                Neither the Administrative Agent, Collateral Agent nor any
member of the Agent’s Group shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty, representation or other
information made or supplied in or in connection with this Agreement, any other
Loan Document or the Information Memorandum, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith or the adequacy, accuracy and/or completeness
of the information contained therein, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the perfection or priority of any
Lien or security interest created or purported to be created by the Security
Documents or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
con-firmconfirm receipt of items expressly required to be delivered to the
Administrative Agent and the Collateral Agent.

 



 - 115 - 

 

(d)               Nothing in this Agreement or any other Loan Document shall
require the Administrative Agent, the Collateral Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
person on behalf of any Lender Party and each Lender Party confirms to the
Administrative Agent and the Collateral Agent that it is solely responsible for
any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent, the
Collateral Agent or any of its Related Parties.

 

Section 9.04.        Reliance by Administrative Agent and Collateral Agent. The
Administrative Agent and the Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and the
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender
Party, the Administrative Agent and the Collateral Agent may presume that such
condition is satisfactory to such Lender Party unless an officer of the
Administrative Agent and the Collateral Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
Party prior to the making of such Loan or the issuance of such Letter of Credit,
and in the case of a Borrowing, such Lender Party shall not have made available
to the Administrative Agent such Lender Party’s ratable portion of such
Borrowing. The Administrative Agent and the Collateral Agent may consult with
legal counsel (who may be counsel for the Borrower or any other Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 9.05.        Delegation of Duties. The Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent and the Collateral Agent.
The Administrative Agent and the Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Administrative Agent and the Col-lateralCollateral Agent and each
such sub-agent shall be entitled to the benefits of all provisions of this
Article IX and Section 10.06 (as though such sub-agents were the “Administrative
Agent” and the “Collateral Agent” under the Loan Documents) as if set forth in
full herein with respect thereto.

 

Section 9.06.        Resignation of Administrative Agent and Collateral Agent.

 



 - 116 - 

 

(a)                The Administrative Agent or the Collateral Agent may at any
time give notice of its resignation to the Lender Parties and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrowerwith, so long as no Event of Default
under Section 8.01(a), (b), (h), (i) or (j) has occurred and is continuing, the
prior written consent of Borrower (such consent not to be unreasonably
withheld), to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent or the Collateral Agent
gives notice of its resignation (such 30-day period, the “Lender Party
Appointment Period”), then the retiring Administrative Agent or Collateral
Agent, as applicable, may (in consultation with the Borrowerwith, so long as no
Event of Default under Section 8.01(a), (b), (h), (i) or (j) has occurred and is
continuing, the prior written consent of Borrower (such consent not to be
unreasonably withheld), on behalf of the Lender Parties, appoint a successor
Administrative Agent orand Collateral Agent meeting the qualifications set forth
above. In addition and without any obligation on the part of the retiring
Administrative Agent or Collateral Agent to appoint, on behalf of the Lender
Parties, a successor Administrative Agent or Collateral Agent, the retiring
Administrative Agent or Collateral Agent may at any time upon or after the end
of the Lender Party Appointment Period notify the Borrower and the Lender
Parties that no qualifying Person has accepted appointment as successor
Administrative Agent or Collateral Agent and the effective date of such retiring
Administrative Agent’s or Collateral Agent’s resignation which effective date
shall be no earlier than three business days after the date of such notice. Upon
the resignation effective date established in such notice and regardless of
whether a successor Administrative Agent or Collateral Agent has been appointed
and accepted such appointment, the retiring Administrative Agent’s or Collateral
Agent’s resignation shall nonetheless become effective and (i) the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations as Administrative Agent or Collateral Agent, as applicable,
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent or the Collateral Agent shall instead be made by or to each
Lender Party directly, until such time as the Required Lenders appoint a
successor Administrative Agent and the Collateral Agent as provided for above in
this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Administrative
Agent or Collateral Agent of the retiring (or retired) Administrative Agent or
Collateral Agent, and the retiring Administrative Agent or Collateral Agent
shall be discharged from all of its duties and obligations as Administrative
Agent or Collateral Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.06 shall continue in effect for the benefit of such retiring
Administrative Agent or Collateral Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent or Collateral Agent was acting as
Administrative Agent and Collateral Agent.

 

(b)               Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Borrower and the
Lender Parties otherwise, also act to relieve such Person and its Affiliates of
any obligation to advance or issue new, or extend existing, Swingline Loans or
Letters of Credit where such advance, issuance or extension is to occur on or
after the effective date of such resignation. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (ii) the
retiring Issuing Lender and Swingline Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, (iii) the successor Swingline Lender shall enter into an Assignment
and Assumption and acquire from the retiring Swingline Lender each outstanding
Swingline Loan of such retiring Swingline Lender for a purchase price equal to
par plus accrued interest and (iv) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect toto the extent the beneficiary(ies) of such Letters
of Credit agree(s) to accept such substituted letter of credit.

 



 - 117 - 

 

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuing Lender and/or the Swingline Lender
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as Issuing Lender or Swingline Lender, respectively, effective at the
close of business New York time on a date specified in such notice (which date
may not be less than 30 days after the date of such notice); provided that such
resignation by the Issuing Lender will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the Issuing Lender; and provided,
further, that such resignation by the Swingline Lender will have no effect on
its rights in respect of any outstanding Swingline Loans or on the obligations
of the Borrower or any Lender under this Agreement with respect to any such
outstanding Swingline Loan.

 

(c)                (d) Anything herein to the contrary notwithstanding, if at
any time the Required Lenders determine that the Person serving as
Administrative Agent is (without taking into account any provision in the
definition of “Defaulting Lender” requiring notice from the Administrative Agent
or any other party) a Defaulting Lender, the Required Lenders (determined after
giving effect to Section 10.05) may by notice to the Borrower and such Person
remove such Per-sonPerson as Administrative Agent and appoint a replacement
Administrative Agent hereunder. Such removal will, to the fullest extent
permitted by applicable law, be effective on the earlier of (i) the date a
replacement Administrative Agent is appointed and (ii) the date five Business
Days after the giving of such notice by the Required Lenders (regardless of
whether a replacement Administrative Agent has been appointed).

 

Section 9.07.        Non-Reliance on Administrative Agent and Collateral Agent
and Other Lender Parties.

 

(a)                Each Lender Party confirms to the Administrative Agent and
Collateral Agent, each other Lender Party and each of their respective Related
Parties that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Administrative Agent and the Collateral Agent, any other
Lender Party or any of their respective Related Parties, of evaluating the
merits and risks (including tax, legal, regulatory, credit, accounting and other
financial matters) of (x) entering into this Agreement, (y) making Loans and
other extensions of credit hereunder and under the other Loan Documents and
(z) in taking or not taking actions hereunder and thereunder, (ii) is
financially able to bear such risks and (iii) has deter-mineddetermined that
entering into this Agreement and making Loans and other extensions of credit
hereunder and under the other Loan Documents is suitable and appropriate for it.

 



 - 118 - 

 

(b)               Each Lender Party acknowledges that (i) it is solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with this Agreement and the other Loan
Documents, (ii) that it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent, any other Lender Party or any of
their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent, any other Lender Party or any of
their respective Related Parties, continue to be solely responsible for making
its own appraisal and investigation of all risks arising under or in connection
with, and its own credit analysis and decision to take or not take action under,
this Agreement and the other Loan Documents based on such documents and
information as it shall from time to time deem appropriate, which may include,
in each case:

 

(i)                 the financial condition, status and capitalization of the
Borrower and each other Loan Party;

 

(ii)               the legality, validity, effectiveness, adequacy or
enforceability of this Agreement and each other Loan Document and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document;

 

(iii)             determining compliance or non-compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit and the
form and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

 

(iv)             the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Administrative Agent, any
other Lender Party or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.

 

(c)                No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Arrangers, syndication agent or
document agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent and the Collateral
Agent or as a Lender Party hereunder.

 

Section 9.08.        Withholding Taxes. To the extent required by any applicable
lawsRequirements of Law, the Administrative Agent may withhold from any payment
to any Lender an amount equivalent to any applicable withholding Tax. Without
limiting or expanding the provisions of Section 2.16, each Lender shall
indemnify and hold harmless the Administrative Agent against, within 10 days
after written demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent as a result of the failure of the Administrative Agent to
properly withhold any Tax from amounts paid to or for the account of such Lender
for any reason (including, without limitation, be-causebecause the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding Tax ineffective), whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Govern-mentalGovernmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.08. The agreements in
this Section 9.08 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, the term
“Lender” shall, for all purposes of this Section 9.08, include any Swingline
Lender and any Issuing Lender.

 



 - 119 - 

 

Section 9.09.        Certain ERISA Matters.

 

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 



 - 120 - 

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)               In addition, (I) unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (II) if such sub-clause
(i) is not true with respect to a Lender and such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

 

(i)                 none of the Administrative Agent or the Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto),

 

(ii)               the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)               no fee or other compensation is being paid directly to the
Administrative Agent or the Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 



 - 121 - 

 

(c)                The Administrative Agent and the Arrangers hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

Article X

MISCELLANEOUS

 

Section 10.01.    Notices.

 

(a)                All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

 

(i)                 if to the Borrower or any other Loan Party,

 

HMS Holdings Corp.
5615 High Point Drive
Irving, TX 75038
401 Park Avenue South
New York, NY 10016
Attention of:  Walter HospChief Financial Officer
Telecopier No.:  212214-857453-50043281
E-Mail Address:  whosp@hms.comjeff.sherman@hms.com

 

with copy to

 

General Counsel
Telecopier No.: 214-313-1217
E-Mail Address: Meredith.bjorck@hms.com

 

(ii)               if to the Administrative Agent,

 

Citibank, N.A.
1615 Brett Road
OPS III
New Castle, DE 19720
Attention of: LoanAttn: Global Loans/Agency Team
Phone: (302) 323894-24786010
Fax: (212646) 994274-09615080
E-mail Address: GLAgentOfficeOpsElectronic Mail: glagentofficeops@citi.com

 



 - 122 - 

 

(iii)             if to the Issuing Lender,

 

Citibank, N.A.

1615 Brett Road
OPS III
New Castle, DE 19720
Attention of: Loan Agency Team
c/o Citicorp North America, Inc.

Bldg B, 3rd Floor

3800 Citibank Center

Tampa, FL 33610

Attn: U.S. Standby Unit

Phone: (302866) 323945-24786284

Fax: (212813) 994604-09617187

E-mail Address: GLAgentOfficeOps@citi.com

 

(iv)             if to the Swingline Lender,

 

Citibank, N.A.
1615 Brett Road
OPS III
New Castle, DE 19720
Attention of: LoanAttn: Global Loans/Agency Team
Phone: (302) 323894-24786010
Fax: (212646) 994274-09615080
E-mail Address: GLAgentOfficeOpsElectronic Mail: glagentofficeops@citi.com

 

(v)               if to any other Lender Party, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire.

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swingline Lender, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent.

 

(b)               All notices, demands, requests, consents and other
communications described in clause (a) shall be effective (i) if delivered by
hand, including any overnight courier service, upon personal delivery, (ii) if
delivered by mail, upon delivery, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 10.02 to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or
Article IX shall not be effective until received by the Administrative Agent.

 



 - 123 - 

 

(c)                Notwithstanding clauses (a) and (b) (unless the
Administrative Agent requests that the provisions of clause (a) and (b) be
followed) and any other provision in this Agreement or any other Loan Document
providing for the delivery of any Approved Electronic Communication by any other
means, the Loan Parties shall deliver all Approved Electronic Communications to
the Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebad-minoploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify to the Borrower. Nothing in this clause (c)
shall prejudice the right of the Administrative Agent or any Lender Party to
deliver any Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.

 

Section 10.02.    Posting of Approved Electronic Communications.

 

(a)                Each of the Lender Parties and each Loan Party agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

(b)               Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lender
Parties and each Loan Party acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lender Parties and each
Loan Party hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and
under-standsunderstands and assumes the risks of such distribution.

 



 - 124 - 

 

(c)                THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM OTHER THAN FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(d)               Each Lender Party and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

Section 10.03.    [Reserved].

 

Section 10.04.    Treatment of Information.

 

(a)                Certain of the Lenders may enter into this Agreement and take
or not take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Loan Parties or their securities (“Restricting Information”).
Other Lenders may enter into this Agreement and take or not take action
hereunder or under the other Loan Documents on the basis of information that may
contain Restricting Information. Each Lender Party acknowledges that United
States federal and state securities laws prohibit any person from purchasing or
selling securities on the basis of material, non-public information concerning
the such issuer of such securities or, subject to certain limited exceptions,
from communicating such information to any other Person. Neither the
Administrative Agent nor any of its Related Parties shall, by making any
Communications (including Restricting Information) available to a Lender Party,
by participating in any conversations or other interactions with a Lender Party
or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
Related Parties be responsible or liable in any way for any decision a Lender
Party may make to limit or to not limit its access to Restricting Information.
In particular, none of the Administrative Agent nor any of its Related Parties
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender Party has or has not limited its access to Restricting
Information, such Lender Party’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party or Lender Party or any of their respective
Related Parties arising out of or relating to the Administrative Agent or any of
its Related Parties providing or not providing Restricting Information to any
Lender Party.

 



 - 125 - 

 

(b)               Each Loan Party agrees that (i) all Communications it provides
to the Administrative Agent intended for delivery to the Lender Parties whether
by posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a mini-mumminimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Communications
“PUBLIC,” each Loan Party shall be deemed to have authorized the Administrative
Agent and the Lender Parties to treat such Communications as either publicly
available information or not material informationcontaining Restricting
Information (although, in this latter case, such Communications may contain
sensitive business information and, there-foretherefore, remain subject to the
confidentiality undertakings of Section 10.15) with respect to such Loan Party
or its securities for purposes of United States federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Approved Electronic
Platform designated “Public Side Information,” and (iv) the Administrative Agent
shall be entitled to treat any Communications that are not marked “PUBLIC” as
Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information.” Neither
the Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Lender Party or
any other Person for any action taken by the Administrative Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which Restricting Information is provided to a Lender Party that may
decide not to take access to Restricting Information. Nothing in this
Section 10.04 shall modify or limit a Lender Party’s obligations under
Section 10.15 with regard to Communications and the maintenance of the
confidentiality of or other treatment of Information or require the Borrower to
mark any Communication as “PUBLIC”.

 

(c)                Each Lender Party acknowledges that circumstances may arise
that require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one de-signeedesignee to receive Communications (including Restricting
Information) on its behalf and identify such designee (including such designee’s
contact information) on such Lender Party’s Administrative Questionnaire. Each
Lender Party agrees to notify the Administrative Agent from time to time of such
Lender Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.

 

(d)               Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such Communications are available to all Lender Parties generally. Each
Lender Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. None of the
Administrative Agent nor, any Lender Party nor any Loan Party with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender Party or to use such Restricting Information
on behalf of such electing Lender Party, and shall not be liable for the failure
to so disclose or use, such Restricting Information.

 



 - 126 - 

 

(e)                The provisions of the foregoing clauses of this Article X are
designed to assist the Administrative Agent, the Lender Parties and the Loan
Parties, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lender Parties express a desire
not to receive Restricting Information notwithstanding that certain
Communications hereunder or under the other Loan Documents or other information
provided to the Lender Parties hereunder or thereunder may contain Restricting
Information. Neither the Administrative Agent nor any of its Related Parties
warrants or makes any other statement with respect to the adequacy of such
provisions to achieve such purpose nor does the Administrative Agent or any of
its Related Parties warrant or make any other statement to the effect that a
Loan Party’s or Lender Party’s adherence to such provisions will be sufficient
to ensure compliance by such Loan Party or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and each Loan Party assumes the risks
associated therewith.

 

Section 10.05.    Waivers; Amendments.

 

(a)                No Deemed Waivers; Remedies Cumulative. No failure or delay
by the Administrative Agent, the Issuing Lender or any Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lender and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Lender may have had notice or knowledge of such
Default at the time.

 

(b)               Amendments. Neither this Agreement, any provision hereof nor
any Loan Document may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Loan Parties and the
Required Lenders (or, in the case of any such waiver, amendment or modification
relating only to Letters of Credit or Swingline Loans and any Incremental Term
Loans are outstanding, the Required Revolving Credit Lenders) or by the Loan
Parties and the Administrative Agent with the consent of the Required Lenders
(or the Required Revolving Credit Lenders, as applicable); provided that no such
agreement shall:

 

(i)                 increase the Commitment of any Lender without the written
consent of eachsuch Lender adversely affected thereby;

 

(ii)               reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable or other amounts
hereunder, without the written consent of each Lender adversely affected
thereby; (except that any amendment or modification of defined terms used in the
financial ratios in this Agreement or waiver of post-default rates of interest
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (ii));

 



 - 127 - 

 

(iii)             postpone the scheduled date of payment of the principal amount
of any Loan or LC Disbursement, or any interest thereon, or any fees payable or
other amounts hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender adversely affected thereby (it being
understood that a waiver of any condition precedent or the waiver of any
Default, Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Loan or Commitment hereunder);

 

(iv)             change any of provisions of this Section or the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender adversely affected thereby;

 

(v)               release all or substantially all of the Guarantors from their
guarantee obligations under Article III or all or substantially all of the
collateralCollateral, in each case without the written consent of each Lender
(except as provided in the last paragraph of this Section); or

 

(vi)             change Section 2.17(b), (c) or (d) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender;

 

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Lender or
the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Lender or the Swingline Lender, as the case
may be.

 

Except as otherwise provided in this Section with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Security Documents; provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, except that no such consent shall be
required, and the Administrative Agent is hereby authorized, to release any Lien
covering property (and to release any Guarantor) that is the subject of either a
disposition of property permitted hereunder or a disposition to which the
Required Lenders have consented.

 

In addition, notwithstanding anything in this Section 10.05 to the contrary, if
the Administrative Agent and the Borrower shall have jointly identified any
ambiguity, mistake, defect, inconsistency, obvious error or any error or
omission of a technical nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and/or the Collateral Agent, as
applicable, and the Borrower shall be permitted to amend such provision to cure
any such ambiguity, mistake, defect, inconsistency, error or omission, without
further action or consent of any other party to any Loan Document, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender; provided that no such amendment shall become effective until the
fifth Business Day after it has been posted to the Lenders, and then only if the
Required Lenders have not objected in writing within such five (5) Business Day
period.

 



 - 128 - 

 

(c)                Effect of Waiver, Amendment, Etc. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Loan Parties, the Lenders, the Agents,
each Issuing Lender and each Swingline Lender and all future holders of the
Commitments and/or Loans. In the case of any waiver, the Loan Parties, the
Lenders, the Agents, each Issuing Lender and each Swingline Lender shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing unless limited by the terms of such waiver, but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent on any such subsequent or other Default or Event of
Default.

 

(d)               (c) Dissenting Lenders. If, in connection with any proposed
change, waiver, discharge or termination of the provisions of this Agreement as
contemplated by Section 10.05(b), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrower shall have the right to replace all, but
not less than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.18 so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination.

 

(e)                (d) Defaulting Lenders. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, to the
fullest extent permitted by applicable law, such Lender will not be entitled to
vote in respect of amendments and waivers hereunder and the Commitment and the
outstanding Loans or other extensions of credit of such Lender hereunder will
not be taken into account in determining whether the Required Lenders or all of
the Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided, that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, orunder clauses (i) through
(iii) of the first proviso to Section 10.05(b) as to the Commitments of, or
amounts owing to, or that would alter the terms of this proviso, will require
the consent of such Defaulting Lender.

 

(f)                Other Amendments. Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) (a) with the written consent
of the Required Lenders, the Administrative Agent and the Borrower (i) to add
one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably (or, in the case of
prepayments, less than ratably) in the benefits of this Agreement and the other
Loan Documents with the relevant Commitments and Loans and the accrued interest
and fees in respect thereof and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders
and/or the Required Revolving Credit Lenders, as applicable and (b) as provided
in Section 2.19 and/or Section 2.21 to effect the provisions thereof (including
amendment as to this Section 10.05).

 



 - 129 - 

 

(g)               Amendments with Agent Consent. Notwithstanding anything to the
contrary contained in this Section 10.05 or any other provision of this
Agreement or any provision of any other Loan Document:

 

(i)                 the Borrower and any Agent may, without the input or consent
of any Lender, amend, supplement and/or waive any Security Document executed in
connection with this Agreement to (A) comply with any Requirement of Law or (B)
cause any such Security Document to be consistent with this Agreement and/or the
other relevant Loan Documents, and

 

(ii)               the Administrative Agent and/or the Collateral Agent and the
Borrower may amend, restate, amend and restate or otherwise modify any
intercreditor, subordination, collateral trust agreement or similar agreement,
in each case, as set forth in such agreement.

 

Section 10.06.    Expenses; Indemnity; Damage Waiver.

 

(a)                Costs and Expenses. The Borrower shall pay (i) all reasonable
and invoiced out-of-pocket expenses incurred by the Arrangers, the
Administrative Agent, the Collateral Agent and their Affiliates, including the
reasonable fees, charges and disbursements of one counsel for the Arrangers, the
Administrative Agent and Collateral Agent, taken as a whole, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and invoiced out-of-pocket expenses incurred
by the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all out-of-pocket and invoiced expenses incurred by the Arrangers, the
Administrative Agent, the Issuing Lender or the Lender, including the fees,
charges and disbursements of one counsel for the Administrative Agent, the
Issuing Lender or the Lender, taken as a whole and, if necessary, of one local
counsel in each appropriate jurisdiction (and, to the extent required by the
subject matter, one specialized counsel for each such specialized area of law in
each appropriate jurisdiction) (and, in the case of a conflict of interest (as
determined in the sole discretion of each affected Indemnitee) where the
Indemnitee affected by such conflict informs you of such conflict and thereafter
retains its own counsel, of another firm of counsel for each such affected
Indemnitee), in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect thereof and (iv)
and all reasonable costs, expenses, taxes, assessments and other charges
incurred in connection with any filing, registration, recording or perfection of
any security interest contemplated by any Security Document or any other
document referred to therein.

 



 - 130 - 

 

(b)               Indemnification by the Borrower. The Borrower shall indemnify
the Arrangers, the Administrative Agent, the Collateral Agent, the Issuing
Lender and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable and invoiced out-of-pocket expenses, including the fees,
charges and disbursements of any one counsel for the Indemnitees, taken as a
whole and, if necessary, of one local counsel in each appropriate jurisdiction
(and, to the extent required by the subject matter, one specialist counsel for
each such specialized area of law in each appropriate jurisdiction) (and, in the
case of a conflict of interest (as determined in the sole discretion of each
affected Indemnitee) where the Indemnitee affected by such conflict informs you
of such conflict and thereafter retains its own counsel, of another firm of
counsel for each such affected Indemnitee) incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Restricted Subsidiaries, or any Environmental Liability related in any way
to the Borrower or any of its Restricted Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (i) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or wilfulwillful misconduct of
such Indemnitee, (ii) resulted from a material breach of any Loan Documents by,
such indemnified person, as determined by a final, non-appealable judgment of a
court of competent jurisdiction or (iii) result from any dispute solely among
the indemnified persons and not arising out of any act or omission of the
Borrower, or any of its Affiliates (except when and to the extent one of the
parties to such action was acting in its capacity as Administrative Agent,
Collateral Agent or Arranger).

 

(c)                Reimbursement by Lenders. To the extent that the Borrower
fails to pay any amount required to be paid by it to the Administrative Agent,
the Issuing Lender or the Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Lender or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Lender or the Swingline Lender in
its capacity as such.

 

(d)               Waiver of Consequential Damages, Etc. To the extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 



 - 131 - 

 

(e)                Payments. All amounts due under this Section shall be payable
promptly after written demand therefor. Each Indemnitee shall be obligated to
refund or return any and all amounts paid by the Borrower pursuant to this
Section 10.06(e) to such Indemnitee for any fees, expenses, or damages to the
extent such Indemnitee is not entitled to payment of such amounts in accordance
with the terms hereof as determined by a final, non-appealable judgment of a
court of competent jurisdiction.

 

Section 10.07.    Successors and Assigns.

 

(a)                Assignments Generally. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), except that (i) except as
expressly provided by Section 7.03, the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)               Assignments by Lenders.

 

(i)                 Assignments Generally. Subject to the conditions set forth
in paragraph (b)(ii) below, any Lender may assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

 

(A)             the Borrower (except with respect to assignments made as part of
pre-closing syndication); provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Sections 8.01(a), 8.01(b), 8.01(h),
8.01(i) or 8.01(j) has occurred and is continuing, any other assignee; provided,
further, that the Borrower shall be deemed to have consented to any such
assignment, un-lessunless it shall object thereto by written reply to the
Administrative Agent within 510 Business Days after having received notice
thereof;

 

(B)              the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of an Incremental Term
Loan to an existing Incremental Term Loan Lender or an Affiliate or Approved
Fund thereof; and

 



 - 132 - 

 

(C)              in the case of assignments of the Revolving Credit Commitment
and Revolving Credit Loans, the Issuing Lender and the Swingline Lender.

 

(ii)               Certain Conditions to Assignments. Assignments shall be
subject to the following additional conditions:

 

(A)             except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of an
assignment of an Incremental Term Loan, $1,000,000, unless each of the Borrower
and the Administrative Agent otherwise consent; provided that no such consent of
the Borrower shall be required if an Event of Default under Section 8.01(a),
8.01(b), 8.01(h), 8.01(i) or 8.01(j) has occurred and is continuing;

 

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless waived in the sole discretion of the
Administrative Agent);

 

(D)             the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including federal and state securities laws; and

 

(E)              no such assignment shall be made (A) to the Borrower or any of
the Borrower’s Affiliates or Restricted Subsidiaries or (B) to any Defaulting
Lender or any of its Restricted Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

(iii)             Effectiveness of Assignments. Subject to acceptance and
recording thereof pursuant to paragraph (b)(iv) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.06). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 



 - 133 - 

 

(iv)             Maintenance of Register. The Administrative Agent, acting for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and interest amounts) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Lender and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Lender and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v)               Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)                Participations.

 

(i)                 Participations Generally. Any Lender may at any time,
without the con-sentconsent of the Borrower, the Administrative Agent, the
Issuing Lender or the Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement and the other Loan Documents (including all
or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.0210.05(b) that directly affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to
the limitations and requirements of such Sections and Section 2.18 (it being
understood that the documentation required under Section 2.16(e) shall be
delivered solely to the participating Lender)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
para-graphparagraph (b) of this Section. To the extent permitted by applicable
law, each Participant also shall be entitled to the benefits of Section 10.11 as
though it were a Lender; provided that such Participant com-pliescomplies with
Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall (acting solely for this purpose as a non-fiduciary agent of
the Borrower) maintain a register on which is entered the name and address of
each Participant and the principal and interest amounts of each Participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and the parties hereto shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 



 - 134 - 

 

(ii)               Limitations on Rights of Participants. A Participant shall
not be entitled to receive any greater payment under Section 2.14 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.16(e) as though it were a
Lender.except to the extent such entitlement to receive a greater payment
results from any Change in Law that occurs after the Participant acquired the
applicable participation.

 

(d)               Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
as-signeeassignee for such Lender as a party hereto.

 

Section 10.08.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended here-underhereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15, 2.16, 3.03 and,
10.06, 10.15 and Article IX shall survive and remain in full force and effect
regardless of the con-summationconsummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

 



 - 135 - 

 

Section 10.09.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counter-partscounterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single con-tractcontract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 10.10.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.11.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any Guarantor against any of and all the obligations of the Borrower or any
Guarantor now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 10.12.    Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)                Governing Law. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 



 - 136 - 

 

(b)               Submission to Jurisdiction. Each party to this Agreement
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the State and Federal courts located in The
Borough of Manhattan, The City of New York and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document (other than with respect to rights under
any Security Documents governed by a law other than the laws of the State of New
York), or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Lender or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

 

(c)                Waiver of Venue. Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)               Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 10.13.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 



 - 137 - 

 

Section 10.15.    Confidentiality. Each of the Administrative Agent and the
Lender Parties agrees to maintain the confidentiality of the Information (as
defined below) and shall not publish, disclose or otherwise divulge such
Information, except that Information may be disclosed (a) to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), and such Person shall be liable for the
non-compliance by its Related Party with this Section 10.15, (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by the order of any court
or administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process based on the advice of counsel (in which case such Lender Party agrees
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority), to the extent practicable and not prohibited by
applicable law, regulation, or other compulsory legal process or order, to
inform the Borrower promptly thereof prior to disclosure), (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document, any action or proceeding relating to this
Agreement or any other Loan Document, the enforcement of rights hereunder or
thereunder or any litigation or proceeding to which the Administrative Agent or
any Lender Party or any of its respective Affiliates may be a party, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective Lenders or Participants (or their respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) surety, reinsurer, guarantor or
credit liquidity enhancer (or their advisors) to or in connection with any swap,
derivative or other similar transaction under which payments are to be made by
reference to the Obligations or to the Borrower or any of its Restricted
Subsidiaries and its obligations or to this Agreement or payments hereunder;
provided that the disclosure of any such information to any potential or
prospective Lenders, Participants or prospective Participants or assignees and
to any direct or indirect contractual counterparty to any swap or derivative
transaction relating to the Borrower or any of its subsidiaries referred to
above shall be made subject to the acknowledgment and acceptance by such
potential or prospective Lender, Participant or prospective Participant or
assignees or any direct or indirect contractual counter-partycounterparty to any
swap or derivative transaction relating to the Borrower or any of its
subsidiaries that such information is being disseminated on a confidential
basis, (iii) to any rating agency when required by it, (iv) the CUSIP Service
Bureau or any similar organization, (g) with the consent of the Borrower, (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section, (ii) becomes available to the Administrative
Agent, any Lender Party or any of their respective Affiliates on a
nonconfidential basis from a source other than a Loan Party or (iii) to the
extent that such information is independently developed by a Lender Party, or
(i) for purposes of establishing a “due diligence” defense. For purposes of this
Section, “Information” means all information received from a Loan Party or any
of its respective Subsidiaries relating to a Loan Party or any of its respective
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender Party on
a nonconfidential basis prior to disclosure by any Loan Party or any of its
respective Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 



 - 138 - 

 

Section 10.16.    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and ad-dressaddress of the Borrower and the
Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with said Act.

 

Section 10.17.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers, and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers, and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, any Arranger nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Arrangers, nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

Section 10.18.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Requirement of Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest, (b) exclude
voluntary prepayment and the effects thereof, and (c) amortize, prorate,
allocate and spread equal or unequal parts the total amount of interest
through-outthroughout the contemplated term of the Obligations hereunder.

 



 - 139 - 

 

Section 10.19.    Acknowledgments Relating to the Restatement Date. Each Loan
Party hereby confirms its grant under the Security Documents executed by such
Loan Party prior to the Restatement Date in favor of the Administrative Agent,
for the benefit of the Secured Parties, and hereby agrees, acknowledges and
confirms that its grant of a security interest under such Security Documents
secures all of the obligations, direct or indirect, contingent or absolute,
matured or unmatured, now or at any time and from time to time hereafter due or
owing to the Administrative Agent, for the benefit of the Secured Parties,
arising under or in connection with this Agreement. Each Loan Party hereby
(i) expressly acknowledges the terms of this Agreement, (ii) ratifies and
reaffirms its obligations under the Original Loan Documents (including
guarantees and Security Documents) executed by such Loan Party prior to the
Restatement Date and (iii) acknowledges and extends its continued liability
under all such Original Loan Documents and agrees such Original Loan Documents
remain in full force and effect, including with respect to the obligations of
the Loan Parties as modified by this Agreement. Each Loan Party further
represents and warrants to each Agent and each of the Lenders that after giving
effect to this Agreement, neither the modification of the Original Credit
Agreement effected pursuant to this Agreement, nor the execution, delivery,
performance or effectiveness of this Agreement (a) impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Security Document
and such Liens continue unimpaired with the same priority to secure repayment of
all Obligations, whether heretofore or hereafter incurred or (b) requires that
any new filings be made or other action taken to perfect or to maintain the
perfection of such Liens for the aforementioned Obligations.

 

Section 10.20.    Original Credit Agreement Superseded. On the Restatement Date,
this Agreement shall supersede the Original Credit Agreement in its entirety,
except as provided in this Section 10.20. On the Restatement Date, (a) the
rights and obligations of the parties evidenced by the Original Credit Agreement
shall be evidenced by this Agreement and the other Loan Documents and (b) the
Original Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Re-statementRestatement Date shall be deemed to be
Letters of Credit subject to and governed by the terms and conditions hereof.

 

Section 10.21.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 



 - 140 - 

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

The provisions of this Section 10.21 are intended to comply with, and shall be
interpreted in light of, Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

 

Section 10.22.    Release of Collateral and Guarantee Obligations; Subordination
of Liens.

 

(a)                The Lenders and each Agent (and each other Secured Party by
accepting the benefits of the Collateral) hereby irrevocably agree that the
Liens granted to the Secured Parties by the Loan Parties on any Collateral shall
be automatically released:

 

(i)                 in full, as set forth in clause (b) below,

 

(ii)               upon the disposition of such Collateral to any Person other
than another Loan Party, to the extent such disposition is permitted hereunder
(and the Administrative Agent and the Collateral Agent may rely conclusively on
a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry),

 

(iii)             to the extent such Collateral is comprised of property leased
to a Loan Party by a Person that is not a Loan Party, upon termination or
expiration of such lease,

 

(iv)             if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders (or such other percentage of the Lenders
whose consent may be required in accordance with Section 10.05),

 

(v)               to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its Guarantee
Obligations pursuant to the terms of this Agreement so long as such Guarantor is
no longer a Loan Party hereunder,

 

(vi)             to the extent such Collateral ceases to be Collateral (and the
Administrative Agent and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), and

 

(vii)           with respect to any asset subject to a Lien securing a Capital
Lease Obligation permitted hereunder, to the extent necessary to effectuate any
capital lease of such asset otherwise permitted by this Agreement to the extent
and for so long as the terms of such capital lease prohibits the granting of any
other Lien on such asset.

 

Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Loan Parties in respect of) all
interests retained by the Loan Parties, including the proceeds of any sale, all
of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Loan
Documents. Additionally, the Lenders (and each other Secured Party by accepting
the benefits of the Collateral) hereby irrevocably agree that any Guarantor
shall be released from its Guarantee Obligations upon consummation of any
transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary, or otherwise becoming an Excluded
Subsidiary, in each case, solely to the extent such Subsidiary ceasing to
constitute a Restricted Subsidiary or otherwise becoming an Excluded Subsidiary
is not prohibited by this Agreement (and any consents required pursuant to
Section 10.05, if applicable, shall have been obtained (it being understood and
agreed that such release shall not give rise to any additional consent
requirements other than those explicitly set forth in Section 10.05)). The
Lenders (and each other Secured Party by accepting the benefits of the
Collateral) hereby authorize the Administrative Agent and the Collateral Agent,
as applicable, at the expense of the Borrower, to execute and deliver, without
recourse or warranty, any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this paragraph, all without the further
consent, joinder or acknowledgement of any Lender. Any representation, warranty
or covenant contained in any Loan Document relating to any such Collateral or
Guarantor shall no longer be deemed to be repeated solely with respect to such
Collateral or Guarantor.

 



 - 141 - 

 

(b)               Notwithstanding anything to the contrary contained herein or
any other Loan Document, upon the Termination Date, upon request of the
Borrower, the Administrative Agent and/or Collateral Agent, as applicable, shall
(without notice to, or vote or consent of, any Secured Party) take such actions,
at the expense of the Borrower, without recourse or warranty, as shall be
reasonably requested to evidence termination or release of its security interest
in all Collateral, and to release all obligations under any Loan Document. Any
such release of Obligations shall be deemed subject to the provision that such
Obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

 

(c)                The Lenders (and each other Secured Party by accepting the
benefits of the Collateral) hereby agree that the Agents are authorized to, at
the request and expense of the Borrower, enter into subordination, intercreditor
and/or similar agreements to provide for the treatment (whether pari passu or
subordinate) of the Liens of the Collateral Agent in the Collateral with respect
to Permitted Liens with respect to Indebtedness permitted hereunder to be pari
passu or senior to the Lien of the Collateral Agent.

 

 

 

[Signature pages follow]

 

 

 

 

 

 



 - 142 - 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HMS HOLDINGS CORP.

 

By: ________________________________
Name:
Title:

 

U.S. Federal Tax Identification No.: 11-3656261

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page – Credit Agreement]

 

GUARANTORS1

 

[GuarantorsGUARANTORS]

 

By: ________________________________
Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

_____________

1 Company to confirm.



[Signature Page – Credit Agreement]

 

LENDERS

 

CITIBANK, N.A.
individually and as Administrative Agent

 

By: ________________________________
Name:
Title:


 

 

 

 

 

 

 

 

 

 

 



[Signature Page – Credit Agreement]

 

[LENDERS]

 

By: ________________________________
Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page – Credit Agreement]

 

SCHEDULE I

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

SCHEDULE II

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

